 
Exhibit 10.1
 
 

--------------------------------------------------------------------------------

EXECUTION VERSION
 
CREDIT AGREEMENT
 
Dated as of January 18, 2013
 
among
 
CENVEO CORPORATION,
as Borrower,
 
CENVEO, INC.,
as a Guarantor,
 
MACQUARIE US TRADING LLC,
as Administrative Agent,
 
and
 
the Lenders named herein and from time to time party hereto
 

--------------------------------------------------------------------------------

 
MACQUARIE CAPITAL (USA) INC.,
as Lead Arranger and Book Manager
 
Latham & Watkins llp
355 South Grand Avenue
Los Angeles, CA 90071-1560
(213) 485-1234
 
 
 

--------------------------------------------------------------------------------

 
  
TABLE OF CONTENTS


Page
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions.
19
1.03
Accounting Terms.
20
1.04
Rounding.
21
1.05
Times of Day.
21

 
ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS
 

2.01 The Loans.
21
2.02
Borrowings of Loans.
22
2.03
Prepayments.
22
2.04
Repayment of Loans.
24
2.05
Interest.
24
2.06
Fees.
25
2.07
Computation of Interest and Fees.
26
2.08
Evidence of Debt.
26
2.09
Payments Generally; Administrative Agent’s Clawback.
26
2.10
Sharing of Payments by Lenders.
27

 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes.
28
3.02
Increased Costs.
30
3.03
Mitigation Obligations; Replacement of Lenders.
31
3.04
Survival.
32

 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01
Conditions of Initial Credit Extension.
32
4.02
Conditions to all Credit Extensions.
34

 
 
i

--------------------------------------------------------------------------------

 
 
Page
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power.
35
5.02
Authorization; No Contravention.
35
5.03
Governmental Authorization; Other Consents.
35
5.04
Binding Effect.
36
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event.
36
5.06
Litigation.
36
5.07
No Default.
36
5.08
Ownership of Property; Liens; Investments.
37
5.09
Environmental Compliance.
37
5.10
Insurance.
38
5.11
Taxes.
38
5.12
ERISA Compliance.
38
5.13
Subsidiaries; Equity Interests; Loan Parties.
38
5.14
Margin Regulations; Investment Company Act.
39
5.15
Disclosure.
39
5.16
Compliance with Laws.
39
5.17
Intellectual Property; Licenses, Etc.
39
5.18
Solvency.
40
5.19
Casualty, Etc.
40
5.20
Labor Matters.
40
5.21
Status of Loans.
40
5.22
Anti-Terrorism Laws.
40

 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements.
41
6.02
Certificates; Other Information.
41
6.03
Notices.
43
6.04
Payment of Obligations.
44
6.05
Preservation of Existence, Etc.
44
6.06
Maintenance of Properties.
45
6.07
Maintenance of Insurance.
45
6.08
Compliance with Laws.
45
6.09
Books and Records.
45
6.10
Inspection Rights.
45
6.11
Use of Proceeds.
45
6.12
Covenant to Guarantee Obligations.
46
6.13
Compliance with Environmental Laws.
46
6.14
[Reserved].
46

 
 
 
ii

--------------------------------------------------------------------------------

 
 
Page
 
 
6.15
Further Assurances.
46
6.16
Compliance with Terms of Leaseholds.
46
6.17
Material Contracts.
47
6.18
Status of the Loan.
47
6.19
Syndication.
47
6.20
Maintenance of Rating.
47

 
ARTICLE VII
 
NEGATIVE COVENANTS
 
7.01
Liens.
47
7.02
Indebtedness.
48
7.03
Investments.
50
7.04
Fundamental Changes.
51
7.05
Dispositions.
52
7.06
Restricted Payments.
53
7.07
Change in Nature of Business.
53
7.08
Transactions with Affiliates.
53
7.09
Burdensome Agreements.
53
7.10
Use of Proceeds.
54
7.11
Capital Expenditures.
54
7.12
Amendments of Organization Documents.
54
7.13
Accounting Changes.
54
7.14
Prepayments, Etc. of Indebtedness.
54
7.15
Amendment, Etc. of Related Documents and Indebtedness.
55
7.16
Holding Company.
55
7.17
Limitations on Requesting Letters of Credit.
55
7.18
Clear Markets.
56

 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default.
56
8.02
Remedies upon Event of Default.
57
8.03
Application of Funds.
58

 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01
Appointment and Authority.
58
9.02
Rights as a Lender.
59
9.03
Exculpatory Provisions.
59
9.04
Reliance by Administrative Agent.
59
9.05
Delegation of Duties.
60

 
 
 
iii

--------------------------------------------------------------------------------

 
 
Page
 
9.06
Resignation of Administrative Agent.
60
9.07
Non-Reliance on Administrative Agent and Other Lenders.
60
9.08
No Other Duties, Etc.
61
9.09
Administrative Agent May File Proofs of Claim.
61
9.10
Guaranty Matters.
61

 
ARTICLE X
 
CONTINUING GUARANTY
 
10.01
Guaranty.
62
10.02
Rights of Lenders.
62
10.03
Certain Waivers.
62
10.04
Obligations Independent.
63
10.05
Subrogation.
63
10.06
Termination; Reinstatement.
63
10.07
Subordination.
63
10.08
Stay of Acceleration.
63
10.09
Condition of Borrower.
63

 
ARTICLE XI
 
MISCELLANEOUS
 
11.01
Amendments, Etc.
64
11.02
Notices; Effectiveness; Electronic Communications.
65
11.03
No Waiver; Cumulative Remedies.
67
11.04
Expenses; Indemnity; Damage Waiver.
67
11.05
Payments Set Aside.
68
11.06
Successors and Assigns.
69
11.07
Treatment of Certain Information; Confidentiality.
73
11.08
Right of Setoff.
74
11.09
Interest Rate Limitation.
74
11.10
Counterparts; Effectiveness.
74
11.11
Survival of Representations and Warranties.
75
11.12
Severability.
75
11.13
Replacement of Lenders.
75
11.14
Governing Law; Jurisdiction; Etc.
75
11.15
Waiver of Jury Trial.
76
11.16
[Reserved].
76
11.17
No Advisory or Fiduciary Responsibility.
76
11.18
USA PATRIOT Act Notice.
77
11.19
ENTIRE AGREEMENT.
77
11.20
Defaulting Lenders.
77

 
 
iv

--------------------------------------------------------------------------------

 


SCHEDULES
     
1.02
-
Material Contracts
2.01
-
Commitments and Applicable Percentages
5.08(b)
-
Existing Liens
5.08(c)
-
Existing Investments
5.09
-
Environmental Matters
5.13
-
Subsidiaries and Other Equity Investments; Loan Parties
5.20
-
Labor Matters
6.12
-
Guarantors
7.01
-
Existing Liens
7.02
-
Existing Indebtedness
7.05
-
Scheduled Real Estate Dispositions
7.09
 
Restrictions
11.02
-
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS
         
Form of
     
A
-
Loan Notice
B
-
Note
C
-
Compliance Certificate
D
-
Assignment and Assumption
E-1
-
Borrower Assignment and Assumption
E-2
-
Affiliated Lender Assignment and Assumption
F
-
Guaranty
G-1
-
Opinion Matters – Vice President, Legal Affairs of Holdings
G-2
-
Opinion Matters – Special New York Counsel to Loan Parties
G-3
-
Opinion Matters – Local Counsel to Loan Parties
H
-
Amendment to Senior Credit Agreement
I
-
Joinder Agreement
J
-
Tax Certificate

 
 
v

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of January 18, 2013,
among CENVEO CORPORATION, a Delaware corporation (the “Borrower”), CENVEO, INC.,
a Colorado corporation (“Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and MACQUARIE US
TRADING LLC, as Administrative Agent.
 
PRELIMINARY STATEMENTS:
 
WHEREAS, the Borrower intends to redeem and prepay in full its existing
Subordinated Notes (as defined below);
 
WHEREAS, in furtherance of the foregoing, the Borrower has requested that the
Lenders extend certain credit facilities to the Borrower, the proceeds of which
will be used to (i) prepay in full the Subordinated Notes and (ii) pay related
fees and expenses;
 
WHEREAS, the Borrower has previously entered into an amendment of the Senior
Credit Agreement (as defined below) to allow for the prepayment of the existing
Subordinated Notes and for the incurrence of the credit facilities hereunder;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01         Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Acquisition”, by any Person, means the purchase or acquisition in a single
transaction or a series of related transactions by any such Person, individually
or, together with its Affiliates, of (a) any Equity Interest of any other Person
(other than an existing Subsidiary of the Borrower) which are sufficient such
that such other Person becomes a direct or indirect Subsidiary of the Borrower
or (b) all or a substantial portion of the Property, including, without
limitation, all or a substantial portion of the property comprising a division,
business unit or line of business, of any other Person (other than a Subsidiary
of the Borrower), whether involving a merger or consolidation with such other
Person.  “Acquire” has a meaning correlative thereto.
 
“Administrative Agent” means Macquarie US Trading LLC in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Affiliated Lender” means, at any time, any Lender that is an Affiliate of
Holdings at such time.
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
“Affiliated Lender Assignment Agreement" means an Assignment and Assumption
Agreement in the form of Exhibit E-2 annexed hereto.
 
“Agent Parties” shall have the meaning specified in Section 11.02(c).
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Anti-Terrorism Laws” means Law related to terrorism financing or money
laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
 
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate outstanding
principal amount of the Loans of all Lenders represented by the principal amount
of such Lender’s Loans at such time.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 hereto or
in the Assignment and Assumption, Borrower Assignment Agreement or Affiliated
Lender Assignment Agreement pursuant to which such Lender becomes a party
hereto, as applicable.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto, in each case as included in Holdings Annual Report
on Form 10-K for the fiscal year ended December 31, 2011.
 
“Available Loss Proceeds” means the difference of (a) Loss Proceeds received
during any fiscal year less (b) the amount of such proceeds that are applied to
the repair of the property subject to such loss or to the purchase price of
similar replacement property in either case within 120 days of receipt of such
Loss Proceeds or, so long as Borrower gives written notice to the Administrative
Agent within such 120 day period that it intends to so apply such Loss Proceeds,
within 365 days of receipt of such Loss Proceeds.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
 
-2-

--------------------------------------------------------------------------------

Table of Contents
 
"Borrower Assignment Agreement" means an Assignment and Assumption Agreement in
the form of Exhibit E-1 annexed hereto.
 
“Borrower Assignment Effective Date” has the meaning specified in Section
11.06(h).
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to Section 2.01.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located,
Stamford, Connecticut or New York, New York.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Senior Collateral Documents or the
Second Lien Notes Documents):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any nationally-recognized securities dealer or any commercial
bank, trust company, savings and loan association or savings bank that (i)
(A) is a Lender or (B) is (x) organized under the laws of the United States of
America, any state thereof or the District of Columbia, or a political
subdivision thereof, (y) a U.S. branch of any such institution organized under
the laws of any other country that is a member of the OECD, or (z) the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from
 
 
 
-3-

--------------------------------------------------------------------------------

Table of Contents
 
 
either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition, and
 
(e)           obligations with any Lender, any other bank or trust company
described in clause (b) above, or any nationally-recognized securities dealer,
in respect of the repurchase of obligations of the type described in clause
(a) above, provided that such repurchase obligations shall be fully secured by
obligations of the type described in said clause and the possession of such
obligations shall be transferred to, and segregated from other obligations owned
by, such Lender, such other bank or trust company or such securities dealer.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), except the Permitted Holders, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis; or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons acting in concert (excluding the
Permitted Holders) shall have acquired by contract or otherwise, the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Holdings, or control over the equity securities of Holdings entitled
to vote for members of the board of directors or equivalent governing body of
Holdings on a fully-diluted basis representing 35% or more of the combined
voting power of such securities; or
 
 
-4-

--------------------------------------------------------------------------------

Table of Contents
 
(d)           Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower.
 
“Closing Date” means January 18, 2013.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption, Borrower Assignment Agreement or Affiliated Lender
Assignment Agreement pursuant to which such Lender becomes a party hereto, as
applicable, or otherwise adjusted from time to time in accordance with this
Agreement.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Complying ECF Prepayment Date” has the meaning specified in Section 2.05(b).
 
“Complying Fiscal Quarter” has the meaning specified in Section 2.05(b).
 
 “Condemnation Award” means all proceeds of any taking of real or personal
property, or any part thereof or interest therein, for public or quasi-public
use under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner, or transfer in lieu thereof.
 
“Consolidated Adjusted EBITDA” means, at any date of determination, an amount
equal to Consolidated Net Income of Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus (a)
the following to the extent deducted in calculating such Consolidated Net Income
for such Measurement Period:  (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes payable and tax
contingencies, (iii) depreciation and amortization expense and (iv) all other
non-cash items decreasing Consolidated Net Income (in each case of or by
Holdings and its Subsidiaries for such Measurement Period), minus (b) the
following to the extent added in calculating such Consolidated Net Income for
such Measurement Period:  (i) Federal, state, local and foreign income tax
credits and tax contingency credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by Holdings and its Subsidiaries for
such Measurement Period), and excluding (c) without duplication, the following
to the extent included in the calculation of Consolidated Net Income for such
Measurement Period:  (i) cash restructuring, integration, impairment and related
fees, expenses and charges in an aggregate amount of up to $15,000,000 incurred
during any fiscal year (provided, for the avoidance of doubt, that (A) any of
the foregoing amounts not incurred during a fiscal year may not be carried over
in any succeeding fiscal year and (B) the aggregate amount of such cash
restructuring, integration, impairment and related fees, expenses and charges
incurred after the fiscal year ending January 1, 2011 that may be excluded
pursuant to this clause (i) shall not exceed $40,000,000), (ii) non-cash
restructuring, integration, impairment and related fees, expenses and charges,
(iii) the results of operations and gain (loss) on the Disposition of
non-strategic assets, businesses and discontinued operations, (iv) stock based
compensation expense, (v) gain (loss) on the early extinguishment of
Indebtedness, (vi) cumulative effect of changes in accounting principles, (vii)
non-cash extraordinary gains and non-cash extraordinary losses for such
Measurement Period and (viii) other non-cash non-recurring charges and expenses
(in each case of or by Holdings and its Subsidiaries for such Measurement
Period).
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of (i) all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and (ii) all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable
 
 
 
-5-

--------------------------------------------------------------------------------

Table of Contents
 
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than Holdings or any Subsidiary, and (g) all Indebtedness of
the types referred to in clauses (a) through (e) above of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company or similar legal entity) in which Holdings or a Subsidiary is
a general partner or joint venturer, except to the extent such Indebtedness is
expressly made non-recourse to Holdings or such Subsidiary.
 
“Consolidated Interest Charges” means, at any date of determination, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP (but excluding any premium
paid in respect of any prepayment, purchase or redemption of the Subordinated
Notes), (b) all interest that is treated as “interest” under GAAP that is paid
or payable with respect to discontinued operations, and (c) the portion of rent
expense under Capitalized Leases that is treated as interest expense in
accordance with GAAP, in each case, of or by Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) the net income of any Subsidiary (other than any Loan Party)
during such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (b) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that Holdings’
equity in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Holdings or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary (other than any Loan Party), such Subsidiary
is not precluded from further distributing such amount as described in
clause (a) of this proviso).
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means a Borrowing.
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the credit facility evidenced by this Agreement.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
 
-6-

--------------------------------------------------------------------------------

Table of Contents
 
“Default Period” means, with respect to any Defaulting Lender, in the case of
any Defaulted Payment, the period commencing on the date the applicable
Defaulted Payment was required to have been paid to the Administrative Agent or
any other Lender under this Agreement and ending on the earlier to occur of the
following: (x) the date on which (A) such Defaulted Payment has been paid
(whether by the funding of such Defaulted Payment by such Defaulting Lender or
by the application of any amount pursuant to Section 11.21(a)) to the
Administrative Agent or such other Lender (or, to the extent that the Borrower
was required to pay such Defaulted Payment to any such Person pursuant to the
terms of this Agreement, to the Borrower), as applicable, together
with  interest thereon for each day from and including the date such Defaulted
Payment was required to have been paid by such Defaulting Lender to but
excluding the date of payment thereof, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with its
then-applicable policies regarding interbank compensation and (B) such
Defaulting Lender shall have delivered to the Borrower and the Administrative
Agent a written reaffirmation (in form and substance satisfactory to the
Borrower and the Administrative Agent) of its intention to honor all of its
obligations as a Lender under this Agreement and the other Loan Documents
(including, without limitation, its obligations hereunder with respect to such
payments); and (y) the date on which the Borrower (so long as no Event of
Default has occurred and is continuing), the Administrative Agent and any such
other Lender agree (in their sole and absolute discretion) in writing to suspend
or terminate the Default Period with respect to the Defaulted Payments of such
Defaulting Lender (provided, that any such suspension shall be in effect only
for such period as may be agreed by such Persons, and the Default Period with
respect to the Defaulted Payments of such Defaulting Lender shall resume
immediately following the end of such period).
 
“Default Rate” means the interest rate required to be paid under Section 2.05(a)
or (b), as applicable, plus 2% per annum.
 
“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.
 
“Defaulting Lender” means any Lender that has failed to pay over to the
Administrative Agent or any other Lender any amount required to be paid by it
hereunder (each such payment, a “Defaulted Payment”) within three Business Days
of the date when due, unless the subject of a good faith dispute, for so long as
the applicable Default Period is in effect.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any real or
personal property by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
 
“ECF Prepayment Amount” has the meaning specified in Section 2.03(b)(i).
 
“ECF Prepayment Date” has the meaning specified in Section 2.03(b)(i).
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
 
“Embargoed Person” means  any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory subject to OFAC sanctions programs.
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
 
 
-7-

--------------------------------------------------------------------------------

Table of Contents
 
“Environmental Laws” means any and all Laws relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to materials, substances, pollutants, contaminants or wastes regulated under
such Laws) or the Release into the Environment of materials, substances,
pollutants, contaminants or wastes regulated under such Laws.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower, Holdings or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
Holdings or any ERISA Affiliate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal quarter of Holdings, the excess (if
any) of (a) the sum of (i) Consolidated Adjusted EBITDA plus (ii) the Working
Capital Adjustment (whether positive or negative) for such fiscal quarter minus
(b) without duplication, the sum (for such fiscal quarter) of (i) Consolidated
Interest Charges actually paid in cash by Holdings and its Subsidiaries,
(ii) principal repayments, to the extent actually made by the Borrower, of Loans
pursuant to Section 2.03(b)(ii), (iii) or (iv), (iii) all income taxes actually
paid in cash by Holdings and its Subsidiaries, (iv) Capital Expenditures
actually made by Holdings and its Subsidiaries in such fiscal quarter,
(v) Restricted Payments by Holdings, to the extent actually made, permitted by
Section 7.06(d), (vi) cash restructuring, integration, impairment and related
fees, expenses and charges incurred during such fiscal quarter and excluded from
the calculation of Consolidated Adjusted EBITDA pursuant to clause (c)(i) of the
definition
 
 
 
-8-

--------------------------------------------------------------------------------

Table of Contents
 
 
thereof, (vii) fees and expenses paid in cash by Holdings and its Subsidiaries
during such fiscal quarter in connection with the Transaction or in connection
with the incurrence of any Indebtedness permitted to be incurred pursuant to
Section 7.02 (in each case to the extent not deducted in calculating
Consolidated Net Income for such fiscal quarter), (viii) all mandatory
prepayments made by the Borrower under Section 2.05(b)(iii) of the Senior Credit
Agreement (to the extent the proceeds of the applicable Disposition are
otherwise included in Excess Cash Flow) during such fiscal quarter, (ix) all
scheduled principal repayments made by the Borrower under Section 2.07 of the
Senior Credit Agreement during such fiscal quarter and (x) all pension
contributions and post-employment benefit liabilities actually paid in cash
during such fiscal quarter; provided that after giving effect to the net amount
of any decreases or deductions on account of the foregoing clauses (a)(ii) and
(b)(x), the amount of calculated Excess Cash Flow shall in no event be less than
80% (or such lower percentage as the Administrative Agent shall agree in its
sole discretion) of what Excess Cash Flow would otherwise have been without
giving effect to such clauses.
 
“Exchangeable Notes” means the 7% Senior Exchangeable Notes due 2017 issued
pursuant to the Exchangeable Notes Indenture.
 
“Exchangeable Notes Indenture” means the Indenture, dated as of March 28, 2012,
among the Borrower, the guarantors party thereto and U.S. Bank National
Association, as trustee, which provides for the issuance of the Borrower’s 7%
Senior Exchangeable Notes due 2017.
 
“Exchange Notes” has the meaning specified in Section 2.01(b).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
of the Borrower or Holdings hereunder, (a) taxes imposed on or measured by its
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, or by any other jurisdiction in which it is subject to such
taxes as a result of a connection in such jurisdiction unrelated to the Loan
Documents, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower or Holdings
is located, (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 11.13), any United States federal
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower or Holdings with respect to such
withholding tax pursuant to Section 3.01(a) and (d) Taxes  imposed under FATCA.
 
“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar official guidance issued by the IRS under
such provisions) provided that the term “FATCA” shall include amendments to
Sections 1471 through 1474 of the Code only if any Tax imposed under such
Sections (as amended) may be avoided by complying with requirements that are
substantively comparable and not materially more onerous to comply with than
those imposed under Sections 1471 through 1474 of the Code and any regulations
or official IRS  guidance as of the date hereof.
 
“February 25 Interest Payment Date” means February 25th of each year.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if such rate is not so published for any day which is a Business
Day, the Federal Funds Rate for such day shall be
 
 
-9-

--------------------------------------------------------------------------------

Table of Contents
 
the average of the quotations for such day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means the Administrative Agent Fee Letter, dated December 10, 2012,
among the Borrower, the Lead Arranger and MIHI LLC.
 
“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.
 
“Foreign Plan” means any defined benefit plan (within the meaning of Section
3(35) of ERISA), established or maintained by Borrower, Holdings or any
Subsidiary (other than a Plan or Multiemployer Plan) for the benefit of
employees employed outside the United States.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively, Holdings, the Subsidiaries listed on Schedule
6.12 and each other Subsidiary of the Borrower that shall be required to execute
and deliver a Joinder Agreement pursuant to Section 6.12.
 
 
-10-

--------------------------------------------------------------------------------

Table of Contents
 
“Guaranty” means, collectively, the Guaranty made by Holdings under Article X in
favor of the Lenders and the Guaranty made by the Guarantors in favor of the
Lenders, substantially in the form of Exhibit F, together with each Joinder
Agreement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
materials, substances, pollutants, contaminants or wastes of any nature in any
form regulated pursuant to any Environmental Law.
 
“Holdings” has the meaning specified in the introductory paragraph hereto.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)            net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);
 
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any Affiliate of such Person or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation limited liability company or similar legal entity)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligations of any Person under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof due and payable by such Person
as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the foregoing clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
 
-11-

--------------------------------------------------------------------------------

Table of Contents
 
“Information” has the meaning specified in Section 11.07.
 
“Initial Lender” means, collectively, the Lender or Lenders set forth on
Schedule 2.01 as of the Closing Date.
 
“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any casualty or other loss, damage or destruction of any real or
personal property of Holdings or its Subsidiaries.
 
“Interest Payment Date” means the 25th day of each February, May, August and
November and the Maturity Date.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Holdings’ and its
Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (C) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“Joinder Agreement” means a Joinder Agreement executed and delivered in
accordance with the provisions of Section 6.12, substantially in the form of
Exhibit I hereto.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lead Arranger” means Macquarie Capital (USA) Inc., in its capacity as lead
arranger and book manager.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means a loan made by any Lender to the Borrower under Section 2.01(a).
 
 
-12-

--------------------------------------------------------------------------------

Table of Contents
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Fee Letter, (e) each Joinder Agreement and (f) all other
documents and agreements executed and delivered in connection with the
Obligations hereunder.
 
“Loan Notice” means a notice of a Borrowing pursuant to Section 2.02(a).  Each
Loan Notice, if in writing, shall be substantially in the form of Exhibit A.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Loss Proceeds” means the sum of (a) all Insurance Proceeds and (b) all
Condemnation Awards, and payments in lieu thereof.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Loan Parties taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
 
“Material Contract” means, with respect to any Loan Party, each contract or
agreement listed on Schedule 1.02 hereto and each other contract or agreement
entered into after the Closing Date by any Loan Party the breach or termination
of which could reasonably be expected to have a Material Adverse Effect.
 
“Material Non-Public Information” has the meaning specified in Section 6.02.
 
“Maturity Date” means March 31, 2017.
 
“Maximum Cap Ex Amount” has the meaning specified in Section 7.11.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, Holdings or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)            with respect to any Disposition by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and
 
 
-13-

--------------------------------------------------------------------------------

Table of Contents
 
(b)           with respect to the issuance of any Equity Interests or the
incurrence or issuance of any Indebtedness, in each case by any Loan Party or
any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.
 
“Non-Complying ECF Prepayment Date” has the meaning specified in Section
2.05(b).
 
“Non-Complying Fiscal Quarter” has the meaning specified in Section 2.05(b).
 
 “Non-Operating Subsidiary” means any non-operating, inactive Subsidiary with
assets having a net book value of less than $100,000.
 
“Note” means a promissory note made by the Borrower in favor of a Lender,
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
 
“November 25 Interest Payment Date” means November 25th of each year.
 
“NPL” means the National Priorities List under CERCLA.
 
“NuLabel Technologies, Inc. License Agreement” means the License and Supply
Agreement, dated as of February 9, 2012, between NuLabel Technologies, Inc., a
Delaware corporation, and the Borrower.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“OFAC” has the meaning specified in the definition of “Embargoed Person.”
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, but shall not include taxes, charges or levies as a result
of a transfer by a Lender or a Participant of any interest in a Loan Document
other than a transfer pursuant to Section 11.13(a).
 
“Outstanding Amount” means, with respect to all Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments, as the case may be, occurring on such date.
 
“Participant” has the meaning specified in Section 11.06(d).
 
 
-14-

--------------------------------------------------------------------------------

Table of Contents
 
“Participant Register” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower,
Holdings or any ERISA Affiliate or to which the Borrower, Holdings or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
 
“Permitted Holders” means Robert G. Burton, Sr., his immediate family and their
heirs and estates and any Person (other than a natural Person and Holdings and
its Subsidiaries) that is wholly-owned or otherwise directly Controlled by any
of the foregoing, including, without limitation, Burton Capital Management, LLC.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan or Foreign Plan,
established or maintained by the Borrower, Holdings or any Subsidiary.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pro Forma Basis” has the meaning specified in Section 1.03.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.
 
“Related Documents” means (a) the Exchangeable Notes Indenture, (b) the Senior
Loan Documents, (c) the Second Lien Notes Documents, (d) the Senior Notes
Indenture and (e) all Material Contracts.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Total Outstandings; provided that, if there are two
or more Lenders, the portion of the Total Outstandings held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate,
 
 
 
-15-

--------------------------------------------------------------------------------

Table of Contents
 
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“Scheduled Debt Balance” means, as of each date listed below, the amount set
forth opposite such date:
 
 
 
 
Date
 
 
Scheduled Debt
Balance
 
February 25, 2013
  $ 50,000,000.00  
May 25, 2013
  $ 43,750,000.00  
August 25, 2013
  $ 37,500,000.00  
November 25, 2013
  $ 31,250,000.00  
February 25, 2014
  $ 25,000,000.00  
May 25, 2014
  $ 18,750,000.00  
August 25, 2014
  $ 12,500,000.00  
November 25, 2014
  $ 6,250,000.00  
February 25, 2015, and each succeeding Interest Payment Date
  $ 0.00  

 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Lien Indenture Trustee” means Wells Fargo Bank, National Association, in
its capacity as trustee under the Second Lien Notes Indenture.
 
“Second Lien Notes” means the Senior Second Lien Notes due 2018 issued pursuant
to the Second Lien Notes Documents.
 
 
-16-

--------------------------------------------------------------------------------

Table of Contents
 
“Second Lien Notes Documents” means the Second Lien Notes Indenture, the Second
Lien Notes and all other agreements, instruments and other documents pursuant to
which the Second Lien Notes have been or will be issued or otherwise setting
forth the terms of the Second Lien Notes.
 
“Second Lien Notes Indenture” means the Indenture, dated as of February 5, 2010,
by and among the Borrower, the guarantors party thereto and the Second Lien
Indenture Trustee.
 
“Second Lien Security Documents” means the “Security Documents” as such term is
defined in the Second Lien Notes Indenture.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Senior Collateral Documents” means the “Collateral Documents” as such term is
defined in the Senior Credit Agreement.
 
“Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement entered into as of December 21, 2010, among Cenveo Corporation,
Cenveo, Inc., each lender from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
“Senior Credit Agreement Closing Date” means the “Amendment and Restatement
Effective Date” as such term is defined in the Senior Credit Agreement.
 
 “Senior Loan Documents” means the “Loans Documents” as such term is defined in
the Senior Credit Agreement.
 
“Senior Loans”  means the “Loans” and the “L/C Borrowings” as such terms are
defined in the Senior Credit Agreement.
 
“Senior Notes” means the 11.5% Senior Notes due 2017 issued pursuant to the
Senior Notes Indenture.
 
“Senior Notes Indenture” means the Indenture, dated as of March 28, 2012, among
the Borrower, the guarantors party thereto and U.S. Bank National Association,
as trustee, which provides for the issuance of the Borrower’s 11.5% Senior Notes
due 2017.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Subordinated Notes” means the 7 7/8% Senior Subordinated Notes due 2013 (Series
A and Series B) issued pursuant to the Subordinated Notes Documents.
 
“Subordinated Notes Documents” means the Subordinated Notes Indenture the
Subordinated Notes and all other agreements, instruments and other documents
pursuant to which the Subordinated Notes have been or will be issued or
otherwise setting forth the terms of the Subordinated Notes.
 
 
-17-

--------------------------------------------------------------------------------

Table of Contents
 
“Subordinated Notes Indenture” means the Indenture dated as of February 4, 2004
by and among the Borrower, the guarantors party thereto and U.S. Bank National
Association, as trustee.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
“Successful Syndication” means the date upon which the Initial Lender and its
affiliates shall have first reduced their outstanding Loans hereunder to an
amount equal to 50% or less of the Total Outstandings.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement governing any
transaction described in clause (a) above (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Tax Status Certificate” means any form or other documentation required to be
delivered by a Foreign Lender pursuant to Section 3.01(e).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
 
-18-

--------------------------------------------------------------------------------

Table of Contents
 
“Threshold Amount” means $35,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“Trade Date” shall have the meaning specified in Section 11.06(b)(i)(B).
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the redemption and repayment in full in cash of the
Subordinated Notes and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“USA PATRIOT Act” has the meaning specified in the definition of “Anti-Terrorism
Laws”.
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
 
“Working Capital” means, as at any date of determination, the excess (or
deficit) of consolidated current assets, excluding cash, over consolidated
current liabilities.
 
“Working Capital Adjustment” means, for any period on a consolidated basis, the
amount (which may be a negative number) by which Working Capital as of the
beginning of such period exceeds (or is less than) Working Capital as of the end
of such period.
 
1.02              Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
-19-

--------------------------------------------------------------------------------

Table of Contents
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           The Borrower has a fiscal year and fiscal quarters not ending on
the calendar year and calendar quarter, respectively.  For the avoidance of
doubt for so long as such situation exists, when interpreting any provision of
this Agreement relating to a fiscal year or fiscal quarter or period ended at or
as of the end of a fiscal year or fiscal quarter, any reference to such a period
shall be deemed to refer to the Borrower’s fiscal quarter or year ended nearest
the given date.
 
1.03              Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c)           Pro Forma Calculations.  Notwithstanding anything herein to the
contrary, any calculation of Consolidated Adjusted EBITDA for any Measurement
Period during which an Acquisition or Disposition shall have occurred (or shall
be deemed to have occurred) shall be made on a Pro Forma Basis for purposes of
determining whether the conditions precedent have been satisfied for a proposed
transaction which is permitted hereunder only so long as no Default will result
from the consummation thereof, including, without limitation, any Disposition or
any Investment which results in an Acquisition.
 
“Pro Forma Basis” means, for purposes of calculating any financial ratio
(including the Consolidated Leverage Ratio) or financial amount for any
Measurement Period for any of the purposes specified in this Section 1.03(c),
and with respect to each proposed Acquisition or Disposition and each such
transaction actually consummated in such Measurement Period, that such financial
ratio or financial amount shall be calculated on a pro forma basis based on the
following assumptions:  (a) each such transaction shall be deemed to have
occurred on the first day of such Measurement Period; (b) any funds to be used
by any Person in consummating any such transaction will be assumed to have been
used for that purpose as of the first day of such Measurement Period; (c) any
Indebtedness to be incurred by any Person in connection with the consummation of
any such transaction will be assumed to have been incurred on the first day of
such Measurement Period; (d) the gross interest expenses, determined in
accordance with GAAP, with respect to such Indebtedness assumed to have been
incurred on the first day of such Measurement Period that bears interest at a
floating rate shall be calculated at the current rate (as of the date of such
calculation) under the agreement governing such Indebtedness (including this
Agreement if the Indebtedness is incurred hereunder); and (e) any gross interest
expense, determined in accordance with GAAP, with respect to Indebtedness
outstanding during such Measurement Period that was or is to be refinanced with
proceeds of a transaction assumed to have been incurred as of the first day of
the Measurement Period will be excluded from such calculations (and to the
extent not already excluded pursuant to clause (a) or (b) above, the principal
amount of
 
 
-20-

--------------------------------------------------------------------------------

Table of Contents
 
such Indebtedness shall be excluded).  “Pro Forma Basis” may also include such
adjustments for expected cost savings in connection with an Acquisition or
Disposition as forecasted by the Borrower to occur within twelve months after
such Acquisition or Disposition in a reasonable manner with appropriate
supporting documentation and representations by management, reasonably
satisfactory to the Administrative Agent; provided, that, “Pro Forma Basis”
shall not include any expected cost savings arising from (i) any Acquisition of
property by any Loan Party or any of its Subsidiaries from any Affiliate thereof
or (ii) any Disposition of any Property by any Loan Party or any of its
Subsidiaries to any Affiliate thereof; provided, further, that the aggregate
amount of such adjustments for expected cost savings during any Measurement
Period (excluding cost savings arising from an Acquisition with respect to which
at least 85% of the purchase price is financed with Equity Interests) shall not
exceed 15.0% of Consolidated Adjusted EBITDA for such Measurement Period.
 
(d)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of Holdings and its Subsidiaries or
to the determination of any amount for Holdings and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Holdings is required to consolidate
pursuant to FASB Interpretation No. 46 – Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) as if such variable
interest entity were a Subsidiary as defined herein.
 
1.04              Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
1.05         Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01         The Loans.
 
(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single loan to the Borrower on the Closing Date in an
amount not to exceed such Lender’s Commitment.  Such Borrowing shall consist of
Loans made simultaneously by the Lenders in accordance with their respective
Commitments.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.
 
(b)           The parties hereto agree that, following the Closing Date, the
Initial Lender and its affiliates will have the right to and may syndicate the
Loans and the Commitments to one or more Eligible Assignees identified by the
Initial Lender and its affiliates after consultation with the Borrower.  The
Lead Arranger will have the right to manage all aspects of any such syndication
in consultation with the Borrower, including decisions as to the selection of
institutions to be approached and when they will be approached, the acceptance
of commitments, the amounts offered, the amounts allocated and the compensation
provided.
 
(c)           After the Borrower’s and Administrative Agent’s receipt of written
notice from the Lead Arranger that it intends to syndicate the Loans (a “Notice
of Intent to Syndicate”), the Initial Lender may elect, in its sole discretion,
in exchange for the Loans, to cause it or its affiliates to purchase or receive
exchange notes (“Exchange Notes”) from the Borrower, in the aggregate principal
amount of the Loans that are then outstanding, which Exchange Notes shall have
identical terms as the Loans, other than any necessary modifications with
respect to nomenclature and documentation (such as the preparation of a purchase
agreement, indenture and related
 
 
-21-

--------------------------------------------------------------------------------

Table of Contents
 
documentation).  Each of the parties hereto agrees to negotiate and execute such
documentation in good faith within a reasonable and customary time following the
Borrower’s receipt of a Notice of Intent to Syndicate.  In the event that the
Initial Lender or any of its affiliates purchases such Exchange Notes, the
Lenders (or the then holders of such Exchange Notes) shall have the right, at
any time, to exchange such Exchange Notes, in whole or in part, for an equal
original principal amount of Loans, provided that any costs and expenses
incurred in connection with such exchange shall be for the account of the
requesting holder.
 
2.02        Borrowings of Loans.
 
(a)           Borrowings Generally. Each Borrowing shall be made upon the
Borrower’s irrevocable written notice to the Administrative Agent.  Each such
notice must be received by the Administrative Agent not later than 12:00
Noon one (1) Business Day prior to the requested date of any Borrowing and shall
be in the form of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Loan Notice  shall specify (i) the
requested date of the Borrowing (which shall be a Business Day) and (ii) the
principal amount of Loans to be borrowed.
 
(b)           Notice to Lenders and Funding of Borrowings. Following receipt of
a Loan Notice, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Percentage of the Loans.  Each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 PM on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Article IV, the Administrative Agent
shall make all funds so received available to the Borrower on such Business Day
in like funds as received by the Administrative Agent, by wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
 
2.03        Prepayments.
 
(a)           Optional.  The Borrower may, upon written notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 12:00 Noon on the
date of such prepayment, and (ii) any such prepayment of Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage).  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Each prepayment
of the outstanding Loans pursuant to this Section 2.03(a) shall be paid to the
Lenders in accordance with their respective Applicable Percentages.
 
(b)           Mandatory.
 
(i)         Excess Cash Flow.  For each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending March 31, 2013, no more than five
Business Days after financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b) for such fiscal quarter (each, an “ECF Prepayment
Date”), the Borrower shall prepay an aggregate principal amount of Loans equal
to the excess (if any) of (A) 100% of Excess Cash Flow for such fiscal quarter
over (B) the aggregate principal amount of Loans prepaid during such fiscal
quarter pursuant to Section 2.03(a) other than prepayments funded with the
proceeds of Indebtedness with a maturity of twelve months or longer from the
date of incurrence of such Indebtedness (the “ECF Prepayment Amount”); provided,
however, that in the event that the payment conditions set forth in Section
7.15(k) of the Senior Credit Agreement are not satisfied on such ECF Prepayment
Date after giving effect to such prepayment (and Borrower shall have provided
notice of such failure in accordance with Section 6.02(a) hereof), such required
prepayment amount shall be reduced, in whole or in part, by the amount necessary
to allow such payment conditions to be satisfied on such ECF Prepayment Date
after giving effect to such prepayment (it being understood and agreed, for the
avoidance of doubt, that if the payment conditions set forth in Section 7.15(k)
of the Senior Credit Agreement would not, after giving
 
 
-22-

--------------------------------------------------------------------------------

Table of Contents
 
effect to any such reduction, be satisfied on such ECF Prepayment Date, a
prepayment under this Section 2.03(b)(i) shall not be required on such ECF
Prepayment Date).
 
(ii)         Dispositions.  If any Loan Party or any of its Subsidiaries
Disposes of any property (including the sale of any Equity Interests owned by
Subsidiaries of Holdings but excluding any Disposition of any property permitted
by Section 7.05(a) through (g)) which results in the realization by such Person
of Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to the excess (if any) of (A) 100% of such Net Cash Proceeds
over  (B) the sum of any prepayments actually made pursuant to Section
2.05(b)(iii) of the Senior Credit Agreement and any prepayments actually made
pursuant to Sections 3.09 and 4.07 of the Second Lien Notes Indenture, within
two (2) Business Days after the later to occur of (1) the date of receipt of
such Net Cash Proceeds by such Person and (2) if any offer to purchase the
Second Lien Notes is made pursuant to Section 4.07 of the Second Lien Notes
Indenture, the date on which such Net Cash Proceeds are applied to purchase any
Second Lien Notes pursuant to Section 3.09 of the Second Lien Notes Indenture;
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.03(b)(ii), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent no more than
two (2) Business Days after the date of such Disposition), and so long as no
Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets so long as within 365 days after the receipt of such Net Cash
Proceeds, such purchase shall have been consummated (as certified by the
Borrower in writing to the Administrative Agent); and provided further, however,
that any Net Cash Proceeds not so reinvested (and not applied as a prepayment of
the Senior Loans or the Second Lien Notes) shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.03(b)(ii).
 
(iii)         Loss Proceeds.  Within five Business Days after financial
statements have been delivered pursuant to Section 6.01(a), the Borrower shall
prepay an aggregate principal amount of Loans in an amount equal to 100% of the
excess (if any) of (A) Available Loss Proceeds for the immediately preceding
fiscal year, less (B) the sum of  (x) the amount of any voluntary prepayments of
the Loans or the Senior Loans during such prior fiscal year and (y) the sum of
any prepayments actually made pursuant to Section 2.05(b)(iv) of the Senior
Credit Agreement and any prepayments actually made pursuant to Sections 3.09 and
4.19 of the Second Lien Notes Indenture, in each case, with respect to such
fiscal year; provided, however, that, notwithstanding the foregoing, within two
(2) Business Days of receipt of Loss Proceeds from any single casualty or
taking, or series of related casualties or takings, in excess of the Threshold
Amount, the Borrower shall prepay the Loans in an aggregate amount equal to the
excess (if any) of (1) 100% of such Loss Proceeds less (2) the sum of any
prepayments actually made pursuant to Section 2.05(b)(iv) of the Senior Credit
Agreement and any prepayments actually made pursuant to Sections 3.09 and 4.19
of the Second Lien Notes Indenture, in each case, with respect to such Loss
Proceeds; and provided further, however, that if any offer to purchase the
Second Lien Notes is made pursuant to Section 4.19 of the Second Lien Notes
Indenture, any prepayment of the Loans required pursuant to this Section
2.03(b)(iii) shall be due and payable within two (2) Business Days after the
date on which such Available Loss Proceeds or Loss Proceeds (as the case may be)
are applied to purchase any Second Lien Notes pursuant to Section 3.09 of the
Second Lien Notes Indenture.
 
(iv)         Debt and Equity Issuances.  (A) Upon the incurrence or issuance by
any Loan Party or any of its Subsidiaries of any Indebtedness (other than
Indebtedness not for borrowed money expressly permitted to be incurred or issued
pursuant to Section 7.02 and other than Indebtedness expressly permitted to be
incurred or issued pursuant to Sections 7.02(b), (d), (h), and (j)(iii)), the
Borrower shall prepay an aggregate principal amount of Loans equal to the excess
(if any) of (1) 100% of all Net Cash Proceeds received therefrom less (2) any
prepayment actually made pursuant to Section 2.05(b)(v)(A) of the Senior Credit
Agreement, immediately upon receipt thereof by such Loan Party or such
Subsidiary.
 
(B)           Upon the issuance by any Loan Party or any of its Subsidiaries of
any Equity Interests (other than any Equity Interests issued to any Loan Party
or any of its Subsidiaries) which results in the realization by such Person of
Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to the excess (if any) of (1) 100% of such Net Cash Proceeds less
(2) any prepayment actually made pursuant to Section 2.05(b)(v)(C) of the Senior
Credit Agreement, within two (2) Business Days of receipt thereof by such
Person; provided, however, that, after a Successful Syndication, with respect to
any Net Cash Proceeds realized in
 
 
-23-

--------------------------------------------------------------------------------

Table of Contents
 
connection with an issuance of Equity Interests described in this Section
2.03(b)(iv)(B), at the election of the Borrower (as notified by the Borrower to
the Administrative Agent no more than two (2) Business Days after the date of
such issuance), and so long as no Default shall have occurred and be continuing,
such Loan Party or such Subsidiary may utilize all or any portion of such Net
Cash Proceeds to make one or more Acquisitions permitted under Section 7.03(h)
(including, without limitation, by contributing such Net Cash Proceeds to one or
more of its Subsidiaries so that such Subsidiaries may make such Acquisitions)
so long as within 90 days after the receipt of such Net Cash Proceeds, such
Acquisitions shall have been consummated (as certified by the Borrower in
writing to the Administrative Agent); and provided further, however, that (x)
immediately upon the occurrence of an Event of Default under any of Sections
8.01(a), (e), (f) or (g), (y) no more than ten (10) Business Days after the
occurrence of any Event of Default not otherwise described in the foregoing
clause (x) (unless such Event of Default has been waived in accordance with
Section 11.01), or (z) immediately upon the lapse of such 90-day period, as the
case may be, the excess (if any) of (1) 100% of all such Net Cash Proceeds that
have not then been applied to make such Acquisition or Acquisitions less (2) any
prepayment actually made pursuant to Section 2.05(b)(v)(C) of the Senior Credit
Agreement, shall be applied to the prepayment of the Loans as set forth in this
Section 2.03(b)(iv)(B).
 
2.04         Repayment of Loans.
 
The Borrower shall repay to the Lenders, on the Maturity Date, the aggregate
principal amount of all Loans outstanding on such date.
 
2.05         Interest.
 
(a)           Interest Rate. Subject to the provisions of Section 2.05(b) and
Section 2.05(c), each Loan shall bear interest on the outstanding principal
amount thereof at the rate of 15% per annum.
 
(b)           Increased Rate.
 
(i)          If on any ECF Prepayment Date (each such ECF Prepayment Date, a
“Non-Complying ECF Prepayment Date”), both (A)  the full ECF Prepayment Amount
(as certified by the Borrower in the applicable Compliance Certificate delivered
pursuant to Section 6.02(b)) is not paid pursuant to Section 2.03(b)(i) hereof
without giving effect to any reduction, in whole or in part, pursuant to the
proviso thereto  and (B) the aggregate amount of voluntary prepayments of the
Loans made after the last day of the applicable fiscal quarter (the
“Non-Complying Fiscal Quarter”) with respect to such Non-Complying ECF
Prepayment Date (which, for the avoidance of doubt, shall not include voluntary
prepayments of the Loans made in accordance with Section 2.03(a) during the
applicable fiscal quarter which shall have already reduced the ECF Prepayment
Amount due on such Non-Complying ECF Prepayment Date pursuant to Section
2.03(b)(i)(B)) does not equal or exceed the full ECF Prepayment Amount
payable  on such ECF Prepayment Date pursuant to Section 2.03(b)(i) (without
giving effect to any reduction, in whole or in part, pursuant to the proviso
thereto), interest shall, on a retroactive basis from and after the Interest
Payment Date residing in the Non-Complying Fiscal Quarter, instead accrue on the
entirety of the outstanding principal amount of the Loans at the rate of 25% per
annum and shall continue to accrue at such rate until the first complying ECF
Prepayment Date on which the full ECF Prepayment Amount (as certified by the
Borrower in the applicable Compliance Certificate delivered pursuant to Section
6.02(b)) is paid pursuant to Section 2.03(b)(i) hereof without giving effect to
any reduction, in whole or in part, pursuant to the proviso thereto (each a
“Complying ECF Prepayment Date”) at which point interest shall again, on a
retroactive basis from and after the Interest Payment Date residing in the
applicable fiscal quarter (the “Complying Fiscal Quarter”) with respect to such
Complying ECF Prepayment Date, instead accrue on the entirety of the outstanding
principal amount of the Loans at the rate of 15% per annum; provided, that if
any additional interest is payable pursuant to this Section 2.05(b)(i) in
respect of an interest period as to which the basic interest required pursuant
to Section 2.05(a) has already been paid, such additional interest shall be due
on the applicable Non-Complying ECF Prepayment Date; and provided further, that
solely with respect to any Complying ECF Prepayment Date applicable to the
fourth fiscal quarter in any fiscal year that results in a decreased rate of
interest for the period from and after the November 25 Interest Payment Date in
respect of which interest shall already have been paid on the February 25
Interest Payment Date, the amount of such “overpayment” of interest shall not be
refunded to the Borrower, but such amount shall be deducted, until deducted in
full, from the amount of interest otherwise due on such Complying ECF Prepayment
Date and on the
 
 
-24-

--------------------------------------------------------------------------------

Table of Contents
 
next one or more Interest Payment Dates following such Complying ECF Prepayment
Date (and, for the avoidance of doubt, from the amount of any interest due and
payable on the date of any prepayment of principal of the Loans or on the
Maturity Date).
 
(ii)          For so long as the increased interest rate payable pursuant to
Section 2.05(b)(i) is not applicable, if on any Interest Payment Date the
Outstanding Amount of the Loans exceeds the Scheduled Debt Balance as of such
date, in addition to interest at the rate of 15.00% per annum that is otherwise
payable on the entirety of the outstanding principal amount of the Loans
pursuant to Section 2.05(a), interest shall thereafter accrue on the excess of
(A) the outstanding principal amount of the Loans over (B) the Scheduled Debt
Balance as of the most recent Interest Payment Date, at the rate of 10% per
annum (without, for the avoidance of doubt, any double counting in respect of
any additional interest payable pursuant to this Section 2.05(b)(ii) following
any subsequent Interest Payment Date on which the Outstanding Amount of the
Loans exceeds the Scheduled Debt Balance as of such date).
 
(c)           Default Rate.
 
(i)         Without duplication of any interest payable pursuant to clause (iii)
below, if any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a rate
per annum at all times equal to the interest rate otherwise applicable to such
Loan plus 2% per annum.
 
(ii)         Without duplication of any interest payable pursuant to clause
(iii) below, if any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a rate per annum at all times equal to the Default
Rate to the fullest extent permitted by applicable Laws.
 
(iii)         While any Event of Default exists under Section 8.01(a), or upon
the request of the Required Lenders while any Event of Default exists under any
other provision of Section 8.01, the Borrower shall pay interest (A) on the
principal amount of any Loan at a rate per annum at all times equal to the
interest rate otherwise applicable to such Loan plus 2% per annum and (b) on the
principal amount of all other outstanding Obligations hereunder at a rate per
annum at all times equal to the Default Rate, in each case to the fullest extent
permitted by applicable Laws.
 
(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(d)           Interest Payment Date. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
 
2.06         Fees.
 
(a)           Administrative Agent Fee.  The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
 
(b)           Upfront Closing Fee.  The Borrower agrees to pay on the Closing
Date to each Lender party to this Agreement on the Closing Date, as
consideration for the funding of such Lender’s Loan, a closing fee in an amount
equal to 5.00% of the stated principal amount of the Loan made by such Lender on
the Closing Date, payable to such Lender from the proceeds of the Loan made by
such Lender as and when funded on the Closing Date.  Such closing fee will be in
all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.
 
 
-25-

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Other Fees.  The Borrower shall pay to the Lenders such other fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.07         Computation of Interest and Fees.
 
All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.09(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.08              Evidence of Debt.
 
The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
 
2.09         Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)           Presumptions by the Administrative Agent.
 
(i)         Funding by Lenders.  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by
 
 
-26-

--------------------------------------------------------------------------------

Table of Contents
 
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period up to the amount paid by such Lender.  If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)         Payments by Borrower.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 11.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
2.10         Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the Loans
due and payable to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such
 
 
-27-

--------------------------------------------------------------------------------

Table of Contents
 
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Loans due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Loans due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of the Loans owing
(but not due and payable) to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Loans owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Loans owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time, then, in each case under clause (a) or
(b) above, the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Loans then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:
 
(1)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(2)            the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01         Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or Holdings hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
withholding agent shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or any Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)           Payment of Other Taxes by the Borrower and Holdings.  Without
limiting the provisions of subsection (a) above, the Borrower, Holdings and any
applicable withholding agent shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
 
-28-

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Indemnification by the Borrower and Holdings.  The Borrower and
Holdings shall jointly and severally indemnify the Administrative Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, with
respect to amounts payable under the Loan Documents and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Holdings, as the case may
be, to a Governmental Authority, the Borrower or Holdings, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower or Holdings, as the case may be, is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and Holdings (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Borrower,
Holdings or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower, Holdings or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower, Holdings or the Administrative Agent as
will enable the Borrower, Holdings or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, if the Borrower or Holdings,
as the case may be, is resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower, Holdings and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower,
Holdings or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(i)         duly completed copies of Internal Revenue Service Form W-8BEN (or
any successor thereto) claiming eligibility for benefits of an income tax treaty
to which the United States is a party,
 
(ii)        duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor thereto),
 
(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit J to the effect that such
Foreign Lender is not (1) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Borrower or Holdings within the
meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of  Internal Revenue Service Form W-8BEN (or any successor
thereto),
 
(iv)       where such Foreign Lender is a partnership (for U.S. federal income
tax purposes) or otherwise not a beneficial owner (e.g., where such Lender has
sold a participation), IRS Form W-8IMY (or any successor thereto) and all
required supporting documentation (including, where one or more of the
underlying beneficial owner(s) is claiming the benefits of the Portfolio
Interest Exemption, a Tax Status Certificate of such beneficial owner(s)
(provided that, if the Foreign Lender is a partnership and not a
 
 
-29-

--------------------------------------------------------------------------------

Table of Contents
 
participating Lender, the Tax Status Certificate from the beneficial owner(s)
may be provided by the Foreign Lender on the beneficial owner(s) behalf)),
and/or
 
(v)       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
If a payment made to a Foreign Lender or the Administrative Agent hereunder or
under any other Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender or the Administrative Agent (as the case may be)
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable, or in any agreement or request entered into or issued pursuant to
such Sections), such Lender or the Administrative Agent (as the case may be)
shall deliver to the Borrower, Holdings and (in the case of such Lender) to the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower, Holdings or the Administrative
Agent, such documentation, certifications or other information prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation, certifications or other information
reasonably requested by the Borrower, Holdings or the Administrative Agent as
may be necessary for the Borrower, Holdings or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender or the
Administrative Agent (as the case may be) has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.


Notwithstanding anything to the contrary in this subsection 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or
Holdings, as the case may be, or with respect to which the Borrower or Holdings,
as the case may be, has paid additional amounts pursuant to this Section, it
shall pay to the Borrower or Holdings, as the case may be, an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or Holdings under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower or Holdings,
as the case may be, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower or Holdings (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority), as the case may be, to the Administrative Agent or such Lender if
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection (f), in no event will the Administrative Agent or Lender, as the case
may be, be required to pay any amount to the Borrower or Holdings pursuant to
this subsection (f) the payment of which would place the Administrative Agent or
such Lender in a less favorable net after-Tax position than it would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection (f) shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower, Holdings or any other
Person.
 
 
-30-

--------------------------------------------------------------------------------

Table of Contents
 
3.02         Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
 
(ii)        subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
 
(iii)       impose on any Lender any other condition, cost or expense affecting
this Agreement or Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan), then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred.
 
(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 120 day period referred to above shall be
extended to include the period of retroactive effect thereof).
 
3.03        Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.02, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.02, as the case may be, in the future, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.  The Borrower hereby
 
 
-31-

--------------------------------------------------------------------------------

Table of Contents
 
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.
 
3.04              Survival.
 
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01              Conditions of Initial Credit Extension.
 
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
 
(a)           Documents, Certificates, Opinions and Other Instruments. The
Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i)         executed counterparts of this Agreement and the Guaranty, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Borrower;
 
(ii)        a Note executed by the Borrower in favor of each Lender requesting a
Note;
 
(iii)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
(iv)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(v)        a favorable opinion of Ian R. Scheinmann, Esq., Vice President, Legal
Affairs of Holdings, addressed to the Administrative Agent and each Lender, as
to the matters set forth in Exhibit G-1 and such other matters concerning the
Loan Parties and the Loan Documents as the Administrative Agent may reasonably
request;
 
(vi)       a favorable opinion of Hughes Hubbard & Reed LLP, special counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit G-2 and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
 
 
-32-

--------------------------------------------------------------------------------

Table of Contents
 
(vii)      favorable opinions of local counsel to the Loan Parties as are
reasonably required by the Administrative Agent, addressed to the Administrative
Agent and each Lender, as to the matters set forth in Exhibit G-3 and such other
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
 
(viii)     a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(ix)       a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in Sections 4.02(a) and (b) have been
satisfied;
 
(x)        certificates attesting to the Solvency of each Loan Party before and
after giving effect to the Transaction, from its chief financial officer; and
 
(xi)       an executed W-9 or other appropriate tax form from the Borrower.
 
(b)           Fees.  (i) All fees required to be paid to the Administrative
Agent and the Lead Arranger on or before the Closing Date shall have been paid
and (ii) all fees required to be paid to the Lenders on or before the Closing
Date shall have been paid.
 
(c)           Counsel’s Fees.  The Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
 
(d)           Transaction.  The Transaction shall have been consummated or shall
be consummated concurrently with the initial Credit Extension and the Lead
Arranger shall have received satisfactory customary confirmation of repayment in
full in cash of the Subordinated Notes (it being acknowledged and agreed that if
(i) the net proceeds of the initial Credit Extension, together with additional
funds sufficient to redeem and repay in full the outstanding Subordinated Notes
on the scheduled redemption date thereof (which date is January 22, 2013), are
deposited with U.S. Bank National Association, as trustee under the Subordinated
Notes Indenture, (ii) the Borrower has paid or caused to be paid all other sums
then due and payable under the Subordinated Notes Indenture, (iii) no “Default”
or “Event of Default” (as such terms are defined in the Subordinated Notes
Indenture) with respect to the Subordinated Notes shall have occurred and be
continuing on the date of such deposit and after giving effect to such deposit,
(iv) the Borrower shall have delivered to the Trustee under the Subordinated
Notes Indenture  (with copies to the Administrative Agent) an officers’
certificate and opinion of counsel, each stating that all conditions precedent
provided for in the Subordinated Notes Indenture relating to the satisfaction
and discharge of the Subordinated Notes Indenture have been complied with, (v)
delivery of the notice of redemption required by Section 3.03 of the
Subordinated Notes Indenture occurred at least 30 days but not more than 60 days
prior to the January 22, 2013 redemption date and a copy of such notice has been
delivered to the Administrative Agent, and (vi) the Borrower has otherwise fully
complied with any and all obligations under Section 3.05 and Section 12.01 of
the Subordinated Notes Indenture in  connection with clause (b) of the
definition of “Transaction,” then the condition set forth in this subsection (d)
with respect to clause (b) of the definition of “Transaction” shall be deemed to
be satisfied).
 
(e)           Material Indebtedness.  The Lead Arranger shall have received
satisfactory confirmation that, both before and after giving effect to the
Transaction on a pro forma basis, Indebtedness under the
 
 
-33-

--------------------------------------------------------------------------------

Table of Contents
 
Senior Credit Agreement, the Senior Notes, the Exchangeable Notes and all other
Indebtedness for borrowed money of the Loan Parties (other than the Loans and
the Subordinated Notes) shall not exceed $1,245,000,000.
 
(f)            Financial Statements.  The Lead Arranger shall have received and
be reasonably satisfied with (i) the unaudited standalone consolidated balance
sheets of the Borrower and related standalone statements of income, changes in
equity and cash flows of the Borrower for the three most recently completed
fiscal years ended at least 90 days before the Closing Date and (ii) unaudited
consolidated standalone balance sheets and related standalone statements of
income, changes in equity and cash flows of the Borrower for each subsequent
fiscal quarter after the date of the most recent financial statements delivered
pursuant to clause (i) above which ended at least 30 days before the Closing
Date (it being acknowledged and agreed that, as of the date hereof, all such
financial statements for such periods that may be applicable on or prior to a
Closing Date of January 31, 2013 have been received by, and are reasonably
satisfactory to, the Lead Arranger).
 
(g)           Bank Regulatory Information.  At least five (5) days prior to the
Closing Date, the Administrative Agent and each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to the extent requested by the
Administrative Agent or such Lender, as applicable, in writing not less than
eight (8) Business Days prior to the Closing Date.
 
(h)           Material Adverse Change.  Except as disclosed in (A) any public
filings made by the Borrower or Holdings with the SEC prior to December 10, 2012
(including, without limitation, each Quarterly Report on Form 10-Q and Current
Report on Form 8-K) and (B) Holdings’ earnings release dated November 7, 2012
and written transcript of the earnings call held on November 8, 2012 (previously
delivered to the Administrative Agent by the Borrower), there shall not have
occurred any event, development or circumstance since December 31, 2011 that the
Lead Arranger reasonably determines has caused or could reasonably be expected
to cause a material adverse change in the operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of
Holdings and its Subsidiaries, taken as a whole.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02         Conditions to all Credit Extensions.
 
The obligation of each Lender to honor any request for a Credit Extension
pursuant to a Loan Notice is subject to the following conditions precedent:
 
(a)           Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects (except to the extent already qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except to
the extent already qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
 
 
-34-

--------------------------------------------------------------------------------

Table of Contents
 
(b)           No Default.  No Default shall exist, or would result from such
proposed Credit Extension or from the application of proceeds thereof.
 
(c)           Loan Notice. The Administrative Agent shall have received a Loan
Notice in accordance with the requirements hereof.
 
Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
 
5.01         Existence, Qualification and Power.
 
Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents or
Material Contracts to which it is a party and consummate the Transaction, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02              Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or result in the
creation of any Lien under (i) any Contractual Obligation to which such Person
is a party or binding upon such Person or the properties of such Person or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except in each case referred to in
the foregoing clauses (b) and (c), to the extent that such conflict, breach,
contravention or violation could not reasonably be expected to have a Material
Adverse Effect.
 
5.03         Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or Material Contract, or for the consummation of the Transaction, or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except for (i) with respect  to clause (b) above, any approvals,
authorizations or filings that may be required under the Securities Laws and
(ii) such authorizations, approvals, actions, notices and filings that have been
duly obtained, taken, given or made and are in full force and effect.  All
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of any properties now owned or hereafter acquired by any of them.
 
 
-35-

--------------------------------------------------------------------------------

Table of Contents
 
5.04              Binding Effect.
 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by equitable principles regardless of whether
considered in a proceeding in equity or at law.
 
5.05         Financial Statements; No Material Adverse Effect; No Internal
Control Event.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheet of Holdings and its
Subsidiaries as at September 29, 2012, and the related consolidated statements
of income or operations, and cash flows for the fiscal quarter ended on that
date (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Holdings and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
 
(c)           Since the date of the Audited Financial Statements, except as
disclosed in Holdings’ public filings with the SEC made prior to the Closing
Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(d)           To the best knowledge of Holdings and the Borrower, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of Holdings and its Subsidiaries on
a consolidated basis.
 
(e)           The consolidated forecasted balance sheets, statements of income
and cash flows of Holdings and its Subsidiaries delivered by or on behalf of the
Borrower to the Administrative Agent or the Lenders during the period prior to
the Closing Date were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonable in light of the conditions
existing at the time of delivery of such forecasts.
 
5.06         Litigation.
 
There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of Holdings or the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower, Holdings or any
of its other Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document, any
Related Document or the consummation of the Transaction, or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.07         No Default.
 
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation in any manner that could, either
individually or in the aggregate, reasonably be expected to have a
 
 
-36-

--------------------------------------------------------------------------------

Table of Contents
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08         Ownership of Property; Liens; Investments.
 
(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(b)           Schedule 5.08(b) sets forth a complete and accurate list as of the
Closing Date of all Liens (except Liens granted under the Senior Collateral
Documents and the Second Lien Security Documents) on the property or assets of
each Loan Party and each of its Subsidiaries, showing as of the Closing Date the
property or assets of such Loan Party or such Subsidiary subject thereto.  The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b), and as otherwise permitted by
Section 7.01.
 
(c)           Schedule 5.08(c) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Closing Date (other than Investments in Subsidiaries), showing as of the Closing
Date the amount, obligor or issuer and maturity, if any, thereof.
 
5.09         Environmental Compliance.
 
(a)           The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(b)           Except as otherwise set forth in Schedule 5.09 and except for any
of the following occurrences that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) none of the
properties currently or, to the best knowledge of Holdings and the Borrower,
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or formally proposed for listing on the NPL or any analogous foreign,
state or local list; (ii) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or, to the best of the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries, in each case
except in compliance with all applicable Environmental Laws; (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries, in each case except in
compliance with all applicable Environmental Laws; and (iv) there has been no
Release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries that
could reasonably be expected to result in liability of any Loan Party or any of
its Subsidiaries under Environmental Laws.
 
(c)           Except as otherwise set forth on Schedule 5.09 and except with
respect to any actual or threatened Release of Hazardous Materials that could
not, individually or in the aggregate, reasonable be expected to have a Material
Adverse Effect, neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or, to the knowledge of
Holdings and the Borrower, formerly owned or operated by any Loan Party or any
of its Subsidiaries have been disposed of in a manner not reasonably expected to
result in liability to any Loan Party or any of its Subsidiaries.
 
 
-37-

--------------------------------------------------------------------------------

Table of Contents
 
5.10         Insurance.
 
The properties of the Borrower, Holdings and its other Subsidiaries are insured
with financially sound and reputable insurance companies having an A.M. Best
Financial Strength Rating of at least A which are not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11         Taxes.
 
The Borrower, Holdings and its other Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP.  To the best knowledge
of Holdings and the Borrower, there is no proposed tax assessment against the
Borrower, Holdings or any other Subsidiary that would, if made, have a Material
Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement.
 
5.12         ERISA Compliance.
 
(a)           Compliance Generally. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS (or is a
prototype plan that is the subject of a favorable opinion letter from the IRS)
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Borrower,
Holdings and each ERISA Affiliate have made all required contributions to each
Pension Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.  Each Foreign Plan is in compliance in all material
respects with the applicable requirements of Law.  No Loan Party nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Plan.
 
(b)           Pending Claims. There are no pending or, to the best knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c)           No ERISA or Unfunded Pension Liability. (i) No ERISA Event has
occurred or is reasonably expected to occur that could reasonably be expected to
have a Material Adverse Effect; (ii) as of the Closing Date, no Pension Plan has
any Unfunded Pension Liability that could reasonably be expected to result in a
liability in an amount in excess of $75,000,000; and (iii) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (A) under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA), (B) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability), or (C) as a result of a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, which liability described in the
foregoing clauses (A) through (C), individually or in the aggregate, could
reasonably be expected to exceed $50,000,000.
 
5.13         Subsidiaries; Equity Interests; Loan Parties.
 
As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned directly or indirectly by a Loan Party in the
amounts specified in Part
 
 
-38-

--------------------------------------------------------------------------------

Table of Contents
 
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Senior Collateral Documents and the Second Lien Security Documents.  As of the
Closing Date, no Loan Party has any equity investments in any other corporation
or entity other than such Subsidiaries and those specifically disclosed in Part
(b) of Schedule 5.13.  All of the outstanding Equity Interests in the Borrower
have been validly issued, are fully paid and non-assessable and are owned by
Holdings free and clear of all Liens except those created under the Senior
Collateral Documents and the Second Lien Security Documents.  Set forth in Part
(c) of Schedule 5.13 is a complete and accurate list of Holdings and all Loan
Parties, showing as of the Closing Date, the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation.  The copy of the charter
of each Loan Party and each amendment thereto provided pursuant to Section
4.01(a) is a true and correct copy of each such document, each of which is valid
and in full force and effect as of the Closing Date.
 
5.14         Margin Regulations; Investment Company Act.
 
(a)           Margin Stock. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           Investment Company Act. None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
 
5.15         Disclosure.
 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document, including any confidential information memorandum (in each case as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, each of Holdings and the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
5.16         Compliance with Laws.
 
Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
5.17         Intellectual Property; Licenses, Etc.
 
Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person.  To the best knowledge of the Borrower and Holdings, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any of
its Subsidiaries infringes upon any rights held by any
 
 
-39-

--------------------------------------------------------------------------------

Table of Contents
 
other Person.  No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower and Holdings, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.18         Solvency.
 
Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.
 
5.19         Casualty, Etc.
 
Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.20         Labor Matters.
 
Except as described on Schedule 5.20 hereto, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Closing Date and to the best knowledge of any
Responsible Officer of the Borrower and Holdings, neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.
 
5.21         Status of Loans.
 
The Loans rank pari passu in right of payment with the Senior Notes and the term
loan facility evidenced by this Agreement constitutes the initial Unsecured Term
Loan Facility (as defined in the Senior Credit Agreement).
 
5.22         Anti-Terrorism Laws.
 
(a)           No Loan Party, none of its Subsidiaries and, to the actual
knowledge of the Responsible Officers of each Loan Party, none of the respective
officers, directors, brokers or agents of such Loan Party or such Subsidiary (i)
has violated or is in violation of Anti-Terrorism Laws or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.
 
(b)           No Loan Party, none of its Subsidiaries and, to the actual
knowledge of the Responsible Officers of each Loan Party, none of the respective
officers, directors, brokers or agents of such Loan Party or such Subsidiary
that is acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person.
 
(c)            Except as otherwise authorized by OFAC, no Loan Party, none of
its Subsidiaries and, to the actual knowledge of the Responsible Officers of
each Loan Party, none of the respective officers, directors, brokers or agents
of such Loan Party or such Subsidiary acting or benefiting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
 
-40-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each of Holdings and
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
 
6.01         Financial Statements.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders
(provided that the Required Lenders shall be deemed to find the following items
satisfactory unless the Administrative Agent shall have received notice from the
Required Lenders specifying their objections thereto within five Business Days
of the Lenders’ receipt of such items):
 
(a)           Annual Financials. As soon as available, but in any event within
110 days (or such shorter period as required by the SEC) after the end of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement.
 
(b)           Quarterly Financials. As soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of Holdings’ fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations and
cash flows of Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.
 
(c)           Monthly Financials. As soon as available, but in any event within
20 days after the end of each fiscal month of each fiscal year of Holdings,
internal monthly financial statements as prepared by Holdings in the ordinary
course of business, setting forth in each case in comparative form the figures
for the corresponding fiscal month of the previous fiscal year and, if
applicable, the corresponding portion of the previous fiscal year; provided,
however, that such monthly financial statements shall not be distributed or
otherwise provided to Public Lenders.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), neither Holdings nor the Borrower shall be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of Holdings and the Borrower to
furnish the information and materials described in Sections 6.01(a) and
(b) above at the times specified therein.
 
6.02         Certificates; Other Information.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders
(provided that the Required Lenders shall be deemed to find the following items
satisfactory unless the Administrative Agent shall have received notice from the
Required Lenders specifying their objections thereto within five Business Days
of the Lenders’ receipt of such items):
 
 
-41-

--------------------------------------------------------------------------------

Table of Contents
 
(a)           Payment Conditions under Senior Credit Agreement; Reductions to
ECF Prepayment Amount.  On each ECF Prepayment Date, a duly completed officer’s
certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower, which shall include (i) a certification
as to whether or not the payment conditions set forth in Section 7.15(k) of the
Senior Credit Agreement are satisfied on such ECF Prepayment Date after giving
effect to the applicable prepayment to be made on such ECF Prepayment Date
pursuant to Section 2.03(b)(i), and (ii) in the event that the payment
conditions set forth in Section 7.15(k) of the Senior Credit Agreement are not
satisfied on such ECF Prepayment Date after giving effect to such prepayment, a
calculation of the applicable prepayment amount payable pursuant to Section
2.03(b)(i) as reduced, either (A) in whole or (B) in part, by the amount
necessary to allow (to the extent possible) such payment conditions to be
satisfied on such ECF Prepayment Date after giving effect to such prepayment;
 
(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, which shall include (i) a
calculation of the Consolidated Leverage Ratio as of the last day of the
applicable fiscal year or fiscal quarter (as the case may be), (ii) a
calculation of Excess Cash Flow for the applicable fiscal quarter, and (iii) a
calculation of the full ECF Prepayment Amount payable in respect of the
applicable fiscal quarter pursuant to Section 2.03(b)(i) hereof without giving
effect to any reduction, in whole or in part, pursuant to the proviso thereto;
 
(c)           Annual Budget.  Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), an annual budget of Holdings and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of Holdings and its Subsidiaries on a quarterly basis for the then-current
fiscal year;
 
(d)           SEC Filings.  Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(e)           Other Reports.  Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)            Insurance Coverage.  As soon as available, but in any event
within 30 days after the end of each fiscal year of the Borrower, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;
 
(g)           Investigations.  Promptly, and in any event within ten Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;
 
(h)           Related Document Notices.  Not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any Related Document regarding
or related to any breach or default by any party thereto or any other event that
could materially
 
 
-42-

--------------------------------------------------------------------------------

Table of Contents
 
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and, from time to time upon request by the
Administrative Agent, such information and reports regarding the Related
Documents as the Administrative Agent may reasonably request;
 
(i)            Environmental Notices.  Promptly after the assertion or
occurrence thereof, notice of any action or proceeding against any Loan Party or
any of its Subsidiaries, arising under, or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect; and
 
(j)            Additional Information.  Promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, its Affiliates or their
securities for purposes of the United States federal and state securities laws
(“Material Non-Public Information”)) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arranger and the Lenders to treat such Borrower Materials as not
containing any Material Non-Public Information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Lead Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.
 
6.03         Notices.
 
Promptly notify the Administrative Agent and each Lender:
 
 
-43-

--------------------------------------------------------------------------------

Table of Contents
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws, but only if any of the
matters described in the foregoing clauses (i) through (iii) has resulted or
reasonably could be expected to result in a Material Adverse Effect;
 
(c)           after a Responsible Officer of the Borrower or Holdings knows or
has reason to know of the occurrence of any ERISA Event that could reasonably be
expected to result in liability of one or more Loan Parties or any Subsidiary
thereof in excess of $2,500,000;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;
 
(e)           of the Borrower’s determination at any time of the occurrence or
existence of any Internal Control Event;
 
(f)            of the (i) occurrence of any Disposition of property or assets
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(ii), and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iv)(A); and
 
(g)           of any announcement by Moody’s or S&P of any change in a Debt
Rating (if any).
 
Each notice pursuant to Section 6.03 (other than Section 6.03(f) or (g)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04         Payment of Obligations.
 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Holdings, the
Borrower or such Subsidiary; and (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, unless the same are being contested in
good faith by appropriate proceedings diligently conducted,  adequate reserves
in accordance with GAAP are being maintained by Holdings, the Borrower or such
Subsidiary and such contest could not reasonably be expected to have a Material
Adverse Effect.
 
6.05         Preservation of Existence, Etc.
 
(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;
 
(b)           take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and
 
 
-44-

--------------------------------------------------------------------------------

Table of Contents
 
(c)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
6.06         Maintenance of Properties.
 
(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;
 
(b)           make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and
 
(c)           use the standard of care typical in the industry in the operation
and maintenance of its facilities.
 
6.07         Maintenance of Insurance.
 
Maintain with financially sound and reputable insurance companies having an A.M.
Best Financial Strength Rating of at least A which are not Affiliates of the
Borrower, insurance with respect to its properties and business against
interruption, loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.
 
6.08         Compliance with Laws.
 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
 
6.09         Books and Records.
 
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Subsidiary, as the case may be.
 
6.10         Inspection Rights.
 
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Administrative Agent and Lenders shall conduct no more than one such inspection
per fiscal year at Borrower’s expense; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time and from time to time
during normal business hours and without advance notice.
 
6.11         Use of Proceeds.
 
Use the proceeds of the Credit Extensions to consummate the Transactions.
 
 
-45-

--------------------------------------------------------------------------------

Table of Contents
 
6.12         Covenant to Guarantee Obligations.
 
Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any CFC and any Subsidiary that is held directly or indirectly by a
CFC) by any Loan Party, then the Borrower shall, at the Borrower’s expense:
 
(a)          within 30 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a Joinder Agreement, pursuant to which such other Loan Party shall
guaranty the other Loan Parties’ obligations under the Loan Documents, and
 
(b)       within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent (certain of which opinions, in the
Administrative Agent’s discretion, may be given by in-house counsel) as to the
matters contained in clause (i) above, and as to such other matters as the
Administrative Agent may reasonably request.
 
6.13         Compliance with Environmental Laws.
 
Comply, and use commercially reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither
Holdings nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
6.14         [Reserved].
 
6.15         Further Assurances.
 
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lenders the
rights granted or now or hereafter intended to be granted to the Lenders under
any Loan Document or under any other instrument executed in connection with any
Loan Document to which any Loan Party or any of its Subsidiaries is or is to be
a party, and cause each of its Domestic Subsidiaries to do so.
 
6.16         Compliance with Terms of Leaseholds.
 
Make all payments and otherwise perform all obligations in respect of all leases
of real property to which the Borrower or any of its Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
 
 
-46-

--------------------------------------------------------------------------------

Table of Contents
 
6.17         Material Contracts.
 
Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
6.18         Status of the Loan.
 
Ensure that the Loans rank pari passu in right of payment with the Senior Notes
and that the term loan facility evidenced by this Agreement constitutes the
initial Unsecured Term Loan Facility (as defined in the Senior Credit
Agreement).
 
6.19         Syndication.
 
After receipt by the Borrower of any Notice of Intent to Syndicate, comply with
its obligations set forth in Section 6 of the Commitment Letter, dated December
10, 2012, among the Lead Arranger, MIHI LLC and the Borrower.
 
6.20         Maintenance of Rating.
 
(a)           If requested by the Lead Arranger following any Notice of Intent
to Syndicate, use commercially reasonable efforts to obtain a public rating for
the Loans from Moody’s and a public rating for the Loans from S&P, in each case
prior to the commencement of the general syndication of the Loans.
 
(b)           If any Debt Rating from Moody’s and/or S&P is requested and
obtained pursuant to subsection (a) above, the Borrower shall at all times use
commercially reasonable efforts to maintain in effect a Debt Rating from such
rating agency (it being acknowledged and agreed that this subsection (b) shall
not require the Borrower to maintain any particular rating level).
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Holdings and the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:
 
7.01         Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names the Borrower, Holdings or any of its other
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following (including any financing statements filed in connection
with any of the following):
 
(a)           Liens pursuant to any Senior Loan Document;
 
(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or
 
 
-47-

--------------------------------------------------------------------------------

Table of Contents
 
benefited thereby is not increased except as contemplated by Section 7.02(d), as
applicable, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(d);
 
(c)            Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(e)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);
 
(i)             Liens securing Indebtedness permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)             Liens on property of a Person existing at the time such Person
is merged into or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower; provided that such Liens were
not created in contemplation of such merger, consolidation or Investment and do
not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, and the applicable Indebtedness secured by such Lien is
permitted under Section 7.02(g);
 
(k)            other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $2,500,000;
 
(l)             the replacement, extension or renewal of any Lien permitted by
clauses (i) through (k) above upon or in the same property theretofore subject
thereto; and
 
(m)           Liens securing Indebtedness evidenced by the Second Lien Notes
outstanding on the Closing Date.
 
7.02         Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
 
-48-

--------------------------------------------------------------------------------

Table of Contents
 
(a)           obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract; provided that (A) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view,” and (B) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
 
(b)           unsecured Indebtedness of a Subsidiary of the Borrower owed to the
Borrower or a wholly-owned Subsidiary of the Borrower, which Indebtedness shall
be (i) on terms (including subordination terms) acceptable to the Administrative
Agent and (ii) otherwise permitted under the provisions of Section 7.03;
 
(c)           Indebtedness under the Loan Documents;
 
(d)           Indebtedness (excluding Indebtedness permitted to be incurred
under Section 7.02(j)) outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions of such
Indebtedness or of Indebtedness permitted under Section 7.02(g); provided that
(i) no Default shall have occurred and be continuing or would result from any
such refinancing, refunding, renewal or extension on a Pro Forma Basis, (ii) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and any accrued and unpaid interest
thereon, (iii) the direct or any contingent obligor with respect thereto is not
changed as a result of or in connection with such refinancing, refunding,
renewal or extension, and (iv) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
 
(e)           Guarantees of Holdings, the Borrower, or any Subsidiary in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any of its
Subsidiaries;
 
(f)            Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations, Synthetic Debt and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $25,000,000;
 
(g)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the Closing Date in accordance with the terms of Section 7.03(h),
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower (other than Indebtedness incurred in contemplation of such Person’s
becoming a Subsidiary of the Borrower);
 
(h)           (i) Indebtedness of any Subsidiary that is not a Loan Party owing
to any other Subsidiary that is not a Loan Party and (ii) other Indebtedness of
Subsidiaries which are not Loan Parties in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding;
 
(i)            other unsecured Indebtedness for borrowed money in an aggregate
amount of up to $25,000,000, the Net Cash Proceeds of which shall have been used
to prepay the Loans pursuant to Section 2.03(b)(iv)(A);
 
 
-49-

--------------------------------------------------------------------------------

Table of Contents
 
(j)            Indebtedness evidenced by (i) the Senior Loan Documents, the
Exchangeable Notes, the Senior Notes and the Second Lien Notes in each case
outstanding on the Closing Date, (ii) the Subordinated Notes (in the case of
this clause (ii), from the Closing Date until 5:00 pm on the first Business Day
following the Closing Date, subject to the satisfaction of the condition set
forth in Section 4.01(d) and redemption of the Subordinated Notes, in whole, and
satisfaction and discharge of all obligations under the Subordinated Notes
Indenture (other than obligations (other than, for the avoidance of doubt, the
Subordinated Notes) that expressly survive the satisfaction and discharge of the
Subordinated Notes Indenture), in full, in each case on or prior to 5:00 p.m. on
the first Business Day following the Closing Date) and (iii) any Revolving
Credit Loans (as defined in the Senior Credit Agreement) and L/C Obligations (as
defined in the Senior Credit Agreement) incurred after the Closing Date in an
aggregate principal amount at any one time outstanding not to exceed the amount
of the Revolving Credit Commitments (as defined in the Senior Credit Agreement)
as in effect on the Closing Date; and
 
(k)           Indebtedness issued as consideration for all or any portion of the
purchase price of any Acquisition permitted under Section 7.03(h), provided that
(A) no Default exists immediately prior to, or would result from, on a Pro Forma
Basis, the incurrence of such Indebtedness, (B) such Indebtedness is not
Indebtedness of a Loan Party to any other Loan Party and (C) the aggregate
amount of such Indebtedness shall not exceed $20,000,000.
 
7.03         Investments.
 
Make or hold any Investments, except:
 
(a)           Investments held by Holdings and its Subsidiaries in the form of
Cash Equivalents;
 
(b)           advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           (i) Investments by Holdings and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by Holdings and its Subsidiaries in Loan Parties (other than
Holdings), (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties in an aggregate amount invested from the
Closing Date not to exceed $2,500,000;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.02;
 
(f)            Investments existing on the Closing Date (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(c);
 
(g)           Investments by the Borrower in Swap Contracts permitted under
Section 7.02(a);
 
(h)           any Acquisition; provided that each of the following conditions
shall be satisfied:
 
(i)      any Subsidiary created or acquired in connection with such Acquisition
shall comply with the requirements of Section 6.12;
 
 
-50-

--------------------------------------------------------------------------------

Table of Contents
 
(ii)      the lines of business of the Person to be (or the property of which is
to be) so Acquired shall be substantially similar or related to one or more of
the principal businesses of the Borrower and its Subsidiaries in the ordinary
course;
 
(iii)    immediately before and immediately after giving effect to any such
Acquisition, no Default shall have occurred and be continuing;
 
(iv)    the Borrower shall have delivered to the Administrative Agent and each
Lender, at least two Business Days prior to the date on which any such
Acquisition is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (h) have been
satisfied or will be satisfied on or prior to the consummation of such
Acquisition; and
 
(v)     unless a Successful Syndication has occurred, the Required Lenders shall
have consented to such Acquisition; and
 
(i)           Investments by the Borrower or its Subsidiaries in NuLabel
Technologies, Inc., explicitly required by Section 10 of the NuLabel
Technologies, Inc. License Agreement, as in effect on the Closing Date, in order
for the Borrower to maintain the exclusive license granted to the Borrower
therein, in an aggregate amount not to exceed $2,000,000 per calendar year
or  $5,700,000 in the aggregate following the Closing Date; provided that, with
respect to each Investment made pursuant to this Section 7.03(i):
 
  (i)      such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
 
 (ii)      such Investment shall be in property that is part of, or in lines of
business that are, substantially similar or related to one or more of the
principal businesses of the Borrower and its Subsidiaries in the ordinary
course; and
 
(iii)       immediately before and immediately after giving effect to any such
Investment, no Default shall have occurred and be continuing.
 
7.04         Fundamental Changes.
 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom on a Pro Forma Basis:
 
(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;
 
(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party (other than Holdings);
 
(c)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to any other Subsidiary;
 
 
-51-

--------------------------------------------------------------------------------

Table of Contents
 
(d)           in connection with any Acquisition permitted under Section 7.03,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a wholly-owned Subsidiary of
the Borrower and (ii) in the case of any such merger to which any Loan Party is
a party, such Loan Party is the surviving Person;
 
(e)           so long as no Default has occurred and is continuing or would
result therefrom, and, prior to a Successful Syndication, the Required Lenders
shall have consented thereto, each of the Borrower and any of its Subsidiaries
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; provided, however, that in each case,
immediately after giving effect thereto (i) in the case of any such merger to
which the Borrower is a party, the Borrower is the surviving corporation and
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving corporation; and
 
(f)            any Non-Operating Subsidiary may be dissolved or liquidated so
long as such dissolution or liquidation would not reasonably be expected to
result in a Material Adverse Effect.
 
7.05         Dispositions.
 
Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the net proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(e)           Dispositions permitted by Section 7.04;
 
(f)           Dispositions by the Borrower and its Subsidiaries of property
pursuant to sale-leaseback transactions, provided that the book value of all
property so Disposed of shall not exceed $10,000,000 in the aggregate from and
after the Senior Credit Agreement Closing Date;
 
(g)           non-exclusive licenses of IP Rights in the ordinary course of
business and substantially consistent with past practice for terms not exceeding
ten years; and
 
(h)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition on a
Pro Forma Basis, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (h) in any fiscal year shall not exceed $35,000,000 and
(iii) until a Successful Syndication shall have occurred, the Required Lenders
shall have consented to each such Disposition not set forth on Schedule 7.05
attached hereto;
 
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(h) shall be for fair market value (as reasonably determined by the
Borrower or the applicable Subsidiary).
 
 
-52-

--------------------------------------------------------------------------------

Table of Contents
 
7.06         Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a)           each Subsidiary may make Restricted Payments to (i) the Borrower,
(ii) any Subsidiaries of the Borrower that are Guarantors and (iii) so long as
no Default has occurred and is continuing, any other Person that owns a direct
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
 
(b)           Holdings and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)           Holdings and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests; and
 
(d)           the Borrower may declare and pay cash dividends to Holdings, so
long as no Default exists or would be caused thereby, in an aggregate amount not
to exceed $10,000,000 in any fiscal year to permit Holdings to pay
(A) reasonable and customary corporate and operating expenses consistent with
past practice (including reasonable out-of-pocket expenses for legal,
administrative and accounting services provided by third parties, and
compensation, benefits and other amounts payable to officers and employees in
connection with their employment in the ordinary course of business and to board
of director observers) in an aggregate amount not to exceed $2,500,000 in any
fiscal year, (B) franchise fees or similar taxes and fees required to maintain
its corporate existence, and (C) its proportionate share of the tax liability of
the affiliated group of corporations that file consolidated Federal income tax
returns determined as if the Borrower and its Subsidiaries had filed a separate
consolidated federal income tax return (or that file state and local income tax
returns on a consolidated basis), in each case, only to the extent such payments
are actually made by Holdings.
 
7.07         Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.
 
7.08         Transactions with Affiliates.
 
Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties.
 
7.09         Burdensome Agreements.
 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability (a) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (i) on the Closing Date and set forth on
Schedule 7.09 (including the Senior Loan Documents, the Exchangeable Notes
Indenture, the Subordinated Notes Documents (subject to the satisfaction of the
condition set forth in Section 4.01(d)), the Senior Notes Indenture and the
Second Lien Notes Documents) or (ii) at the time any Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(b) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (c) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist
 
 
-53-

--------------------------------------------------------------------------------

Table of Contents
 
Liens on property of such Person, except for any agreement in effect on the
Closing Date and set forth on Schedule 7.09 (including the Senior Loan
Documents, the Exchangeable Notes Indenture, the Subordinated Notes Documents
(subject to the satisfaction of the condition set forth in Section 4.01(d)), the
Senior Notes Indenture and the Second Lien Notes Documents); provided, however,
that this clause (c) shall not prohibit any negative pledge incurred or provided
in favor of any holder of Indebtedness permitted under (x) Section
7.02(f) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness or (y) Sections 7.02(d), (i) and
(j).
 
7.10         Use of Proceeds.
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
7.11         Capital Expenditures.
 
Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding (a) for
the fiscal year ending December 28, 2013, $35,000,000 (or, with the prior
written consent of the Administrative Agent any higher amount not to exceed
$45,000,000) in the aggregate for the Borrower and its Subsidiaries during such
fiscal year and (b) for each of the fiscal years ending January 3, 2015 and
thereafter, $45,000,000 in the aggregate for the Borrower and its Subsidiaries
during any such fiscal year (together with any such amounts carried over
pursuant to clause (i) below, the “Maximum Cap Ex Amounts”); provided, however,
that (i) so long as (A) no Default has occurred and is continuing or would
result from such expenditure and (B) the Consolidated Leverage Ratio set forth
in the Compliance Certificate delivered concurrently with the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) is less than 4.75 to 1.0, any portion of the fixed
amount set forth above, if not expended in the fiscal year for which it is
permitted, may be carried over for expenditure in the next following fiscal year
and (ii) if any such amount is so carried over, it will be deemed used in the
applicable subsequent fiscal year after the fixed amount set forth above has
been expended; and provided, further, that any reinvestment in operating assets,
in accordance with Section 2.03(b)(ii), of any Net Cash Proceeds arising from
Dispositions permitted under Section 7.05 shall not constitute Capital
Expenditures for purposes of this Section 7.11 (and, accordingly, such
reinvestments shall not reduce the amount of the unutilized Maximum Cap Ex
Amounts or otherwise be subject to the limitations on Capital Expenditures set
forth in this Section).
 
7.12         Amendments of Organization Documents.
 
Amend any of its Organization Documents in any material respect adverse to the
Administrative Agent or the Lenders.
 
7.13         Accounting Changes.
 
Make any change in (a) accounting policies or reporting practices, except as
required by GAAP or applicable Laws, or (b) its fiscal year, except in the case
of this clause (b) to a fiscal year ending December 31 or otherwise upon 30 days
prior written notice to the Administrative Agent.
 
7.14         Prepayments, Etc. of Indebtedness.
 
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except:
 
(a)           the prepayment of the Credit Extensions in accordance with the
terms of this Agreement;
 
 
-54-

--------------------------------------------------------------------------------

Table of Contents
 
(b)           regularly scheduled or required repayments, purchases or
redemptions of Indebtedness set forth in Schedule 7.02 and refinancings and
refundings of such Indebtedness in compliance with Section 7.02(d);
 
(c)           mandatory prepayments of the Senior Loans to the extent required
under the terms of the Senior Credit Agreement (including, for the avoidance of
doubt, any required cash collateralization of the L/C Obligations (as defined in
the Senior Credit Agreement) thereunder);
 
(d)           so long as no Event of Default has occurred and is continuing,
optional prepayments of any outstanding Revolving Credit Loans and L/C
Borrowings (as such terms are defined in the Senior Credit Agreement) for the
purpose of avoiding (and solely to the extent both consistent with past practice
and necessary to avoid) any mandatory prepayment under Section 2.05(b)(viii) of
the Senior Credit Agreement; and
 
(e)           prepayments of Indebtedness permitted under Section 7.02(b).
 
7.15         Amendment, Etc. of Related Documents and Indebtedness.
 
(a)           Cancel or terminate any Senior Loan Documents or Second Lien Notes
Documents or consent to or accept any cancellation or termination thereof,
(b) cancel or terminate any Material Contract or consent to or accept any
cancellation or termination thereof, unless the cancellation or termination
thereof could not reasonably be expected to have a Material Adverse Effect,
(c) amend, modify or change in any manner any term or condition of any Senior
Loan Documents or Second Lien Notes Documents or give any consent, waiver or
approval thereunder (i) until such time as a Successful Syndication shall have
occurred, without the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed), and (ii) from and after the occurrence of
any Successful Syndication, if such amendment, modification, change, consent,
waiver or approval could reasonably be expected to impair in any material
respect the rights and remedies of the Lenders under the Loan Documents or are
adverse to the Administrative Agent or the Lenders in any material respect,
(d) amend, modify or change in any manner any term or condition of any Material
Contract or give any consent, waiver or approval thereunder unless such
amendment, modification or change could not reasonably be expected to have a
Material Adverse Effect, (e) waive any material default or any breach of any
material term or condition of any Material Contract, (f) take any other action
in connection with any Related Document that would impair in any material
respect the value of the interest or rights of any Loan Party thereunder or that
would impair the rights or interests of the Administrative Agent or any Lender
or (h) amend, modify or change in any manner any term or condition of any
Indebtedness set forth in Schedule 7.02, except for any refinancing, refunding,
renewal or extension thereof permitted by Section 7.02(d) and except for any
such amendment, modification or change that could not reasonably be expected to
impair the rights and remedies of the Lenders under the Loan Documents or
otherwise result in a Material Adverse Effect.
 
7.16              Holding Company.
 
In the case of Holdings, engage in any business or activity other than (a) the
ownership of all outstanding Equity Interests in the Borrower and CNMW
Investments, Inc., (b) maintaining its corporate existence, (c) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (d) the execution
and delivery of the Loan Documents, the Senior Loan Documents and the other
Related Documents to which it is a party and the performance of its obligations
thereunder, (e) activities incidental to the businesses or activities described
in clauses (a) through (d) of this Section and (f) any other activities
substantially similar or related to the lines of business of Holdings in the
ordinary course of business as of the Closing Date to the extent otherwise
permitted under the Loan Documents.
 
7.17         Limitations on Requesting Letters of Credit.
 
Request the issuance of any letter of credit for its own account other than in
the ordinary course of business and consistent with past practice and on
reasonable and customary terms.
 
 
-55-

--------------------------------------------------------------------------------

Table of Contents
 
7.18         Clear Markets.
 
From the date that occurs ten (10) Business Days after the Borrower’s receipt of
any Notice of Intent to Syndicate (the “Clear Market Effective Date”) until the
earlier of (a) the termination of the syndication of the Loans as determined by
the Lead Arranger (it being understood and agreed that such syndication shall be
deemed terminated upon the occurrence of a Successful Syndication) and (b)
thirty (30) days following the Clear Market Effective Date, syndicate or issue,
attempt to syndicate or issue, or announce or authorize the announcement of the
syndication or issuance of, any debt facility, or debt or preferred equity
security of the Borrower or any Subsidiary (other than the syndication of the
Loans and the Senior Credit Agreement), including any renewals or refinancings
of any existing debt facility, without the prior written consent of the Lead
Arranger (not to be unreasonably withheld or delayed).
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01         Events of Default.
 
Any of the following shall constitute an Event of Default:
 
(a)            Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan, or (ii) pay within three Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) pay within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01(a), 6.01(b),
6.02(b), 6.03, 6.05(a), 6.05(c), 6.10, 6.11, 6.12 or Article VII or (ii) any
Guarantor fails to perform or observe any term, covenant or agreement set forth
in the foregoing subclause (i) that such Guarantor has agreed to perform or
observe pursuant to Section 4.01 of the Guaranty; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days from the earlier of (i) the date that any
Responsible Officer of a Loan Party has actual knowledge thereof or (ii) the
date that the Administrative Agent delivers to Borrower written notice of such
failure; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be
 
 
-56-

--------------------------------------------------------------------------------

Table of Contents
 
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) and the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
 
(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has an A.M. Best Financial Strength Rating of at least
“A”, been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$50,000,000, or (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
(j)             Invalidity of Loan Documents.  Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control.
 
8.02         Remedies upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
 
-57-

--------------------------------------------------------------------------------

Table of Contents
 
(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
 
8.03         Application of Funds.
 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including the reasonable fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, charges and disbursements of counsel to the
respective Lenders (including the reasonable, allocated fees and time charges
for attorneys who may be employees of any Lender) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrower or as otherwise required by Law.
 
ARTICLE IX

 
ADMINISTRATIVE AGENT
 
9.01         Appointment and Authority.
 
Each of the Lenders hereby irrevocably appoints Macquarie US Trading LLC to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms
 
 
-58-

--------------------------------------------------------------------------------

Table of Contents
 
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and none of Holdings, the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
 
9.02         Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
9.03         Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
-59-

--------------------------------------------------------------------------------

Table of Contents
 
9.04         Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
9.05         Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
9.06         Resignation of Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (and,
so long as no Event of Default has occurred and is continuing, with the prior
written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
 
-60-

--------------------------------------------------------------------------------

Table of Contents
 
9.07         Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.08         No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, the Book Manager listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
 
9.09              Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest in respect of the Loans and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.06 and 11.04) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
 
9.10         Guaranty Matters.
 
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.  In each
case as specified in this
 
 
-61-

--------------------------------------------------------------------------------

Table of Contents
 
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to release such Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.
 
ARTICLE X
 
CONTINUING GUARANTY
 
10.01       Guaranty.
 
Holdings hereby absolutely and unconditionally guarantees, as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Lenders, arising hereunder and under the other Loan Documents (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, reasonable attorneys’ fees and expenses incurred by the Lenders
in connection with the collection or enforcement thereof).  The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
Holdings, and conclusive for the purpose of establishing the amount of the
Obligations, absent manifest error.  This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of Holdings under this Guaranty, and Holdings hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing, whether arising as a result of any law
or regulation of any jurisdiction or any other event affecting any term of the
Obligations.
 
10.02       Rights of Lenders.
 
Holdings consents and agrees that the Lenders may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; and (b) release or substitute one or more
of any endorsers or other guarantors of any of the Obligations.  Without
limiting the generality of the foregoing, Holdings consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of Holdings under this Guaranty or which, but for this provision, might
operate as a discharge of Holdings.
 
10.03       Certain Waivers.
 
Holdings waives (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of the Administrative Agent or any
Lender) of the liability of the Borrower; (b) any defense based on any claim
that Holdings’ obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting Holdings’
liability hereunder; (d) subject to Section 10.05, any right to proceed against
the Borrower, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of the Administrative Agent or any Lender
whatsoever; (e) subject to Section 10.05, any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
any Lender; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties.  Holdings
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.  Holdings waives any rights and defenses that are or
may become available to Holdings by reason of §§ 2787 to 2855, inclusive, and §§
2899 and 3433 of the California Civil Code.  As provided below, this
 
 
-62-

--------------------------------------------------------------------------------

Table of Contents
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.  The foregoing waivers and the provisions hereinafter set
forth in this Guaranty which pertain to California law are included solely out
of an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or the Obligations.
 
10.04       Obligations Independent.
 
The obligations of Holdings hereunder are those of primary obligor, and not
merely as surety, and are independent of the Obligations and the obligations of
any other guarantor, and a separate action may be brought against Holdings to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.
 
10.05       Subrogation.
 
Holdings shall not exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been paid in full in cash and performed in full and the
Commitments are terminated.  If any amounts are paid to Holdings in violation of
the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Lenders and shall forthwith be paid to the Lenders to reduce the
amount of the Obligations, whether matured or unmatured.
 
10.06       Termination; Reinstatement.
 
This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guaranty are paid in full
in cash and the Commitments are terminated.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or Holdings is made, or any
of the Lenders exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Lenders in
their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lenders are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of Holdings under this paragraph shall survive termination of this
Guaranty.
 
10.07       Subordination.
 
Holdings hereby subordinates the payment of all obligations and indebtedness of
the Borrower owing to Holdings, whether now existing or hereafter arising,
including but not limited to any obligation of the Borrower to Holdings as
subrogee of the Lenders or resulting from Holdings’ performance under this
Guaranty, to the payment in full in cash of all Obligations.  If the Lenders so
request, any such obligation or indebtedness of the Borrower to Holdings shall
be enforced and performance received by Holdings as trustee for the Lenders and
the proceeds thereof shall be paid over to the Lenders on account of the
Obligations, but without reducing or affecting in any manner the liability of
Holdings under this Guaranty.
 
10.08       Stay of Acceleration.
 
If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against Holdings or the Borrower under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by Holdings immediately upon demand by the Lenders.
 
 
-63-

--------------------------------------------------------------------------------

Table of Contents
 
10.09       Condition of Borrower.
 
Holdings acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrower and any other guarantor such
information concerning the financial condition, business and operations of the
Borrower and any such other guarantor as Holdings requires, and that none of the
Lenders has any duty, and Holdings is not relying on the Lenders at any time, to
disclose to Holdings any information relating to the business, operations or
financial condition of the Borrower or any other guarantor (Holdings waiving any
duty on the part of the Lenders to disclose such information and any defense
relating to the failure to provide the same).
 
ARTICLE XI
 
MISCELLANEOUS
 
11.01       Amendments, Etc.
 
(a)           Required Lender and Unanimous Consent.  No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
 
    (i)        [reserved];
 
   (ii)        [reserved];
 
  (iii)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
  (iv)        postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;
 
   (v)        reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (B) of the second proviso to this Section
11.01(a)) any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate or at the increased rate
otherwise specified in Section 2.05(c);
 
  (vi)        change Section 2.10 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
 (vii)        change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(viii)        subject to Section 9.10, release all or substantially all of the
value of the Guaranty, without the written consent of each Lender; or
 
   (ix)       subordinate the Obligations without the written consent of each
Lender;
 
 
-64-

--------------------------------------------------------------------------------

Table of Contents
 
and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (B) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.
 
(b)           Defaulting Lenders. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except those described in Section
11.01(a)(iii), (iv) and (v).
 
(c)           Replacement of Non-Consenting Lenders. If any Lender does not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders, the Borrower may replace such non-consenting
Lender in accordance with Section 11.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).
 
(d)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (x) to add one or more additional or
replacement tranches or credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such tranches or credit facilities in any determination of Applicable Percentage
and Required Lenders.
 
(e)           Notwithstanding anything set forth herein to the contrary, for
purposes of (w) any amendment, waiver or modification of any Loan Document,
(x) otherwise acting on any matter related to any Loan Document, (y) determining
whether the Lenders have directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document or (z) any plan of reorganization in connection
with any proceeding under the Bankruptcy Code of the United States or any other
Debtor Relief Law or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law commenced by or against any Loan Party, in the cases
of clauses (w), (x) and (y) above, that does not require the consent of each
Lender or each affected Lender, Affiliated Lenders will be deemed to have voted
in the same proportion as Lenders that are not Affiliated Lenders voting on such
matter; and each Affiliated Lender hereby acknowledges, agrees and consents that
if, for any reason, its vote to accept or reject any plan pursuant to the
Bankruptcy Code of the United States is not deemed to have been so voted, then
such vote will be “designated” pursuant to Section 1126(e) of the Bankruptcy
Code of the United States such that the vote is not counted in determining
whether the applicable class has accepted or rejected such plan in accordance
with Section 1126(c) of the Bankruptcy Code of the United
States.  Alternatively, to the extent that the foregoing designation is deemed
unenforceable for any reason, each Affiliated Lender shall vote in such
proceedings in the same proportion as the allocation of voting with respect to
such matter by those Lenders who are not Affiliated Lenders.
 
11.02       Notices; Effectiveness; Electronic Communications.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)       if to Holdings, the Borrower or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and
 
(ii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
 
 
-65-

--------------------------------------------------------------------------------

Table of Contents
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of Holdings, the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each
 
 
-66-

--------------------------------------------------------------------------------

Table of Contents
 
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower, except to the extent that
such losses, costs, expenses or liabilities are determined by a final judgment
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Person.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
11.03       No Waiver; Cumulative Remedies.
 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
11.04       Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Lead
Arranger (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, but excluding any costs of maintaining the
Platform), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), and shall pay all reasonable, allocated fees and time
charges for attorneys who may be employees of the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties, costs and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable, allocated fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising
 
 
-67-

--------------------------------------------------------------------------------

Table of Contents
 
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on, at, under or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (y) result from a claim brought by the Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final judgment in its favor on such claim as determined by a
court of competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.09(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, neither the Borrower nor any Indemnitee shall
assert, and each of the Borrower and the Indemnitees hereby waives, any claim
against the Borrower, any other Loan Party or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final judgment of a court of
competent jurisdiction.  For the avoidance of doubt, this subsection (d) shall
not limit the obligation of the Borrower to indemnify each Indemnitee for any
liabilities or damages incurred by such Indemnitee that are asserted against
such Indemnitee by a third party and that are payable by the Borrower pursuant
to Section 11.04(b).
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
 
-68-

--------------------------------------------------------------------------------

Table of Contents
 
11.05       Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
11.06       Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under the other Loan Documents
(except in connection with any transaction permitted by Section 7.04(a), (d) or
(e)) without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)       Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it hereunder or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
 
-69-

--------------------------------------------------------------------------------

Table of Contents
 
(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
 
(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is in connection with the initial syndication of the Loans following
the Borrower’s receipt of any Notice of Intent to Syndicate; provided, that if
the Borrower fails to respond to a request for a consent to an assignment within
five Business Days following the date such request is received by the Borrower,
then the Borrower shall be deemed to have consented to such assignment; and
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment or any Loan if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.
 
(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption (or
a Borrower Assignment Agreement or Affiliated Lender Assignment Agreement, as
applicable), together with a processing and recordation fee in the amount of
$3,500 (treating multiple, simultaneous assignments by or to two or more
Approved Funds as a single assignment) (except that no such processing and
recordation fee shall be payable (i) in connection with any assignment to or
from MIHI LLC or any of its Affiliates or (ii) in the case of an assignee which
is already a Lender or is an Affiliate or Approved Fund of a Lender); provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
 
(v)       No Assignment to Borrower.  Except as provided under Section 11.06(h)
or (i) below, no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
 
(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption (or Borrower Assignment Agreement or
Affiliated Lender Assignment Agreement, as applicable), the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption (or Borrower Assignment Agreement or
Affiliated Lender Assignment Agreement, as applicable), have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption (or Borrower Assignment Agreement or Affiliated Lender Assignment
Agreement, as applicable), be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption (or Borrower Assignment
Agreement or Affiliated Lender Assignment Agreement, as applicable) covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.02 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.06(d).
 
 
-70-

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption (or Borrower Assignment
Agreement or Affiliated Lender Assignment Agreement, as applicable) delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal and interest amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses (iii)
through (v) of the first proviso to Section 11.01(a) that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01 and
3.02 (subject to the requirements and limitations of those Sections, including
the documentation requirements in Section 3.01(e)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
11.06(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive and such Lender (and the Borrower, to the extent
that the Participant requests payment from the Borrower) shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  The portion of the Participant Register relating to any
Participant requesting payment from the Borrower under the Loan Documents shall
be made available to the Borrower upon reasonable request.
 
(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.02 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.
 
(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
(or any Borrower Assignment Agreement or Affiliated Lender Assignment Agreement,
as applicable) shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed
 
 
-71-

--------------------------------------------------------------------------------

Table of Contents
 
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(h)           Certain Permitted Borrower Loan Purchases. Notwithstanding
anything to the contrary contained in this Section 11.06 or any other provision
of this Agreement or any other Loan Document, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, any Lender may
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement with respect to its outstanding Loans to the Borrower for cash
pursuant to the terms of a Borrower Assignment Agreement, and the Borrower may
purchase all or a portion of any Lender’s rights and obligations under this
Agreement with respect to its outstanding Loans from such Lender for cash
pursuant to the terms of a Borrower Assignment Agreement, in each case, on the
following basis:
 
(i)        Such purchase or purchases shall be made in one or more “modified
Dutch auctions” on terms to be agreed between the Administrative Agent and the
Borrower and offered to all Lenders.
 
(ii)       Upon its receipt of a duly executed and completed Borrower Assignment
Agreement, and of evidence reasonably satisfactory to the Administrative Agent
that the Borrower has made the payment to the assigning Lender of the amount
required to be paid pursuant to the applicable Borrower Assignment Agreement,
the Administrative Agent shall accept and record the information contained in
such Borrower Assignment Agreement in the Register and shall maintain a copy of
such Borrower Assignment Agreement.  The date on which such payment is made to
the assigning Lender shall be referred to herein as the “Borrower Assignment
Effective Date.”  Interest on the Loans of the assigning Lender accrued through
the Borrower Assignment Effective Date shall be paid to such Lender on such date
and shall constitute payment of interest thereon.
 
(iii)       Following the Borrower Assignment Effective Date, no interest shall
accrue on the Loans so assigned or sold and such Loans shall be cancelled or
retired and no longer outstanding (and may not be re-assigned or resold by the
Borrower), for all purposes under this Agreement and all other Loan Documents
(notwithstanding any provisions herein or therein to the contrary), including,
but not limited to, for purposes of (A) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Loan Document, (B)
the making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document, (C) the providing of any
rights to the Borrower as a Lender under this Agreement or any other Loan
Document, and (D) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Loan Document.
 
(iv)       The Lenders hereby consent to the transactions described in this
Section 11.06(h) and waive the requirements of any provision of this Agreement
and any other Loan Document that would otherwise result in a breach of this
Agreement, a Default or an Event of Default as a direct result of any
transaction described in this Section.
 
(v)       The provisions of this Section 11.06(h) shall not require the Borrower
to purchase or undertake any offer to purchase any Loans.
 
(vi)       The parties hereto acknowledge that the payment by the Borrower for
any Loans purchased pursuant to the terms of this Section 11.06(h) shall be made
directly to each Lender who has executed a Borrower Assignment Agreement in
connection with any such assignment or transfer based on the information set
forth in the applicable Borrower Assignment Agreement and the Register.
 
(i)           Assignments to Affiliated Lenders.  Notwithstanding anything else
to the contrary contained in this Agreement, any Lender may assign all or a
portion of its Loans to any Affiliated Lender (other than Holdings, the Borrower
or any of their respective Subsidiaries) pursuant to the terms of an Affiliated
Lender Assignment
 
 
-72-

--------------------------------------------------------------------------------

Table of Contents
 
Agreement, in each case, otherwise in accordance with Section 11.06; provided
that assignments to Affiliated Lenders pursuant to this subsection (i) shall be
subject to the following additional conditions and limitations:
 
(i)         Affiliated Lenders will not be entitled to (x) receive, directly or
indirectly, information provided solely to Lenders by the Administrative Agent
or any Lender, (y) attend or participate in meetings attended solely by Lenders
and the Administrative Agent and their advisors or (z) access the Platform,
notwithstanding that it may be granted access thereto by the Administrative
Agent;
 
(ii)        Affiliated Lenders and the Loans held by Affiliated Lenders shall be
subject to Section 11.01(e);
 
(iii)       the aggregate principal amount of all Loans held by the Affiliated
Lenders may not exceed 15% of the outstanding aggregate principal amount of all
Loans at the time of any such assignment;
 
(iv)       each Affiliated Lender agrees not to make or bring any claim, in its
capacity as a Lender, against the Administrative Agent, any other agent named on
the cover page hereto or any Lender with respect to the duties and obligations
of such Persons under the Loan Documents;
 
(v)        such Affiliated Lender shall represent to the assignor that it does
not have any Material Non-Public Information that either (A) has not been
disclosed (either directly or through public filings) to the Lenders (other than
Lenders that do not wish to receive Material Non-Public Information with respect
to Holdings or any of its Subsidiaries) prior to such time or (B) if not
disclosed (either directly or through public filings) to the Lenders (other than
Lenders that do not wish to receive Material Non-Public Information with respect
to Holdings or any of its Subsidiaries), in Borrower’s good faith determination
would not reasonably be expected to be material in the context of a Lender’s
decision to enter into the assignment.
 
(j)           Assignments to Affiliated Lenders.  Notwithstanding the foregoing
subsection (i), in no event shall the Administrative Agent be obligated to
ascertain, monitor or inquire as to whether any Lender is an Affiliated Lender
nor shall the Administrative Agent be obligated to monitor the aggregate amount
of Loans held by Affiliated Lenders.  Each Affiliated Lender agrees to notify
the Administrative Agent promptly (and in any event within ten (10) Business
Days) if it acquires any Person who is also a Lender, and each Lender agrees to
notify the Administrative Agent promptly (and in any event within ten (10)
Business Days) if it becomes an Affiliated Lender.  Such notice shall contain
the type of information required and be delivered to the same addressee as set
forth in an Affiliated Lender Assignment Agreement.
 
11.07       Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided, that in the event of any such disclosure under
this clause (c), the Administrative Agent or such Lender, as the case may be,
agrees to use commercially reasonable efforts to inform the Borrower of such
disclosure to the extent not prohibited by Law), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or
 
 
-73-

--------------------------------------------------------------------------------

Table of Contents
 
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower (other than through a Person whom the Administrative
Agent or such Lender actually knows to be acting in violation of his or its
obligations to the Borrower or any other Loan Party).
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
 
11.08       Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of Holdings, the Borrower or any other Loan Party against any and all of
the obligations of Holdings, the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Holdings,
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 11.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender and its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
11.09       Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
 
-74-

--------------------------------------------------------------------------------

Table of Contents
 
11.10       Counterparts; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
11.11       Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
 
11.12       Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
11.13       Replacement of Lenders.
 
If any Lender requests compensation under Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06 (notwithstanding the foregoing, it being
understood that such assignment shall not require the consent of such Lender),
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(i)         the Borrower shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 11.06(b);
 
(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
 
(iii)       in the case of any such assignment resulting from a claim for
compensation under Section 3.02 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
 
-75-

--------------------------------------------------------------------------------

Table of Contents
 
(iv)       such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
11.14       Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15      Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 
-76-

--------------------------------------------------------------------------------

Table of Contents
 
11.16       [Reserved].
 
11.17       No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrower and Holdings each acknowledge and agree, and acknowledge their
respective Affiliates’ understanding, that:  (i) the credit facility provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lead Arranger,
on the other hand, and each of the Borrower and Holdings is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the Lead Arranger is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for the
Borrower, Holdings or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent nor the Lead Arranger has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or Holdings with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Lead Arranger has advised or is currently advising the Borrower, Holdings or
any of their respective Affiliates on other matters) and neither the
Administrative Agent nor the Lead Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Lead Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, Holdings and
their respective Affiliates, and neither the Administrative Agent nor the Lead
Arranger have any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Lead Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrower and Holdings hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Lead Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
 
11.18       USA PATRIOT Act Notice.
 
Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act.  The Loan Parties shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the USA PATRIOT Act.
 
11.19       ENTIRE AGREEMENT.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
 
-77-

--------------------------------------------------------------------------------

Table of Contents
 
11.20       Defaulting Lenders.
 
Notwithstanding anything contained in this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then, to the extent permitted by applicable
Law, until such time as all Defaulted Payments with respect to such Defaulting
Lender shall have been paid in full, the Administrative Agent may (in its
discretion) apply any amounts thereafter received by the Administrative Agent
for the account of such Defaulting Lender to satisfy such Defaulting Lender’s
obligations to make such Defaulted Payments.
 
In addition, notwithstanding anything contained in this Agreement to the
contrary, no assignments otherwise permitted by Section 11.06 shall be made to a
Defaulting Lender.
 
[Remainder of Page Intentionally Left Blank]
 
 
-78-

--------------------------------------------------------------------------------

Table of Contents
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
CENVEO CORPORATION, a Delaware corporation
               
By:
/s/ Scott J. Goodwin
     
Name:
Scott J. Goodwin
     
Title:
Chief Financial Officer  

 
 

 
CENVEO, INC., a Colorado corporation
               
By:
/s/ Scott J. Goodwin
     
Name:
Scott J. Goodwin
     
Title:
Chief Financial Officer  

 
 
 
 
 
 
 
 
 
 
 
[Unsecured Credit Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 
 
 

 
MACQUARIE US TRADING LLC, as Administrative Agent
               
By:
/s/ Robert M. Perdock
     
Name:
Robert M. Perdock      
Title:
Managing Director  


 

       
By:
/s/ Anita Chiu
     
Name:
Anita Chiu      
Title:
Associate Director

 
 
 

 
MIHI LLC, as a Lender
               
By:
/s/ Duncan Murdoch
     
Name:
Duncan Murdoch
     
Title:
Authorized Signatory  


 

       
By:
/s/ Katherine Mogg
     
Name:
Katherine Mogg      
Title:
Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Unsecured Credit Agreement Signature Page]
 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.02


Material Contracts


1.
Senior Loan Documents



2.
Senior Notes Indenture.



3.
Second Lien Notes Documents.



4.
Exchangeable Notes Indenture.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01


Commitments and Applicable Percentages






 
Name of Lender
 
 
Commitment
 
Applicable Percentage
MIHI LLC
$50,000,000
100.00%


 
 

--------------------------------------------------------------------------------

 



SCHEDULE 5.08(b)


Existing Liens


Liens on assets described on the UCC lien summary report summary attached
hereto.


Easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person.




 
 

--------------------------------------------------------------------------------

 

Cenveo
 
Index of Lien Search Results for Macquarie January 2013
 
Scope of search: indicate thru-date and the following codes:
A =
UCC Filings (may include fixture filings)
B =
Federal Tax Liens
C =
State Tax Liens
D =
Federal and Local Judgments
E =
Federal Local Litigation Search(Pending Suits)/Defendant Suits
F =
Fixture Filings
G =
Bankruptcy



Note: UCC terminated or expired are not charted.


 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cadmus Investments, LLC
Delaware SOS
A thru 11/16/2012
UCC SEE BELOW
           
Cadmus Investments, LLC
Delaware SOS
 
UCC-1
Central National-Gottesman Inc.
Consigned Goods
01/04/2010
2010 0010656
 
   
Cadmus Investments, LLC
Delaware SOS
 
UCC-3 Amendment
 
Restated Collateral
Central National-Gottesman Inc.
Consigned Goods
01/04/2010
2010 0010656
 
02/04/2010
2010 0392245




 
 

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
A thru 11/27/2012
UCC SEE BELOW
           
1Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
IOS Capital
Leased Equipment
05/03/2006
 
Lapse Date -05/03/2011
 
060503-7127-3
   
2Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Harold M. Pitman Company
Consigned Goods
06/23/2006
Lapse Date -06/23/2011
060623-7417-2
   
3Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
IOS Capital
Leased Equipment
11/06/2006
Lapse Date -11/06/2011
061106-7270-5
   
4Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
IOS Capital
Leased Equipment
12/27/2006
Lapse Date -12/27/2011
061227-7334-7
   
5Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Xerox Corporation
Leased Equipment
05/24/2007
Lapse Date -05/24/2012
070524-7244-7
   






--------------------------------------------------------------------------------

1 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
2 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
3 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
4 Although the UCC has lapsed, the underlying lien remains outstanding.


 
2

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
6Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Eastman Kodak Company
Specific Equipment
11/08/2007
Lapse Date -11/08/2012
 
071108-7022-6
   
7Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Xerox Corporation
Leased Equipment
12/14/2007
 
 
071214-7204-7
   
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
IKON Financial Svcs
Leased Equipment
01/02/2008
080102-7182-3
   
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Xerox Corporation
Leased Equipment
12/23/2008
081223-7233-9
   
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Eastman Kodak Company
Specific Equipment
05/14/2009
090514-7285-6
   






--------------------------------------------------------------------------------

Footnote continued from previous page.
 
5 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
6 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
7 UCC lien search results have a search through date of 11/27/2012.  The lapse
date for UCC1 filing number 071214-7204-7 is 12/14/2012.  We are assuming that
an UCC3 continuation was filed against UCC1 071214-7204-7.

 
3

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Central National-Gottesman Inc.
Consigned Goods
01/25/2010
100125-7371-7
   
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Eastman Kodak Company
Specific Equipment
12/03/2010
101203-4078-9
   
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Eastman Kodak Company
Specific Equipment
03/22/2011
11-03-22-4023-7
   
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
GE Capital Commercial Inc.
Specific Equipment
02/03/2012
12-02-03-3890-3
   
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
Eastman Kodak Company
Specific Equipment
04/17/2012
12-04-17-3844-9
   
Cadmus Journal Services, Inc.
Virginia State Corporation Commission
 
UCC-1
GE Capital Commercial Inc.
Specific Equipment
07/13/2012
12-07-13-4057-9
   
Cenveo Commercial Ohio, LLC
Colorado SOS
A thru 11/27/2012
UCC SEE BELOW
           
Cenveo Commercial Ohio, LLC
Colorado SOS
 
UCC-1
GE Government Finance, Inc.
Specific Equipment
03/31/2008
20082032613
   
Cenveo Commercial Ohio, LLC
Colorado SOS
 
UCC-3 Amendment
 
Added Collateral
 
GE Government Finance, Inc.
Specific Equipment
03/31/2008
20082032613
04/04/2008
20082034460




 
4

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Colorado
SOS
A thru 12/09/2010
UCC SEE BELOW
           
8Cenveo Corporation
Colorado SOS
 
UCC-1
IOS Capital
Specific Equipment
03/03/2006
Lapse Date -
03/03/2011
 
20062021247
   
Cenveo Corporation
Connecticut SOS
A thru 12/05/2012
UCC SEE BELOW
           
Cenveo Corporation
Connecticut SOS
 
UCC-1
OCE Financial Services, Inc.
Did not obtain copy.
01/23/2008
00026140291
   
Cenveo Corporation
Connecticut SOS
 
UCC-1
OCE Financial Services, Inc.
Did not obtain copy.
01/23/2008
00026140292
   
Cenveo Corporation
Connecticut SOS
 
UCC-1
OCE Financial Services, Inc.
Did not obtain copy.
04/02/2009
0002686493
   
Cenveo Corporation
Connecticut SOS
 
UCC-1
OCE Financial Services, Inc.
Did not obtain copy.
08/17/2009
0002709295
   
Cenveo Corporation
Connecticut SOS
 
UCC-1
Printers Services
Did not obtain copy.
08/31/2009
0002711283
   
Cenveo Corporation
Connecticut SOS
 
UCC-1
Printers Services
Did not obtain copy.
09/04/2009
0002712204
   
Cenveo Corporation
Delaware SOS
A thru 11/16/2012
UCC SEE BELOW
           






--------------------------------------------------------------------------------

8 Although the UCC has lapsed, the underlying lien remains outstanding. 

 
5

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Mail-Well I Corporation
Delaware SOS
 
UCC-1
 
 
Inx International Ink Co.
Specific Equipment
10/24/2002
22681090
   
Graphic Arts Center
Delaware SOS
 
UCC-3 Amendment
 
 
Inx International Ink Co.
Specific Equipment
10/24/2002
22681090
06/15/2005
51842245
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
 
Inx International Ink Co.
Specific Equipment.
10/24/2002
22681090
06/15/2005
51842427
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
 
Inx International Ink Co.
Specific Equipment
10/24/2002
22681090
06/15/2005
51842559
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
.
 
Inx International Ink Co.
Specific Equipment
10/24/2002
22681090
10/19/2007
20073961124
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
 
 
Inx International Ink Co.
Specific Equipment
10/24/2002
22681090
10/19/2007
20073961207
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
 
 
Inx International Ink Co.
Specific Equipment
10/24/2002
22681090
10/25/2007
20074130794
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
 
 
Inx International Ink Co.
Specific Equipment
10/24/2002
22681090
07/18/2011
2011 3103457




 
6

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
 
 
Inx International Ink Co.
Specific Equipment
10/24/2002
22681090
09/17/2012
2012 3574466
Mail-Well I Corporation
Delaware SOS
 
UCC-1 In Lieu
LaSalle National Leasing Corporation
Leased Equipment
 
In Lieu of 2000 Filings.
03/19/2003
30774474
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
 
LaSalle National Leasing Corporation
Leased Equipment
 
In Lieu of 2000 Filings.
03/19/2003
30774474
03/28/2005
51024869
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
 
LaSalle National Leasing Corporation
Leased Equipment
 
In Lieu of 2000 Filings..
03/19/2003
30774474
09/21/2007
20073572384
Mail-Well I Corporation
Delaware SOS
 
UCC-1
Merrill Lynch Capital Corporation, a division of Merrill Lynch Business
Financial Service Inc.
 
Specific Equipment
06/25/2003
31622359
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
 
Merrill Lynch Capital Corporation, a division of Merrill Lynch Business
Financial Service Inc.
 
Specific Equipment
06/25/2003
31622359
09/21/2004
42651315






 
7

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
 
Merrill Lynch Capital Corporation, a division of Merrill Lynch Business
Financial Service Inc.
 
Specific Equipment
06/25/2003
31622359
01/11/2008
20080139947
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Leased Equipment
 
08/26/2004
42420455
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
 
General Electric Capital Corporation
Leased Equipment
 
08/26/2004
42420455
03/03/2009
20090667946
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Leased Equipment
10/21/2004
43023688
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
General Electric Capital Corporation
 
Leased Equipment.
10/21/2004
43023688
06/05/2009
20091785036
Cenveo Corporation
Delaware SOS
 
UCC-1
Merrill Lynch Capital Corporation, a division of Merrill Lynch Business
Financial Service Inc.
 
Leased Equipment
01/06/2005
50068610
   




 
8

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-3 Assignment
Merrill Lynch Capital Corporation, a division of Merrill Lynch Business
Financial Service Inc.
 
Leased Equipment
01/06/2005
50068610
10/05/2007
20073800918
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
Merrill Lynch Capital Corporation, a division of Merrill Lynch Business
Financial Service Inc.
 
Leased Equipment
01/06/2005
50068610
01/04/2010
20100008361
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Leased Equipment
05/10/2005
51431122
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
General Electric Capital Corporation
 
Leased Equipment
05/10/2005
51431122
01/04/2010
20100008668
Cenveo Corporation
Delaware SOS
 
UCC-1
NMHG Financial Services Inc.
 
Leased Equipment
05/12/2005
51465443
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
NMHG Financial Services Inc.
 
Leased Equipment
05/12/2005
51465443
03/05/2010
20100736375
Cenveo Corporation
Delaware SOS
 
UCC-1
Inx International Ink Co.
 
Specific Equipment.
09/07/2005
52758804
   




 
9

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
Inx International Ink Co.
 
Specific Equipment.
09/07/2005
52758804
10/23/2007
2007004395
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
Inx International Ink Co.
 
Specific Equipment.
09/07/2005
52758804
05/06/2008
20081607892
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
Inx International Ink Co.
Specific Equipment.
09/07/2005
52758804
08/13/2010
2010 2838351
Cenveo Corporation
Delaware SOS
 
UCC-1
Inx International Ink Co.
 
Specific Equipment.
09/07/2005
52758887
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Amended Debtors information
 
Inx International Ink Co.
Specific Equipment..
09/07/2005
52758887
10/23/2007
20074004403
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
Inx International Ink Co.
Specific Equipment..
09/07/2005
52758887
08/13/2010
2010 2838344
Cenveo Corporation
Delaware SOS
 
UCC-1
Inx International Ink Co.
 
Specific Equipment
09/07/2005
52758895
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
Inx International Ink Co.
 
Specific Equipment
09/07/2005
52758895
10/23/2007
20074004411
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
Inx International Ink Co.
Specific Equipment
09/07/2005
52758895
08/13/2010
2010 2838328
Cenveo Corporation
Delaware SOS
 
UCC-1
Inx International Ink Co
.
Specific Equipment
09/07/2005
52758903
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
Inx International Ink Co.
 
Specific Equipment
09/07/2005
52758903
05/26/2006
61802206




 
10

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
Inx International Ink Co.
 
Specific Equipment
09/07/2005
52758903
10/23/2007
20074004429
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
Inx International Ink Co.
 
Specific Equipment
09/07/2005
52758903
07/02/2008
20082272050
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Restated Collateral
 
Inx International Ink Co.
Specific Equipment.
09/07/2005
52758903
05/21/2009
20091747309
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
 
Inx International Ink Co.
Specific Equipment.
09/07/2005
52758903
08/13/2010
2010 2838310
Cenveo Corporation
Delaware SOS
 
UCC-1
Banc of America Leasing & Capital, LLC
 
Specific Equipment.
06/01/2006
61857622
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
Banc of America Leasing & Capital, LLC
 
Specific Equipment.
06/01/2006
61857622
12/23/2010
2010 4577544
Cenveo Corporation
Delaware SOS
 
UCC-1
Harold M. Pitman Company
 
Consigned Equipment
09/05/2006
63077773
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name and address
 
AGFA II Acquisition Corp.
Consigned Equipment
09/05/2006
63077773
12/21/2010
2010 4522714
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
AGFA II Acquisition Corp.
 
Consigned Equipment
09/05/2006
63077773
03/28/2011
2011 1137069




 
11

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name and address
 
AFGA Corporation
Consigned Equipment
09/05/2006
63077773
01/19/2012
2012 0243594
Cenveo Corporation
Delaware SOS
 
UCC-1
E.I Dupont De Nemours & Company
 
Specific Equipment
03/26/2007
20071123263
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Continuation
E.I Dupont De Nemours & Company
 
Specific Equipment
03/26/2007
20071123263
12/01/2011
2011 4598408
Cenveo Corporation
Delaware SOS
 
UCC-1
Harold M Pittman Company
 
Specific Equipment
03/28/2007
20071157006
   
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Specific Equipment
04/16/2007
2007 1489441
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Dell Financial Services, L.P.
 
Specific Equipment
04/27/2007
2007 1594117
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Komori America Corporation
 
Specific Equipment
05/08/2007
2007 1725323
   
Cenveo Corporation
 
Delaware SOS
 
UCC-1
Man Roland Inc.
Specific Equipment
01/22/2008
20080263853
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Toyota Motor Credit Corporation
 
Leased Equipment
01/23/2008
2008269611
   




 
12

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
03/27/2008
20081068194
   
Cenveo Corporation and Cenveo South Press
 
Delaware SOS
 
UCC-1
Komori America Corporation
Specific Equipment
04/04/2008
20081189057
   
Cenveo Corporation
Delaware SOS
 
UCC-1
De Lage Landen Financial Services
 
Specific Equipment
04/02/2008
20081215985
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Xerox Corporation
 
Leased Equipment
05/28/2008
20081827441
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
05/30/2008
20081853678
   
Cenveo Corporation
Delaware SOS
 
UCC-1
RBS Asset Finance, Inc.
 
Leased Equipment
05/29/2008
20081950631
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
RBS Asset Finance, Inc.
 
Leased Equipment
05/29/2008
20081950631
10/08/2008
20083477864
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
RBS Asset Finance, Inc.
 
Leased Equipment
05/29/2008
20081950631
11/18/2008
20083849559
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment.
08/28/2008
20082935052
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
11/27/2008
20083962329
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
11/27/2008
20083962337
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Oce Financial Services, Inc.
 
Specific Equipment
11/28/2008
20083963129
   




 
13

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
Specific Equipment
 
12/01/2008
20083970447
   
Cenveo Corporation
Delaware SOS
 
UCC-1
RBS Asset Finance, Inc.
 
Specific Equipment
12/05/2008
20084043848
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
01/08/2009
20090064995
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
03/05/2009
20090700937
   
Cenveo Corporation
Delaware SOS
 
UCC-1
First Litchfield Leasing Corporation
 
Leased Equipment
05/08/2009
20091468765
   
Cenveo Corporation
Delaware SOS
 
UCC-1
NMHG Financial Services, Inc.
 
Leased Equipment
05/29/2009
20091700274
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
06/10/2009
20091849618
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Xerox Corporation
 
Leased Equipment
09/14/2009
20092963299
   
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Leased Equipment
09/23/2009
20093052609
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name
 
General Electric Credit Corporation of Tennessee
Leased Equipment
09/23/2009
20093052609
04/19/2010
2010 1334543




 
14

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
Xerox Corporation
 
Leased Equipment
10/02/2009
20093175954
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
10/06/2009
20093209407
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Restated Collateral
 
OCE Financial Services, Inc.
Leased Equipment
10/06/2009
20093209407
12/02/2009
20093849913
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
10/06/2009
20093209431
   
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Leased Equipment
10/02/2009
20093259600
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name
 
General Electric Credit Corporation of Tennessee
Leased Equipment
10/02/2009
20093259600
04/19/2010
20101334576
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Leased Equipment
10/02/2009
20093259709
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name
 
General Electric Credit Corporation of Tennessee
Leased Equipment
10/02/2009
20093259709
04/19/2010
20101334568




 
15

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Leased Equipment
10/02/2009
20093259733
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name
 
General Electric Credit Corporation of Tennessee
Leased Equipment
10/02/2009
20093259733
04/19/2010
20101334550
Cenveo Corporation
Delaware SOS
 
UCC-1
General Electric Capital Corporation
 
Leased Equipment
10/02/2009
20093259758
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name
 
General Electric Credit Corporation of Tennessee
Leased Equipment
10/02/2009
20093259758
04/19/2010
20101334535
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
11/18/2009
20093709226
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
11/23/2009
20093751630
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Somerset Leasing Corp. XVII
 
Specific Equipment
12/23/2009
20094118219
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
01/04/2010
20100011548
   
Cenveo Corporation
 
Delaware SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
01/05/2010
20100019889
   




 
16

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
01/19/2010
20100173785
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
OCE Financial Services, Inc.
 
Leased Equipment
01/19/2010
20100173785
02/01/2010
20100345367
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
01/19/2010
20100173991
   
Cenveo Corporation
 
Delaware SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
01/19/2010
20100180616
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
02/16/2010
20100511810
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
02/26/2010
20100667265
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
03/09/2010
20100796882
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
04/05/2010
20101144439
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
04/05/2010
20101147713
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
04/05/2010
20101147937
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Somerset Leasing Corp XVIII
 
Leased Equipment
04/08/2010
20101225782
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
05/06/2010
20101586050
   




 
17

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
Somerset Leasing Group, LTD.
 
Leased Equipment
05/14/2010
20101700305
   
Cenveo Corporation
Delaware SOS
 
UCC-1
International Paper Company
 
Consigned Goods
05/20/2010
20101786056
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
06/02/2010
20101923394
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
06/03/2010
20101938905
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
06/03/2010
20101942519
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
06/03/2010
20101947591
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
06/10/2010
20102029696
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Mart Financial Group, Inc.
 
Specific Equipment
06/17/2010
20102109290
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
06/28/2010
20102240970
   
Cenveo Corporation
Delaware SOS
 
UCC-1
OCE Financial Services, Inc.
 
Leased Equipment
07/06/2010
20102338626
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Unisource Worldwide, Inc.
Consignment Stock and Consigned goods.
 
07/27/2010
20102596033
   




 
18

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
Somerset Leasing Corp. TV
 
Leased Equipment
08/30/2010
20103025024
   
Cenveo Corporation
Delaware SOS
 
UCC-1
WM Recycle America, LLC
 
Specific Equipment
09/20/2010
20103262387
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Toyota Motor Credit Corporation
 
Leased Equipment
01/03/2011
2011 0013493
   
Cenveo Corporation
Delaware SOS
 
UCC-1
INX International Ink Co.
 
Leased Equipment
01/18/2011
2011 0486178
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Eastman Kodak Company
 
Specific Equipment
02/21/2011
2011 0634272
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Somerset Leasing Corp XIV
 
Leased Equipment
03/30/2011
2011 1169732
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Meridian Leasing Corporation
 
Leased Equipment
04/07/2011
2011 1307654
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Added Collateral
Meridian Leasing Corporation
Leased Equipment
04/07/2011
2011 1307654
06/13/2011
2011 2251430
Cenveo Corporation
Delaware SOS
 
UCC-1
NMHG Financial Services Inc.
 
Leased Equipment
04/25/2011
2011 5222161
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Unisource Worldwide, Inc.
 
Specific Equipment
07/25/2011
2011 2857665
   




 
19

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
INX International Ink Co.
 
Specific Equipment
07/29/2011
2011 3185280
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Restated Collateral
 
INX International Ink Co.
Specific Equipment
07/29/2011
2011 3185280
11/13/2012
2012 4515666
Cenveo Corporation
Delaware SOS
 
UCC-1
INX International Ink Co.
 
Specific Equipment
09/01/2011
2011 3393017
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Meridian Leasing Corporation
 
Leased Equipment
10/05/2011
2011 3824516
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Added Collateral
 
Meridian Leasing Corporation
Leased Equipment
10/05/2011
2011 3824516
12/16/2011
2011 4843572
Cenveo Corporation
Delaware SOS
 
UCC-1
Meridian Leasing Corporation
 
Leased Equipment
10/21/2011
2011 4071158
   
Cenveo Corporation
Delaware SOS
 
UCC-3 Amendment
 
Added Collateral
 
Meridian Leasing Corporation
Leased Equipment
10/21/2011
2011 4071158
12/16/2011
2011 4843572
Cenveo Corporation
Delaware SOS
 
UCC-1
Imaging Financial Services, Inc.
 
Specific Equipment
10/24/2011
2011 4095371
   




 
20

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo Corporation
Delaware SOS
 
UCC-1
Toyota Motor Credit Corporation
 
Leased Equipment
12/12/2011
2011 4757103
   
Cenveo Corporation
Delaware SOS
 
UCC-1
GE Capital Commercial Inc.
 
Specific Equipment
02/02/2012
2012 0430431
   
Cenveo Corporation
Delaware SOS
 
UCC-1
GE Capital Commercial Inc.
 
Specific Equipment
02/02/2012
2012 4300472
   
Cenveo Corporation
Delaware SOS
 
UCC-1
GE Capital Commercial Inc.
 
Specific Equipment
07/12/2012
2012 2677690
   
Cenveo Corporation
Delaware SOS
 
UCC-1
GE Capital Commercial Inc.
 
Specific Equipment
07/12/2012
2012 2677716
   
Cenveo Corporation
Delaware SOS
 
UCC-1
Commonwealth Capital Corp.
 
Specific Equipment
11/07/2012
2012 4299402
   
Cenveo Services, LLC
Colorado SOS
A thru 11/27/2012
UCC SEE BELOW
           
Cenveo Services, LLC
Colorado SOS
 
UCC-1
OCÉ Financial Services, Inc.
Leased Equipment
05/21/2008
20082052428
   
Cenveo, Inc.
Colorado SOS
A thru 11/30/2012
UCC SEE BELOW
 
 
           
9Cenveo, Inc.
Colorado SOS
 
UCC-1
OCÉ Financial Services, Inc.
Specific Equipment
09/20/2006
Lapse Date -
09/20/2011
 
2006F091800
   






--------------------------------------------------------------------------------

9 Although the UCC has lapsed, the underlying lien remains outstanding. 

 
21

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
10Cenveo, Inc.
Colorado SOS
 
UCC-1
OCÉ Financial Services, Inc.
Specific Equipment
09/20/2006
Lapse Date -
09/20/2011
 
2006F091804
   
11Cenveo, Inc.
Colorado SOS
 
UCC-1
OCÉ Financial Services, Inc.
Specific Equipment
09/20/2006
Lapse Date -
09/20/2011
 
2006F091806
   
12Cenveo, Inc.
Colorado SOS
 
UCC-1
OCÉ Financial Services, Inc.
Specific Equipment
08/20/2007
Lapse Date -
08/20/2012
 
20072085382
   
13Cenveo, Inc.
Colorado SOS
 
UCC-1
OCÉ Financial Services, Inc.
Specific Equipment
08/27/2007
Lapse Date -
08/27/2012
 
20072087383
   
14Cenveo, Inc.
Colorado SOS
 
UCC-1
OCÉ Financial Services, Inc.
Specific Equipment
09/06/2007
Lapse Date -
09/06/2012
 
20072901330
   
15Cenveo, Inc.
Colorado SOS
 
UCC-1
OCÉ Financial Services, Inc.
Specific Equipment
09/11/2007
Lapse Date -
09/11/2012
 
20072093092
   






--------------------------------------------------------------------------------

10 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
11 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
12 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
13 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
14 Although the UCC has lapsed, the underlying lien remains outstanding. 
 


 
22

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Cenveo, Inc.
Colorado SOS
 
UCC-1
SL Financial Services Corporation
 
09/19/2007
2007F095716
   
Cenveo, Inc.
Colorado SOS
 
UCC Amendment
SL Financial Services Corporation
 
09/19/2007
2007F095716
09/26/2007
20072098387
Cenveo, Inc.
Colorado SOS
 
UCC Continuation
SL Financial Services Corporation
 
09/19/2007
2007F095716
05/31/2012
20122015546
Cenveo, Inc.
Colorado SOS
 
UCC-1
Gulf Great Lakes Packaging
 
05/30/2008
2008F055399
   
Cenveo, Inc.
Colorado SOS
 
UCC-1
Gulf Great Lakes Packaging
 
05/30/2008
2008F055460
   
Cenveo, Inc.
Colorado SOS
 
UCC-1
Xped, a Div of International Paper Co.
 
05/28/2009
2009F046090
   
Cenveo, Inc.
Colorado SOS
 
UCC-1
Hewlett Packard Financial Services Company
Leased Equipment
03/29/2011
2011F012833
   

 

--------------------------------------------------------------------------------

Footnote continued from previous page.
 
15 Although the UCC has lapsed, the underlying lien remains outstanding. 

 
23

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
CMS Gilbreth Packaging Systems, Inc.
Delaware SOS
A thru 11/16/2012
UCC SEE BELOW
           
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
02/02/2007
2007 0434026
   
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
05/25/2010
20101834120
   
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
05/27/2010
20101871734
   
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
10/05/2010
20103464868
   
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
11/16/2010
20104008532
   
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
11/16/2010
20104008540
   
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
11/16/2010
20104008599
   
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
11/16/2010
20104008847
   




 
24

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
CMS Gilbreth Packaging Systems
Delaware SOS
 
UCC-1
Raymond Leasing Corporation
 
Leased Equipment
02/17/2011
2011 0608193
   
Commercial Envelope Manufacturing Co. Inc.
New York SOS
A thru 11/28/2012
UCC SEE BELOW
           
16Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
General Electric Capital Corporation
Specific Equipment
10/02/2006
Lapse Date -
10/02/2011
200610025959132
   
17Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
M & T Credit Services, LLC
Specific Equipment
02/02/2007
Lapse Date -
02/02/2012
200702020092449
   
18Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
M & T Credit Services, LLC
Specific Equipment
03/07/2007
Lapse Date -
03/07/2012
200703070185664
   
19Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
Key Equipment Finance, Inc.
Leased  Equipment
04/25/2007
Lapse Date -
04/25/2012
200704255428956
   






--------------------------------------------------------------------------------

16 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
17 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
18 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
19 Although the UCC has lapsed, the underlying lien remains outstanding.

 
25

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
20Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
Toyota Motor Credit Corporation
and
Pennwest Industrial Trucks, LLC
 
Leased  Equipment
07/02/2007
Lapse Date -
07/02/2012
200707025643734
   
21Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
Toyota Motor Credit Corporation
and
Pennwest Industrial Trucks, LLC
 
Leased  Equipment
07/10/2007
Lapse Date -
07/10/2012
200707105665903
   
22Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
General Electric Capital Corporation
Specific Equipment
08/31/2007
Lapse Date -
08/31/2012
200708315853085
   
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
Key Equipment Finance, a division of Key Corporate Capital Inc.
 
Specific Equipment
11/06/2002
251046
   






--------------------------------------------------------------------------------

20 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
21 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
22 Although the UCC has lapsed, the underlying lien remains outstanding. 

 
26

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-3 Continuation
 
Key Equipment Finance, a division of Key Corporate Capital Inc.
 
Specific Equipment
11/06/2002
251046
10/31/2007
200710316060422
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
Key Equipment Finance, a division of Key Corporate Capital Inc.
 
Specific Equipment
11/06/2002
251046
08/16/2012
201208165926673
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
Banc of America Leasing & Capital, LLC
Specific Equipment
06/29/2004
200406290675621
   
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-3 Continuation
Banc of America Leasing & Capital, LLC
Specific Equipment
06/29/2004
200406290675621
06/22/2009
200906225574298
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
Chemical Bank
Original UCC not provided
02/19/1992
032772
   
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Partial Release
Chemical Bank
Original UCC not provided
02/19/1992
032772
03/03/1995
044006
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Partial Release
Chemical Bank
Original UCC not provided
02/19/1992
032772
04/13/1995
074927




 
27

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Partial Release
Chemical Bank
Original UCC not provided
02/19/1992
032772
12/22/1995
255004
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Amendment
 
Amended Debtor’s address
 
Chemical Bank
Original UCC not provided
02/19/1992
032772
09/12/2006
200609125880258
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Amendment
 
Amended Debtor’s name
 
JPMorgan Chase Bank, N.A.
Original UCC not provided
02/19/1992
032772
09/12/2006
200609125880260
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Continuation
JPMorgan Chase Bank, N.A.
Original UCC not provided
02/19/1992
032772
10/31/2007
200710316060422
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Continuation
JPMorgan Chase Bank, N.A.
Original UCC not provided
02/19/1992
032772
09/12/2006
200609125880311
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Termination
JPMorgan Chase Bank, N.A.
Original UCC not provided
02/19/1992
032772
10/05/2007
200710050789829




 
28

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Continuation
JPMorgan Chase Bank, N.A.
Original UCC not provided
02/19/1992
032772
10/03/2011
201110030524800
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC- 3 Amendment
 
JPMorgan Chase Bank, N.A.
Original UCC not provided
02/19/1992
032772
10/07/2011
201110070534354
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
Banc of America Leasing & Capital, LLC
Specific Equipment
06/29/2004
200406290675621
   
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-3 Continuation
Banc of America Leasing & Capital, LLC
Specific Equipment
06/29/2004
200406290675621
06/22/2009
200906225574298
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
Banc of America Leasing & Capital, LLC
Specific Equipment
07/07/2004
200407070704430
   
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-3 Continuation
Banc of America Leasing & Capital, LLC
Specific Equipment
07/07/2004
200407070704430
06/22/2009
200906225574349
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
Key Equipment Finance, a division of Key Corporate Capital Inc.
 
Specific Equipment
07/21/2004
200407215609700
   




 
29

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-3 Continuation
 
Key Equipment Finance, a division of Key Corporate Capital Inc.
 
Specific Equipment
07/21/2004
200407215609700
04/27/2009
200904275383807
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
Banc of America Leasing & Capital, LLC
Specific Equipment
05/16/2005
200505160605057
   
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-3 Continuation
Banc of America Leasing & Capital, LLC
Specific Equipment
05/16/2005
200505160605057
04/29/2010
201004295395354
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
Banc of America Leasing & Capital, LLC
Specific Equipment
12/09/2005
200512091308325
   
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-3 Continuation
Banc of America Leasing & Capital, LLC
Specific Equipment
12/09/2005
200512091308325
12/04/2010
201012046191396
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
General Electric Capital Corporation
Specific Equipment
03/08/2006
200603085220095
   
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-3 Amendment
 
Amended Debtor’s address
 
General Electric Capital Corporation
Specific Equipment
03/08/2006
200603085220095
12/30/2010
201012306283435




 
30

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-3 Continuation
General Electric Capital Corporation
Specific Equipment
03/08/2006
200603085220095
12/30/2010
201012306283447
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
Key Equipment Finance, a Division of Key Corporate Capital Inc.
 
Specific Equipment
07/24/2006
200607245729778
   
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-3 Continuation
Key Equipment Finance, a Division of Key Corporate Capital Inc.
 
Specific Equipment
07/24/2006
200607245729778
04/22/2011
201104225423959
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-1
GE Government Finance, Inc.
 
Assignee of Secured Party
Pennsylvania Economic Development Financing Authority
 
Specific Equipment
10/18/2007
200710180817930
   
Commercial Envelope Manufacturing Co. Inc.
New York SOS
 
UCC-3 Continuation
GE Government Finance, Inc.
 
Assignee of Secured Party
Pennsylvania Economic Development Financing Authority
 
Specific Equipment
10/18/2007
200710180817930
07/24/2012
201207245839752




 
31

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
Long Island Forum For Technology
Specific Equipment
12/17/2007
200712170958459
   
Commercial Envelope Manufacturing Co. Inc.
 
New York SOS
 
UCC-1
INK International Ink Co.
Leased  Equipment
08/06/2009
200908065717381
   
Discount Labels, LLC
Indiana SOS
A thru 11/29/2012
UCC SEE BELOW
           
Discount Labels, Inc.
Indiana SOS
 
UCC-1
E.I. Dupont De Nemours & Company
 
 
05/21/2004
200400004950296
   
Discount Labels, Inc.
Indiana SOS
 
UCC-3 Continuation
E.I. Dupont De Nemours & Company
 
 
05/21/2004
200400004950296
05/11/2009
200900003909981
Discount Labels, LLC
Indiana SOS
 
UCC-1
Hewlett-Packard Financial Services Company
 
Leased Equipment
10/07/2011
201100008731134
   
Impaxx, Inc.
Delaware SOS
A thru 11/16/2012
UCC SEE BELOW
           
AC Label LLC
Delaware SOS
 
UCC-1
Harold M. Pitman Company
 
Consigned Goods
04/27/2006
61413749
   




 
32

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Impaxx, Inc.
Delaware SOS
 
UCC-3 Amendment
 
Amended Debtor’s name
 
Harold M. Pitman Company
Consigned Goods
04/27/2006
61413749
08/20/2008
20082847646
AC Label LLC
Delaware SOS
 
UCC-3 Amendment
 
Amended Debtor’s name
 
Harold M. Pitman Company
Consigned Goods
04/27/2006
61413749
11/15/2010
20103994260
AC Label LLC
Delaware SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name
 
AGFA II Acquisition Corp.
Consigned Goods
04/27/2006
61413749
11/15/2010
20103994344
AC Label LLC
Delaware SOS
 
UCC-3 Continuation
AGFA II Acquisition Corp.
 
Consigned Goods
04/27/2006
61413749
11/15/2010
20103994419
AC Label LLC
Delaware SOS
 
UCC-3 Amendment
 
Amended Debtor’s name
 
AGFA II Acquisition Corp.
Consigned Goods
04/27/2006
61413749
11/30/2010
20104179705
AC Label LLC
Delaware SOS
 
UCC-3 Amendment
 
Amended Debtor’s name
 
AGFA Corporation
Consigned Goods
04/27/2006
61413749
01/02/2012
2012 0000432




 
33

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
AC Label LLC
Delaware SOS
 
UCC-3 Amendment
 
Amended Debtor’s address
 
AGFA Corporation
Consigned Goods
04/27/2006
61413749
02/06/2012
2012 0453029
Impaxx, Inc.
Delaware SOS
 
UCC-1
E. I. DuPont De Nemours and Company
 
Leased Equipment
06/06/2008
20081933256
   
AC Label LLC
Delaware SOS
 
UCC-3 Amendment
 
Amended Debtor’s name
 
E. I. DuPont De Nemours and Company
Leased Equipment
06/06/2008
20081933256
11/19/2010
20104064881
Madison/Graham ColorGraphics Interstate Services, Inc.
California SOS
A thru  11/16/2012
UCC SEE BELOW
           
Madison/Graham ColorGraphics Interstate Services, Inc.
California SOS
 
UCC-1
Man Roland Inc.
Specific Equipment
02/13/2007
07-7102818175
   
Madison/Graham ColorGraphics Interstate Services, Inc.
California SOS
 
UCC-1
GE Government Finance Inc.
Specific Equipment
02/19/2008
08-7148210091
   
Madison/Graham ColorGraphics, Inc.
California SOS
A thru 11/19/2012
UCC SEE BELOW
 
 
           




 
34

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
23Colorgraphics, Inc.
California SOS
 
UCC-1
Pitman Company-Industry
 
Consigned Goods.
02/20/2001
Lapse Date-
02/20/2010
0105560028
   
24Colorgraphics, Inc.
California SOS
 
UCC-3 Amendment
 
Amended Secured Party’s name
 
Harold M. Pitman Company
Consigned Goods.
02/20/2001
Lapse Date-
02/20/2010
0105560028
08/17/2005
0570382450
25Colorgraphics, Inc.
California SOS
 
UCC-3 Continuation
Harold M. Pitman Company
 
Consigned Goods.
02/20/2001
Lapse Date-
02/20/2010
0105560028
09/16/2005
0570423362
26Madison/
Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Amendment
 
Amended Debtor’s Name
 
Harold M. Pitman Company
Consigned Goods.
02/20/2001
Lapse Date-
02/20/2010
0105560028
09/26/2005
0570434102
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-1
Komori America Corporation
Specific Equipment
09/29/2004
04-1005224472
   






--------------------------------------------------------------------------------

23 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
24 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
25 Although the UCC has lapsed, the underlying lien remains outstanding. 
 
26 Although the UCC has lapsed, the underlying lien remains outstanding. 

 
35

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Continuation
 
Komori America Corporation
Specific Equipment
09/29/2004
04-1005224472
07/14/2009
09-72023182
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Amendment
 
Amended Debtor’s Address
 
Komori America Corporation
Specific Equipment
09/29/2004
04-1005224472
07/14/2009
09-72023189
27Madison/
Graham ColorGraphics, Inc.
California SOS
 
UCC-1
General Electric Capital Corporation
Specific Equipment
12/31/2004
04-7010673119
   
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Termination
 
 
 
General Electric Capital Corporation
Specific Equipment
12/31/2004
04-7010673119
08/03/2007
07-71246930
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Continuation
 
 
General Electric Capital Corporation
Specific Equipment
12/31/2004
04-7010673119
09/24/2009
09-72091575






--------------------------------------------------------------------------------

27 UCC3 termination filing number 07-71246930 was filed against UCC1
04-7010673119 (Madison/Graham ColorGraphics, Inc.) on
08/03/2007.   Subsequently, UCC3 continuation number 09-72091575 was filed on
09/24/2009.  We are of the opinion that UCC1 filing number UCC1 04-7010673119
was terminated but will include the UCC recording information for completeness.

 
36

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-1
Comerica Leasing, a Division of Comerica Bank
 
Specific Equipment
04/22/2005
05-7024503430
   
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Continuation
 
Comerica Leasing, a Division of Comerica Bank
 
Specific Equipment
04/22/2005
05-7024503430
02/03/2010
10-72217052
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-1
NMHG Financial Services, Inc.
Leased Equipment
02/05/2007
07-710427009
   
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Continuation
NMHG Financial Services, Inc.
Leased Equipment
02/05/2007
07-710427009
11/02/2011
1172897361
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Amendment
NMHG Financial Services, Inc.
Leased Equipment
02/05/2007
07-710427009
11/02/2011
1172897362
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-1
Eastman Kodak Company
Specific Equipment
11/06/2009
09-7213658627
   
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-1
INX International Ink Co.
Specific Equipment
01/18/2011
11-7258641368
   
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-1
INX International Ink Co.
Specific Equipment
07/18/2011
11-7278203526
   
Madison/Graham ColorGraphics, Inc.
California SOS
 
UCC-3 Amendment
INX International Ink Co.
Specific Equipment
07/18/2011
11-7278203526
06/11/2012
1273168618




 
37

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Nashua Corporation
Connecticut U.S. District Court
D thru 12/03/2012
See Below
           
Nashua Corporation
Connecticut U.S. District Court
 
Civil Case
 
Closed
Connecticut v. AR Sandri Inc. et al
See file for more information
03/26/2009
08-CV-01505
   
Nashua Corporation
Connecticut U.S. District Court
 
Civil Case
 
 
U.S.A. v. Southington et al
See file for more information
11/24/2009
09CV01515
   
Nashua Corporation
Massachusetts SOS
A thru  11/30/2012
UCC SEE BELOW
           
Nashua Corporation
Massachusetts SOS
 
UCC-1
Ciba Corporation (fka Ciba Specialty Chemicals Corporation)
 
Consigned Inventory
09/05/2008
200868142700
   
Nashua Corporation
Massachusetts SOS
 
UCC-1
Ciba Corporation
Consigned Inventory
11/24/2009
200976814010
   
Nashua Corporation
Massachusetts SOS
 
UCC-1
Proven Business Systems LLC
Leased Equipment
07/14/2010
201081586870
   
Port City Press, Inc.
Maryland SOS
A thru 11/09/2012
UCC SEE BELOW
           
Port City Press, Inc.
Maryland SOS
 
UCC-1
Printer Service Inc.
 
Consigned Inventory
03/30/2009
000000181366933
   
Port City Press
Maryland SOS
 
UCC-1
Sun Chemical Corporation
Consigned Inventory
04/06/2011
000000181417847
   




 
38

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
28Printegra Corporation
Georgia Cooperative Authority
A thru 12/09/2010
UCC SEE BELOW
           
Printegra Corporation
Georgia Fayette County
 
UCC-1
General Electric Capital Corporation
Missing copy of UCC
07/01/2005
0562005000819
   
Printegra Corporation
Georgia Fayette County
 
UCC-3 Continuation
General Electric Capital Corporation
Missing copy of UCC
07/01/2005
0562005000819
04/30/2010
0562010000507
Printegra Corporation
Georgia Fayette County
 
UCC-1
General Electric Capital Corporation
Leased Equipment
01/17/2006
0562006000053
   
Printegra Corporation
Georgia Fayette County
 
UCC-3 Continuation
General Electric Capital Corporation
Missing copy of UCC
01/17/2006
0562006000053
11/19/2010
0562010001551
Printegra Corporation
Georgia Fayette County
 
UCC-1
General Electric Capital Corporation
Leased Equipment
01/23/2006
0562006000080
   
Printegra Corporation
Georgia Fayette County
 
UCC-3 Continuation
General Electric Capital Corporation
Leased Equipment
01/23/2006
0562006000080
11/10/2010
0562010001508






--------------------------------------------------------------------------------

28 Printegra Corporation is now known as “Cenveo NIC, Inc.”

 
39

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Printegra Corporation
Georgia Fayette County
 
UCC-1
General Electric Capital Corporation
Missing copy of UCC
02/07/2007
0562007000136
   
Printegra Corporation
Georgia Fulton County
 
UCC-1
Eastman Kodak Company
Specific Equipment
12/14/2009
0602009010138
   
29Rex Corporation
Florida Secured Transaction Registry
A thru 12/08/2010
UCC SEE BELOW
           
Rex Corporation
Florida Secured Transaction Registry
 
UCC-1
Dell Financial Services, Inc.
Leased Equipment
05/05/2005
200509612111
   
Rex Corporation
Florida Secured Transaction Registry
 
UCC-3 Amendment
 
Amended Secured Party’s name.
 
NMHG Financial Services, inc.
Leased Equipment
05/05/2005
200509612111
02/22/2010
201002046473
Rex Corporation
Florida Secured Transaction Registry
 
UCC-3 Continuation
NMHG Financial Services, inc.
Leased Equipment
05/05/2005
200509612111
03/05/2010
201002119098




--------------------------------------------------------------------------------

29 Rex Corporation is now known as “Rex 2010, LLC.”

 
40

--------------------------------------------------------------------------------

 



 
Debtor
 
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
 
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt. File Number
Rex Corporation
Florida Secured Transaction Registry
 
UCC-1
Eastman Kodak Company
Specific Equipment
02/01/2008
200807557267
   
Rex Corporation
Florida Secured Transaction Registry
 
UCC-1
Wells Fargo Bank, National Association, as Collateral Agent
All Assets
02/08/2010
201001978143
   
RX Technology Corp.
Delaware SOS
A thru 11/16/2012
UCC SEE BELOW
           
30RX Technology Corp.
Delaware SOS
 
UCC-1
INX International Ink Co.
Specific Equipment
01/17/2007
Lapse Date -
01/17/2012
 
20070250398
   
RX Technology Corp.
Delaware SOS
 
UCC-1
Ramblin Corp.
Specific Equipment
10/13/2008
20083447776
   


 

--------------------------------------------------------------------------------

30 Although the UCC has lapsed, the underlying lien remains outstanding. 

 
41

--------------------------------------------------------------------------------

 

SCHEDULE 5.08(c)
Existing Investments


 
1.  
20% ownership interest in Consolidated Converting Serv., Inc.

 
2.  
99.5% ownership interest in Cadmus Packaging Company Limited.

 
3.  
One share of Common Stock of  Banta Corporation

 
4.  
One share of Common Stock of  R.R. Donnelley & Sons Company

 
5.  
35% Membership interest in Tec-Print, LLC held by Nashua Corporation.

 
6.  
Investment in NuLabel Technologies, Inc.

 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.09
 


Environmental Matters




Philip Superfund Site, Rock Hill, SC
Cenveo was notified that it was alleged to have shipped waste and/or other
material to this site in South Carolina from Anderson Lithograph in California
and its Nashua locations.  Many other parties are also involved, and Cenveo’s
Anderson plant is in a tier with other smaller users.  Nashua’s exposure is
expected to be greater. A PRP group has been formed.


Merrimack PCBs and Toluene
Sampling shows that PCBs were released in the soil allegedly in the 1960s or
1970s.  It appears that as long as PCBs do not leave the site, then the EPA will
likely not require additional investigation. Sampling continues to be conducted
at the site. Additionally, this facility experienced toluene releases over a
multiple year period and is now undergoing remedial work utilizing a soil vapor
extraction system and an air sparge barrier system.







 
 

--------------------------------------------------------------------------------

 



SCHEDULE 5.13


Subsidiaries and Other Equity Investments; Loan Parties


(a)  
Subsidiaries (100% owned unless otherwise specified)



 
Loan Party
 
 
Subsidiary
Cenveo, Inc.
Cenveo Corporation
CNMW Investments, Inc.
 
Cenveo Corporation
Cenveo Commercial Ohio, LLC
 
Cenveo CEM, LLC (50%)
Cenveo Government Printing, Inc.
Cenveo Services, LLC
 
Discount Labels, LLC
 
Madison/Graham ColorGraphics, Inc.
 
Cenveo Omemee LLC
 
Cenveo McLaren Morris & Todd Co. (45%)
Colorhouse China, Inc.
 
RX JV Holding, Inc.
 
CRX JV, LLC (49%)
 
PC Ink Corp.
 
Cadmus Printing Group, Inc.
 
Cadmus Marketing Group, Inc.
 
Cadmus Investments, LLC
 
Cadmus International Holdings, Inc.
 
CDMS Management, LLC
 
Vaughan Printers Incorporated
 
Cadmus Marketing UK Limited
 
Rex 2010, LLC
 
136 Eastport Road, LLC
 
Lightning Labels, LLC
 
Nashua Corporation
 
Envelope Product Group, LLC
 

 


 
 

--------------------------------------------------------------------------------

 
 
Loan Party
 
 
Subsidiary

CNMW Investments, Inc.
 
None
Cenveo Commercial Ohio, LLC
 
None
Cenveo Government Printing, Inc.
 
None
Cenveo Services, LLC
 
None
Envelope Product Group, LLC
 
None
Discount Labels, LLC
 
CRX JV, LLC (50%)
Cenveo Omemee LLC
 
3120587 Nova Scotia Company
Colorhouse China, Inc.
 
None
RX JV Holding, Inc.
 
 
CRX JV, LLC (1.0%)
Cenveo CEM, LLC (50%)
 
CRX JV, LLC
 
CRX Holding, Inc.
CRX Holding, Inc.
 
RX Technology Corp.
RX Technology Corp.
 
None
PC Ink Corp.
 
Cenveo NIC, Inc.
Cadmus Printing Group, Inc.
 
Cadmus Financial Distribution, Inc.
Garamond/Pridemark Press, Inc.
Washburn Graphics, Inc.
Cadmus Journal Services, Inc.
Expert Graphics, Inc.
 
Washburn Graphics, Inc.
 
Cadmus Packaging Company Limited (65%)
Cadmus Hong Kong Limited
Impaxx, Inc.
Cadmus de Honduras, S.A.
 
Cadmus Journal Services, Inc.
 
Cadmus Delaware, Inc. (fka Dynamic Diagrams, Inc.)

 
 
 
 

--------------------------------------------------------------------------------

 


 
Loan Party
 
 
Subsidiary

Cadmus Financial Distribution, Inc.
 
None
Garamond/Pridemark Press, Inc.
 
None
Cadmus Delaware, Inc.
 
Cadmus UK, Inc.
Cadmus UK, Inc.
 
None
Expert Graphics, Inc.
 
None
Cadmus Marketing Group, Inc.
 
 
 
Cadmus Marketing, Inc.
Cadmus/O’Keefe Marketing, Inc.
Old TSI, Inc. (fka Three Score, Inc.)
 
Cadmus Marketing, Inc.
 
None
Cadmus/O’Keefe Marketing, Inc.
 
None
Old TSI, Inc.
 
None
Cadmus Investments, LLC
 
 
Port City Press, Inc.
Science Craftsman Incorporated
 
Port City Press, Inc.
 
None
Science Craftsman Incorporated
 
None
Cadmus International Holdings, Inc.
 
Cadmus KnowledgeWorks International Ltd.
CDMS Management, LLC
 
None
Vaughan Printers Incorporated
 
VSUB Holding Company
VSUB Holding Company
 
None
Madison/Graham ColorGraphics, Inc.
 
Madison/Graham ColorGraphics Interstate Services, Inc.
Madison/Graham ColorGraphics Interstate Services, Inc.
 
None
Commercial Envelope Manufacturing Co. Inc.
 
None

 
 
 
 

--------------------------------------------------------------------------------

 
 


 
Loan Party
 
 
Subsidiary

Cenveo CEM, LLC
 
 Cenveo CEM, Inc.
Cenveo CEM, Inc.
 
Commercial Envelope Manufacturing Co. Inc.
Rex 2010, LLC
 
None
136 Eastport Road, LLC
 
None
Lightning Labels, LLC
 
None
Nashua Corporation
 
Nashua International, Inc.,
Nashua FSC Limited
Nashua P.R., Inc.
 
Nashua International, Inc.
 
None
Impaxx, Inc.
 
CMS Gilbreth Packaging Systems, Inc.
CMS Gilbreth Packaging Systems, Inc.
 
None
Cenveo NIC, Inc.
 
Georgia



(b)  
Equity investment in any other corporation or entity.



See also Schedule 5.08(c)

 
 

--------------------------------------------------------------------------------

 



(c)  
Loan Parties – jurisdiction of incorporation, principal place of business; tax
ID number




 
 
Loan Party
 
 
Jurisdiction of
Organization
 
 
Principal Place of Business
 
 
Tax ID
Number
1. 
 
Cenveo, Inc.
Colorado
One Canterbury Green
201 Broad Street
Stamford, CT  06901
84-1250533
2. 
 
Cenveo Corporation
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
84-1250534
3. 
 
CNMW Investments, Inc.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
87-0795828
4. 
 
Cenveo Commercial Ohio, LLC
Colorado
One Canterbury Green
201 Broad Street
Stamford, CT  06901
20-2017825
5. 
 
Cenveo Government Printing, Inc.
Colorado
One Canterbury Green
201 Broad Street
Stamford, CT  06901
04-3671149
6. 
 
Cenveo Services, LLC
Colorado
One Canterbury Green
201 Broad Street
Stamford, CT  06901
20-0186643
7. 
 
Discount Labels, LLC
Indiana
One Canterbury Green
201 Broad Street
Stamford, CT  06901
35-1119834
8. 
 
Cenveo Omemee LLC
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
Delaware ID #4131104

 
 
 
 

--------------------------------------------------------------------------------

 



 
 
Loan Party
 
 
Jurisdiction of
Organization
 
 
Principal Place of Business
 
 
Tax ID
Number

9. 
 
Colorhouse China, Inc.
Colorado
One Canterbury Green
201 Broad Street
Stamford, CT  06901
20-1298678
10. 
 
RX JV Holding, Inc.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
13-4350642
11. 
 
CRX JV, LLC
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
74-3197673
12. 
 
CRX Holding, Inc.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
13-4350639
13. 
 
RX Technology Corp.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
20-1151536
14. 
 
PC Ink Corp.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
20-1976458
15. 
 
Cadmus Printing Group, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-1770795
16. 
 
Washburn Graphics, Inc.
North Carolina
One Canterbury Green
201 Broad Street
Stamford, CT  06901
56-1063805
17. 
 
Cadmus Journal Services, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-0157890

 
 
 
 

--------------------------------------------------------------------------------

 



 
 
Loan Party
 
 
Jurisdiction of
Organization
 
 
Principal Place of Business
 
 
Tax ID
Number

18. 
 
Cadmus Financial Distribution, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-1816339
19. 
 
Garamond/Pridemark Press, Inc.
Maryland
One Canterbury Green
201 Broad Street
Stamford, CT  06901
52-0786405
20. 
 
Cadmus Delaware, Inc.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
13-4341386
21. 
 
Cadmus UK, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-2032531
22. 
 
Expert Graphics, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-1114775
23. 
 
Cadmus Marketing Group, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-1770793
24. 
 
Cadmus Marketing, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-1630635
25. 
 
Cadmus/O’Keefe Marketing, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-1819514
26. 
 
Old TSI, Inc.
Georgia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
58-1363016

 
 
 
 

--------------------------------------------------------------------------------

 



 
 
Loan Party
 
 
Jurisdiction of
Organization
 
 
Principal Place of Business
 
 
Tax ID
Number

27. 
 
Cadmus Investments, LLC
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
81-0666802
28. 
 
Port City Press, Inc.
Maryland
One Canterbury Green
201 Broad Street
Stamford, CT  06901
52-0736485
29. 
 
Science Craftsman Incorporated
New York
One Canterbury Green
201 Broad Street
Stamford, CT  06901
13-2922794
30. 
 
Cadmus International Holdings, Inc.
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-1770794
31. 
 
CDMS Management, LLC
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
Delaware ID #3288115
32. 
 
Vaughan Printers Incorporated
Florida
One Canterbury Green
201 Broad Street
Stamford, CT  06901
59-0932455
33. 
 
VSUB Holding Company
Virginia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
54-1706917
34. 
 
Cenveo CEM, LLC
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
13-4366523
35. 
 
Cenveo CEM, Inc.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
13-4366519

 
 
 
 

--------------------------------------------------------------------------------

 



 
 
Loan Party
 
 
Jurisdiction of
Organization
 
 
Principal Place of Business
 
 
Tax ID
Number

36. 
 
Madison/Graham ColorGraphics, Inc.
California
One Canterbury Green
201 Broad Street
Stamford, CT  06901
95-1761146
37. 
 
Madison/Graham ColorGraphics Interstate Services, Inc.
California
One Canterbury Green
201 Broad Street
Stamford, CT  06901
95-4887490
38. 
 
Commercial Envelope Manufacturing Co. Inc.
New York
One Canterbury Green
201 Broad Street
Stamford, CT  06901
13-1840023
 
39. 
 
Rex 2010, LLC
Florida
One Canterbury Green
201 Broad Street
Stamford, CT  06901
59-2769876
40. 
 
136 Eastport Road, LLC
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
94-3436726
41. 
 
Lightning Labels, LLC
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
26-3947517
 
42. 
 
Nashua Corporation
Massachusetts
One Canterbury Green
201 Broad Street
Stamford, CT  06901
02-0170100
43. 
 
Nashua International, Inc.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
02-0430039
44. 
 
CMS Gilbreth Packaging Systems, Inc.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
36-4181015
45. 
 
Cenveo NIC, Inc.
Georgia
One Canterbury Green
201 Broad Street
Stamford, CT  06901
04-3672563

 
 
 
 

--------------------------------------------------------------------------------

 



 
 
Loan Party
 
 
Jurisdiction of
Organization
 
 
Principal Place of Business
 
 
Tax ID
Number

46. 
 
Envelope Product Group
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
80-0669207
47. 
 
Impaxx, Inc.
Delaware
One Canterbury Green
201 Broad Street
Stamford, CT  06901
95-4587339




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.20


Labor Matters


(a)     Multiemployer Plans


GRAPHIC COMMUNICATIONS CONFERENCE OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS
SUPPLEMENTAL RETIREMENT AND DISABILITY FUND (GCIU – SRDF)
 
GRAPHIC ARTS INDUSTRY JOINT PENSION TRUST FUND (GCIJPTF)
 
CWA/ITU NEGOTIATED PENSION PLAN


(b) Collective bargaining agreements with the following:


 
Location
 
 
Union Name
Clackamas, OR
Graphic Communications Int’l Union Local 747-M
Cleveland, OH
Int’l Association of Machinists and Aerospace Workers, AFL-CIO Local 233
Honolulu, HI
Graphic Communications Union, Local 501-M
Jersey City, NJ
United Steel Workers, AFL-CIO, CLC, Local 318
Plymouth, MN
Graphic Communications Union Local 1M
Portland, OR (Litho)
Graphic Communications Int’l Union Local 767-M
Portland, OR (Bindery)
Graphic Communications Int’l Union Local 767-M
Santa Fe Springs, CA (Envelope) and (Nashua Label)
Graphic Communications Union, District Counsel No. 2, Local 388-M & United Food
and Commercial Workers Union Local 770
St. Louis, MO (Color Art)
Graphic Communications  Union Local 6505-M
Lancaster, PA (Pressroom)
Graphics Communications Conference/IBT Union Local 4C
Lancaster, PA (Bindery)
Graphics Communications Conference/IBTUnion Local 4C
Lancaster, PA (PrePress)
Communications Workers of America Local 70
Lancaster, PA
(Dockworkers)
Graphics Communications Conference/IBT Union Local 4C
 

 
 
 
 

--------------------------------------------------------------------------------

 


 
Location
 
 
Union Name

Lancaster, PA
(Maintenance)
Graphic Communications Conference/IBT Union Local 4C
Altoona, PA
United Steel Workers International Union Local 6521
Kirksville, MO
United Steel Workers International Union Local 990-Unit 2
Atlanta, GA
United Steel Workers, AFL-CIO, CLC, Local 703
Indianapolis, IN
United Steel Workers, AFL-CIO, CLC, Local 1999
Williamsburg, PA
United Steel Workers, AFL-CIO, CLC, Local 2-0308
Claysburg, PA
United Steel Workers, AFL-CIO, CLC, Local 6521 Unit 2
Merrimack, NH
United Steel Workers International Union Local 4-00270
International Brotherhood of Electricians Union Local 490

 
 



 
 

--------------------------------------------------------------------------------

 





SCHEDULE 6.12
Guarantors - Subsidiaries


 
No.
 
 
Name
1. 
 
Cenveo Commercial Ohio, LLC
2. 
 
Cenveo Government Printing, Inc.
3. 
 
Cenveo Services LLC
4. 
 
Discount Labels, LLC
5. 
 
Cenveo Omemee LLC
6. 
 
Colorhouse China, Inc.
7. 
 
CRX JV, LLC
8. 
 
CRX Holding, Inc.
9. 
 
RX Technology Corp.
10. 
 
CNMW Investments, Inc.
11. 
 
RX JV Holding, Inc.
12. 
 
PC Ink Corp.
13. 
 
Cadmus Printing Group, Inc.
14. 
 
Washburn Graphics, Inc.
15. 
 
Cadmus Journal Services, Inc.
16. 
 
Cadmus Financial Distribution, Inc.
17. 
 
Garamond/Pridemark Press, Inc.
18. 
 
Cadmus Delaware, Inc.
19. 
 
Cadmus UK, Inc.
20. 
 
Expert Graphics, Inc.
21. 
 
Cadmus Marketing Group, Inc.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
No.
 
 
Name
22. 
 
Cadmus Marketing, Inc.
23. 
 
Cadmus/O’Keefe Marketing Inc.
24. 
 
Old TSI, Inc.
25. 
 
Cadmus Investments, LLC
26. 
 
Port City Press, Inc.
27. 
 
Science Craftsman Incorporated
28. 
 
Cadmus International Holdings, Inc.
29. 
 
CDMS Management, LLC
30. 
 
Vaughan Printers Incorporated
31. 
 
VSUB Holding Company
32. 
 
Cenveo CEM, LLC
33. 
 
Cenveo CEM, Inc.
34. 
 
Madison/Graham ColorGraphics, Inc.
35. 
 
Madison/Graham ColorGraphics Interstate Services, Inc.
36. 
 
Commercial Envelope Manufacturing Co. Inc.
37. 
 
Envelope Product Group, LLC
38. 
 
Rex 2010, LLC
39. 
 
136 Eastport Road, LLC
40. 
 
Lightning Labels, LLC
41. 
 
Nashua Corporation
42. 
 
Nashua International, Inc.
43. 
 
CMS Gilbreth Packaging Systems, Inc.
44. 
 
Impaxx, Inc.
45. 
 
Cenveo NIC, Inc.


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 7.01


Existing Liens


Liens on equipment that secure Indebtedness listed on Schedule 7.02.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02


Existing Indebtedness


 
1.
Loan Agreement, dated as of March 1, 2008, among GE Government Finance, Inc., as
Lender, Toledo-Lucas County Port Authority, as Issuer, and Cenveo Commercial
Ohio, LLC, as Borrower.  Principal amount outstanding $1,400,922.00

 
2.
Loan Agreement No. 8/0971/8200, dated as of September 15, 2005, among Cadmus
Journal Services, Inc., as Borrower, and AKA Aisfuhrkredit-Gesellschaft mbH and
Deutsche Bank AG. Principal amount outstanding $1,245,381.00

 
3.
Loan Agreement, dated as of January 1, 2008, among GE Government Finance, Inc.,
as Lender, Industrial Development Authority of the City of Los Angeles, as
Issuer, and Madison/Graham ColorGraphics Interstate Services, Inc., as
Borrower. Principal amount outstanding $3,133,929.00

 
4.
Individual Leasing Record No. 001, dated as of September 29, 2008, among Cenveo
Corporation, as Lessee, and Royal Bank of Scotland Asset Finance, Inc. as
Lessor. Principal amount outstanding $1,756,712.00

 
5.
Individual Leasing Record No. 002, dated as of November 12, 2008, among Cenveo
Corporation, as Lessee, and Royal Bank of Scotland Asset Finance, Inc. as
Lessor. Principal amount outstanding $2,359,549.00

 
6.
Loan Agreement, dated as of October 1, 2007, among GE Government Finance, Inc.,
as Lender, Pennsylvania Economic Development Financing Authority, as Issuer, and
Commercial Envelope Manufacturing Co. Inc., as Borrower. Principal amount
outstanding
$318,387.00

 
7.
Loan and Security Agreement dated as of October 17, 2006, among Commercial
Envelope Manufacturing Co. Inc., as Debtor, and Altoona-Blair County Development
Corporation., as Creditor and agent for the Northern I-99 Enterprise Zone Loan
Fund. Principal amount outstanding $58,113.00

 
8.
Loan and Security Agreement dated as of October 17, 2006, among Commercial
Envelope Manufacturing Co. Inc., as Debtor, and Altoona-Blair County Development
Corporation., as Creditor and agent for the Intermediary Relending
Program. Principal amount outstanding $22,427.00




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 7.05


Scheduled Real Estate Dispositions


1.  
2001 Roosevelt Avenue/311&315 Industry Avenue, Springfield, MA:
  Estimated net proceeds $1.0 million



2.  
3270 American Drive, Mississauga, Ontario, Canada:
  Estimated net proceeds $5.9 million



3.  
2000 Northwest Wilson Street, Portland, OR:
  Estimated net proceeds $5.5 million












 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.09


Burdensome Agreements


 
1.  
Senior Loan Documents

 
 
2.  
Senior Notes Indenture.

 
 
3.  
Exchangeable Notes Indenture.

 
 
4.  
Second Lien Notes Documents.

 
 
5.  
Subordinated Notes Documents (subject to the satisfaction of the condition set
forth in Section 4.01(d) of the Credit Agreement).

 
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 11.02


Administrative Agent’s Office, Certain Addresses for Notices


 
If to Administrative Agent:
 
Any Applicable Notices to:



 
Macquarie US Trading LLC
255 West Washington Street, suite 1450
Chicago, IL 60606    
Attn: Agency Services—Macquarie
Phone: (855) 657-6589
Fax:     (312) 262-6308
Email:
MacquarieUST@cortlandglobal.com
 
With a copy to:
 
Macquarie US Trading LLC
125 West 55 Street
New York, NY 10019
Attn:  Arvind Admal                    
Phone:  (212) 231-2099
Fax:      (212) 231-0629
Email: loan.admin@macquarie.com
 



 
If to the Borrower to:
 



 
Treasurer
 
Cenveo Corporation
 
ONE CANTERBURY GREEN
ONE BROAD STREET
STAMFORD, CT 06901
 
Phone:  +1. (203) 595-3046
Fax:  +1. (203) 595-3085
 
 
Email:    mickey.walsh@cenveo.com

 
 
 
 

--------------------------------------------------------------------------------

 
 
If to Holdings to:
 



 
Treasurer
 
c/o Cenveo Corporation
 
 
ONE CANTERBURY GREEN
ONE BROAD STREET
STAMFORD, CT 06901
 
Phone:  +1. (203) 595-3046
Fax:  +1. (203) 595-3085
 
Email:    mickey.walsh@cenveo.com
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF LOAN NOTICE
 
Date:  January 17, 2013
 
To:  Macquarie US Trading LLC, as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of January 18, 2013
(the “Agreement”; the terms defined therein being used herein as therein
defined), among CENVEO CORPORATION, a Delaware corporation (the “Borrower”),
CENVEO, INC., a Colorado corporation and parent of the Borrower (“Holdings”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and MACQUARIE US TRADING LLC, as Administrative
Agent.
 
The undersigned hereby requests:
 
A Borrowing of Loans
 
1.           On January 18, 2013 (a Business Day).
 
2.           In the amount of $50,000,000.00.
 
The Borrower hereby irrevocably instructs, authorizes and directs the
Administrative Agent to pay all proceeds from the Loans requested above as set
forth in the flow of funds attached hereto.
 


 

  CENVEO CORPORATION          
 
 
By:
     
 
Name: 
     
 
Title: 
           

 




 
A-1
Form of Loan Notice

--------------------------------------------------------------------------------

 




 
EXHIBIT B
 
FORM OF NOTE
 

____________________
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
______________________ or registered assigns permitted by the Agreement (as
hereinafter defined) (the “Lender”), in accordance with the provisions of the
Agreement, the principal amount of _______ DOLLARS ($_______), such principal
amount being equal to the amount of a Loan made by the Lender to the Borrower
under that certain Credit Agreement, dated as of January 18, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, Cenveo, Inc., a Colorado corporation and parent of
the Borrower, each lender from time to time party thereto, and Macquarie US
Trading LLC, as Administrative Agent.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the applicable per annum rate set forth in the
Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  If one or more of the Events of Default specified in the Agreement
occurs and is continuing, all amounts then remaining unpaid on this Note shall
become under certain circumstances, or may be declared to be, immediately due
and payable all as provided in the Agreement.  Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 




 
B-1
Form of Note

--------------------------------------------------------------------------------

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

 
CENVEO CORPORATION,
a Delaware corporation
         
 
By:
      Name:        Title:             

 
 
 
 
B-2
Form of Note

--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
 
Amount of
Loan Made
 
Amount of
Principal or
Interest
Paid This
Date
 
Outstanding
Principal
Balance
This Date
 
Notation
Made By
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               
 
 
               

 
 
 
 
B-3
Form of Note

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 
                                                                                                                  Date:
__________
To:           Macquarie US Trading LLC, as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of January 18, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Cenveo Corporation, a Delaware corporation (the
“Borrower”), Cenveo, Inc., a Colorado corporation and parent of the Borrower
(“Holdings”), each lender from time to time party thereto, and Macquarie US
Trading LLC, as Administrative Agent.
 
The undersigned [Chief Executive Officer] [Chief Financial Officer] [Treasurer]
[Controller] of the Borrower hereby certifies, solely in his/her capacity as an
officer of the Borrower, as of the date hereof that he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on behalf of
the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           I have reviewed the most recent year-end audited financial
statements complete and correct copies of which are attached hereto as
Schedule 1, as required by Section 6.01(a) of the Agreement for the fiscal year
of Holdings and its Subsidiaries ended [_________], together with the reports
and opinions of a Registered Public Accounting Firm required by such section.
 
[Use following paragraph 1 and 2 for fiscal quarter-end financial statements]
 
1.           I have reviewed the unaudited financial statements complete and
correct copies of which are attached hereto as Schedule 1, as required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings and its
Subsidiaries ended [__________].
 
2.           Based on my knowledge, the financial statements, and other
financial information included in this Certificate, fairly present in all
material respects the consolidated financial condition, results of operations
and cash flows of Holdings and its Subsidiaries, each in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes,
as of, and for, the period presented in the financial statements.
 
[2][3].           The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Holdings and its Subsidiaries during the accounting period covered by the
attached financial statements.
 




 
C-1
Form of Compliance Certificate

--------------------------------------------------------------------------------

 


[3][4].           A review of the activities of Holdings and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period Holdings and its
Subsidiaries performed and observed all their Obligations under the Loan
Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned during such fiscal period, Holdings
and its Subsidiaries performed and observed each covenant and condition of the
Loan Documents applicable to it.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
[4.][5.]                      The calculation of the Consolidated Leverage Ratio
as of the last day of the [most recently ended fiscal year] [fiscal quarter
ended ____________] of Holdings and its Subsidiaries set forth on Schedule 2
attached hereto is true and accurate on and as of the date of this Certificate.
 
[5.][6.]                      The calculation of Excess Cash Flow for the fiscal
quarter ended [____________] set forth on Schedule 3 attached hereto is true and
accurate on and as of the date of this Certificate.
 
[6.][7.]                      The calculation of the full ECF Prepayment Amount
payable in respect of the fiscal quarter ended [____________] pursuant to
Section 2.03(b)(i) of the Credit Agreement, without giving effect to any
reduction, in whole or in part, pursuant to the proviso thereto, set forth on
Schedule 4 attached hereto is true and accurate on and as of the date of this
Certificate.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 


 
C-2
Form of Compliance Certificate

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned [Chief Executive Officer] [Chief Financial
Officer] [Treasurer] [Controller] of the Borrower has executed this Certificate
solely in his/her capacity as an officer of the Borrower, as of _______,
_______.
 


 
 
      Name:     Title:        

 




 
C-3
Form of Compliance Certificate

--------------------------------------------------------------------------------

 


For the Fiscal [Quarter/Year] ended __________ (“Statement Date”)
 
SCHEDULE 1
to the Compliance Certificate
 


 
Financial Statements
 




 
C-4
Form of Compliance Certificate

--------------------------------------------------------------------------------

 


SCHEDULE 2
to the Compliance Certificate
 


 
CONSOLIDATED LEVERAGE RATIO

 


 
C-5
Form of Compliance Certificate

--------------------------------------------------------------------------------

 


SCHEDULE 3
to the Compliance Certificate
 


 
EXCESS CASH FLOW
 
 


 
C-6
Form of Compliance Certificate

--------------------------------------------------------------------------------

 


SCHEDULE 4
to the Compliance Certificate
 


 
ECF PREPAYMENT AMOUNT
 




 
C-7
Form of Compliance Certificate

--------------------------------------------------------------------------------

 


EXHIBIT D
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the] [each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex I attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 
 



--------------------------------------------------------------------------------

 
1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
3
Select as appropriate.

 
4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 


 
D-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
1.
Assignor[s]:
________________________________
 
   
________________________________
 
2.
Assignee[s]:
________________________________
 
   
________________________________
 
[for each Assignee, indicate [Affiliate][Approved Fund] or [identify Lender]]
 
3.
Borrower:
Cenveo Corporation, a Delaware corporation
 
4.
Administrative Agent:  Macquarie US Trading LLC, as the administrative agent
under the Credit Agreement
 
5.
Credit Agreement:  Credit Agreement, dated as of January 18, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time), among the Borrower, Cenveo, Inc., a Colorado corporation and parent of
the Borrower, each lender from time to time party thereto, and Macquarie US
Trading LLC, as Administrative Agent.
 
6.
Assigned Interest[s]:
 

 
 
 
 
Assignor[s]5
 
 
 
Assignee[s]6
Aggregate
Amount of
Loans
for all Lenders7
 
Amount of
Loans
Assigned
 
Percentage
Assigned of
Loans8
     
$___________
$___________
_______%
     
$___________
$___________
_______%
     
$___________
$___________
_______%
 

 
[7.
Trade Date:
_____________________]9
 
8.
Effective Date:  _________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

 
 



--------------------------------------------------------------------------------

 
5
List each Assignor, as appropriate.

 
6
List each Assignee, as appropriate.

 
7
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
8
Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 
9
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



 
D-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR    
 
[NAME OF ASSIGNOR] 
         
 
 
By:
       
 
Title:
 

 
 

  ASSIGNEE    
 
[NAME OF ASSIGNEE]
         
 
 
By:
       
 
Title:
 

 
 
[Consented to and]10 Accepted:
 
MACQUARIE US TRADING LLC, as
Administrative Agent
 

     
By:
     
Title:
 

 
[Consented to:]11
 
CENVEO CORPORATION
 
 

     
By:
     
Title:
 

 
 



--------------------------------------------------------------------------------

 
10
To be added for Administrative Agent only if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

 
11
To be added unless (1) an Event of Default has occurred and is continuing at the
time of such assignment, (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund or (3) such assignment is in connection with the
initial syndication of the Loans.

 

 
 
D-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 


ANNEX I TO ASSIGNMENT AND ASSUMPTION
 
CENVEO CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance, or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption, and to consummate the transactions contemplated hereby and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or, Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any, Loan Document.
 
1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.06(b)(iii), (v), and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will
 




 
D-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 


perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
 


 
D-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 


EXHIBIT E-1
 
BORROWER ASSIGNMENT AND ASSUMPTION
 
This Borrower Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]12 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and Cenveo Corporation, a Delaware corporation (the
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors]13 hereunder are several and not joint.]14  Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to the Assignee pursuant to clauses (i) and (ii) above being referred
to herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 
1.
Assignor[s]:
________________________________
 
   
________________________________
 
2.
Assignee:
Cenveo Corporation, a Delaware corporation

                    
 



--------------------------------------------------------------------------------

 
12
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
13
Select as appropriate.

 
 
14
Include bracketed language if there are multiple Assignors.



 
E-1-1
Form of Borrower Assignment and Assumption

--------------------------------------------------------------------------------

 
 
3.
Borrower:
Cenveo Corporation, a Delaware corporation
 
4.
Administrative Agent:  Macquarie US Trading LLC, as the administrative agent
under the Credit Agreement
 
5.
Credit Agreement:  Credit Agreement, dated as of January 18, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time), among the Borrower, Cenveo, Inc., a Colorado corporation and parent of
the Borrower, each lender from time to time party thereto, and Macquarie US
Trading LLC, as Administrative Agent.
 
6.
Assigned Interest[s]:

 
 
 
 
Assignor[s]15
 
Aggregate
Amount of
Loans
for all Lenders16
 
Amount of
Loans
Assigned
 
Percentage
Assigned of
 Loans17
     
$___________
$___________
_______%
     
$___________
$___________
_______%
     
$___________
$___________
_______%
 

 
[7.
Trade Date:
_____________________]18
 
8.
Effective Date:  _________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 
Assignee represents to the Assignor that it does not have any Material
Non-Public Information that either (A) has not been disclosed (either directly
or through public filings) to the Lenders (other than Lenders that do not wish
to receive Material Non-Public Information with respect to Holdings or any of
its Subsidiaries) prior to such time or (B) if not disclosed (either directly or
through public filings) to the Lenders (other than Lenders that do not wish to
receive Material Non-Public Information with respect to Holdings or any of its
Subsidiaries), in Assignee’s good faith determination would not reasonably be
expected to be material in a context of a Lender’s decision to enter into this
Assignment and Assumption.
 
Pursuant to Section 11.06(h) of the Credit Agreement, upon the Effective Date
the Loans assigned hereunder shall be immediately cancelled and shall no longer
be outstanding.
 
 



--------------------------------------------------------------------------------

 
15
List each Assignor, as appropriate.

 
16
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
17
Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 
18
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



 
E-1-2
Form of Borrower Assignment and Assumption

--------------------------------------------------------------------------------

 


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR    
 
[NAME OF ASSIGNOR]
         
 
 
By:
       
 
Title:
 

 
 

  ASSIGNEE    
 
CENVEO CORPORATION
         
 
 
By:
       
 
Title:
 

 
 
Consented to and Accepted:
 
MACQUARIE US TRADING LLC, as
Administrative Agent
 

     
By:
     
Title:
 

 



 
E-1-3
Form of Borrower Assignment and Assumption

--------------------------------------------------------------------------------

 


ANNEX I TO ASSIGNMENT AND ASSUMPTION
 
CENVEO CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance, or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption, and to consummate the transactions contemplated hereby and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or  Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any, Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and thereby, (ii) from and after the Effective Date, no
interest shall accrue on the Loans assigned by [the][the relevant] Assignor
pursuant to this Assignment and Assumption and such Loans shall be cancelled and
for all purposes under the Credit Agreement shall no longer be outstanding,
(iii) it is sophisticated with respect to decisions to acquire assets of the
type represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, and (iv) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest.
 
2.           Payments.  From and after the Effective Date the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to the Assignee for amounts which have accrued from and after the
Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic transmission shall be
effective as
 
 


 
E-1-4
Form of Borrower Assignment and Assumption

--------------------------------------------------------------------------------

 


delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
 
[Remainder of page intentionally left blank]
 

 
 
E-1-5
Form of Borrower Assignment and Assumption

--------------------------------------------------------------------------------

 


EXHIBIT E-2
 
AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION
 
This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]19 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]20 Assignee identified in item 2
below ([the] [each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]21 hereunder are several
and not joint.]22  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 
 



--------------------------------------------------------------------------------

 
19
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
20
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
21
Select as appropriate.

 
22
Include bracketed language if there are either multiple Assignors or multiple
Assignees.



 
E-2-1
Form of Affilaited Lender Assignment and Assumption

--------------------------------------------------------------------------------

 
 
1.
Assignor[s]:
________________________________
 
   
________________________________
 
2.
Assignee[s]:
________________________________
 
   
________________________________; each an Affiliated Lender
 
3.
Borrower:
Cenveo Corporation, a Delaware corporation
 
4.
Administrative Agent:  Macquarie US Trading LLC, as the administrative agent
under the Credit Agreement
 
5.
Credit Agreement:  Credit Agreement, dated as of January 18, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time), among the Borrower, Cenveo, Inc., a Colorado corporation and parent of
the Borrower, each lender from time to time party thereto, and Macquarie US
Trading LLC, as Administrative Agent.
 
6..
Assigned Interest[s]:

 
 
 
 
Assignor[s]23
 
 
 
Assignee[s]24
Aggregate
Amount of
Loans
for all Lenders25
 
Amount of
Loans
Assigned
 
Percentage
Assigned of
Loans 26
     
$___________
$___________
_______%
     
$___________
$___________
_______%
     
$___________
$___________
_______%
 

 
[7.
Trade Date:
_____________________]27
 
8.
Effective Date:  _________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


 



--------------------------------------------------------------------------------

 
23
List each Assignor, as appropriate.

 
24
List each Assignee, as appropriate.

 
25
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
26
Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 
27
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



 
 
E-2-2
Form of Affilaited Lender Assignment and Assumption

--------------------------------------------------------------------------------

 


[The] [Each] Assignee represents to [the Assignor][each respective Assignor]
that it does not have any Material Non-Public Information that either (A) has
not been disclosed (either directly or through public filings) to the Lenders
(other than Lenders that do not wish to receive Material Non-Public Information
with respect to Holdings or any of its Subsidiaries) prior to such time or (B)
if not disclosed (either directly or through public filings) to the Lenders
(other than Lenders that do not wish to receive Material Non-Public Information
with respect to Holdings or any of its Subsidiaries), in [the][such] Assignee’s
good faith determination would not reasonably be expected to be material in a
context of a Lender’s decision to enter into this Assignment and Assumption.
 
 


 
E-2-3
Form of Affilaited Lender Assignment and Assumption

--------------------------------------------------------------------------------

 




The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR    
 
[NAME OF ASSIGNOR]
         
 
 
By:
       
 
Title:
 

 
 

  ASSIGNEE    
 
[NAME OF ASSIGNEE]
         
 
 
By:
       
 
Title:
 

 
Consented to and Accepted:
 
MACQUARIE US TRADING LLC, as
Administrative Agent
 

     
By:
     
Title:
 

 
[Consented to:]28
 
CENVEO CORPORATION
 

     
By:
     
Title:
 

 
 



--------------------------------------------------------------------------------

 
28
To be added unless (1) an Event of Default has occurred and is continuing at the
time of such assignment, (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund or (3) such assignment is in connection with the
initial syndication of the Loans.



 
E-2-4
Form of Affilaited Lender Assignment and Assumption

--------------------------------------------------------------------------------

 


ANNEX I TO ASSIGNMENT AND ASSUMPTION
 
CENVEO CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance, or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption, and to consummate the transactions contemplated hereby and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or  Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any, Loan Document.
 
1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.06(b)(iii), (v), and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee); and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will
 


 
E-2-5
Form of Affilaited Lender Assignment and Assumption

--------------------------------------------------------------------------------

 


perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.
 
1.3           Mutual Representations.  [Each][The] Assignor and [each][the]
Assignee further represent and warrant that (A) the assignment of the Loans
hereunder is in accordance with the terms of Section 11.06(i) of the Credit
Agreement, (B) the Assignor[s] currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignee[s] and that may be material to a decision to enter
into this Assignment and Assumption (“Affiliated Lender Excluded Information”),
(C) [the][each] Assignee has independently and without reliance on the other
[party][parties] hereto made its own analysis and determined to enter into this
Assignment and Assumption and to consummate the transactions contemplated hereby
notwithstanding its lack of knowledge of the Affiliated Lender Excluded
Information and  (D) the other part[y][ies] shall have no liability to it, and
such part[y][ies] hereby to the extent permitted by law waive[s] and release[s]
any claims [it][they] may have against the other part[y][ies] hereto under
applicable laws or otherwise, with respect to the nondisclosure of the
Affiliated Lender Excluded Information; provided that the Affiliated Lender
Excluded Information shall not and does not affect the truth or accuracy of the
representations or warranties of such party set forth herein.  [The][Each]
Assignor, in its capacity as seller of Loans pursuant to this Assignment and
Assumption, and [the][each] Assignee, in its capacity as purchaser of Loans
pursuant to this Assignment and Assumption, further acknowledge that the
Affiliated Lender Excluded Information may not be available to the
Administrative Agent or the other Lenders.
 
2.           Agreements of Assignee[s].  Each Affiliated Lender hereby agrees
that notwithstanding anything to the contrary herein, it may not (A) receive,
directly or indirectly, information provided solely to Lenders by the
Administrative Agent or any Lender, (B) attend or participate in meetings
attended solely by Lenders and the Administrative Agent and their advisors,
(C) access the Platform, notwithstanding that it may be granted access thereto
by the Administrative Agent, (D) make or bring any claim, in its capacity as a
Lender, against the Administrative Agent, any other agent named on the cover
page of the Credit Agreement or any Lender with respect to the duties and
obligations of such Persons under any Loan Document or (E) take any other
actions in contravention of Section 11.06 of the Credit Agreement.
 
3.           Payments.  From and after the Effective Date the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
4.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
 

 
 
E-2-6
Form of Affilaited Lender Assignment and Assumption

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF GUARANTY
 
[Filed as Exhibit 10.2]


 
 
F-1
Form of Guaranty

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
AMENDMENT TO SENIOR CREDIT AGREEMENT
 
[Filed as Exhibit 10.2 to Cenveo, Inc.'s Form 8-K filed December 19, 2012 and
incorporated by reference herein]





 
H-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
FORM OF
JOINDER AGREEMENT
 
This JOINDER AGREEMENT dated as of _______, 201_ (this “Agreement”), is entered
into by each of Cenveo, Inc., a Colorado corporation (“Holdings”), and each
Domestic Subsidiary (such term and the other capitalized terms used herein shall
have the meanings assigned thereto in Article I of this Agreement) of Holdings
identified on the signature pages hereof as an “Additional Guarantor” (all such
Subsidiaries hereinafter collectively referred to as the “Additional
Guarantors”, and each individually as an “Additional Guarantor”), to and for the
benefit of Macquarie US Trading LLC, as Administrative Agent (in such capacity,
the “Administrative Agent”) for the Lenders.
 
RECITALS
 
WHEREAS, pursuant to a Credit Agreement, dated as of January 18, 2013 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cenveo Corporation, a Delaware corporation (the
“Borrower”), Holdings, the Lenders party thereto from time to time, and
Macquarie US Trading LLC, as Administrative Agent (the “Administrative Agent”),
and the other Loan Documents referred to therein, the Lenders have agreed to
make Credit Extensions to or for the benefit of the Loan Parties;
 
WHEREAS, pursuant to Section 6.12 of the Credit Agreement, Holdings and the
Borrower have agreed to cause each Additional Guarantor to execute and deliver
this Agreement and to become a Guarantor under the Guaranty as provided in this
Agreement;
 
WHEREAS, each Additional Guarantor is engaged in a business which is related to
the business of the Borrower and will derive substantial direct and indirect
benefit from the Credit Extensions under the Loan Documents made by the Lenders
to the Borrower; and
 
WHEREAS, each Additional Guarantor is willing to become a Loan Party under the
Loan Documents as hereinafter provided in order to obtain such benefits;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Additional Guarantor hereby agrees, for
the benefit of each Lender, as follows:
 
ARTICLE I
DEFINITIONS
 
1.01. Credit Agreement Definitions.  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in Section 1.01 of
the Credit Agreement.
 
1.02. Constructions.  The rules of construction specified in Sections 1.02
through 1.05 of the Credit Agreement also apply to this Agreement.
 




 
I-1
Form of Joinder

--------------------------------------------------------------------------------

 


ARTICLE II
JOINDER AGREEMENTS; SUPPLEMENTS
 
2.01. Guaranty.  Each Additional Guarantor agrees to, and does hereby, become a
Guarantor in respect of the Obligations of the Borrower and each other
Guarantor, with the same force and effect as if it were an original party to the
Guaranty, and agrees that each reference in the Guaranty to a “Guarantor” or a
“Loan Party” shall also mean and be a reference to such Additional Guarantor.
 
2.02. Loan Documents.  Each Additional Guarantor (a) agrees to be obligated and
bound by all the terms, provisions and covenants under each of the Loan
Documents which are binding on a Guarantor or a Loan Party, as applicable, and
(b) represents and warrants that each of the representations and warranties
contained in the Guaranty as it relates to such Additional Guarantor is true and
correct in all material respects as of the date hereof, with the same effect as
though such representations had been made on and as of the date hereof after
giving effect to the joinder of such Additional Guarantor as an additional
Guarantor and Loan Party under the Guaranty.
 
2.03. Guarantors’ Acknowledgement.  Holdings, on behalf of each Guarantor,
hereby acknowledges and consents to the Loan Documents, as supplemented by this
Agreement, and confirms the Obligations of each Guarantor under the Guaranty, as
so supplemented, remain in full force and effect.
 
ARTICLE III
DELIVERIES
 
3.01. Deliveries.  Delivered to the Administrative Agent herewith are the
following certificates, documents and opinions, each in form and substance
reasonably satisfactory to the Administrative Agent:
 
(a) certificates of resolutions or other action, incumbency certificates and/or
other certificates of duly authorized officers of each Additional Guarantor as
the Administrative Agent may require evidencing the identity, authority and
capacity of each duly authorized officer authorized to act on behalf of such
Additional Guarantor in connection with this Agreement and the other Loan
Documents, as supplemented by this Agreement;
 
(b) documents and certifications as the Administrative Agent may reasonably
require to evidence that each Additional Guarantor is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, including, certified copies of the Organization Documents of such
Additional Guarantor, certificates of good standing and/or qualification to
engage in business of such Additional Guarantor;
 
(c) if reasonably requested by the Administrative Agent, favorable opinions of
counsel for the Loan Parties (certain of which opinions, in the Administrative
Agent’s discretion, may be given by in-house counsel), addressed to the
Administrative Agent and each Lender, as
 
 


 
I-2
Form of Joinder

--------------------------------------------------------------------------------

 


to the matters relating to each Additional Guarantor and as to the legality,
validity, binding effect and enforceability of this Agreement and the Guaranty,
as supplemented by this Agreement, or other applicable Loan Document to which
such Additional Guarantor is a party as the Administrative Agent may reasonably
request, and including, among other things, opinions regarding consents and
approvals from Governmental Authorities referred to in clause (d) below; and
 
(d) a certificate of a duly authorized officer of Holdings on behalf of each
Additional Guarantor either (A) attaching copies of all consents, licenses and
approvals of Governmental Authorities, shareholders and other Persons required
in connection with the execution, delivery and performance by each Additional
Guarantor and the validity against such Additional Guarantor of the Loan
Documents to which it is a party and such consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required.
 
ARTICLE IV
MISCELLANEOUS
 
4.01. Notices.  All notices and other communications provided for hereunder
shall be in writing and mailed, delivered or transmitted by telecopy to each
party hereto at the address set forth in Section 11.02 of the Credit Agreement
(with any notice to an Additional Guarantor being delivered to it in care of the
Borrower).  All such notices and other communications shall be deemed to be
given or made at the times provided in Section 11.02 of the Credit Agreement.
 
4.02. Amendments, etc.; Successors and Assigns.
 
(a) No amendment to or waiver of any provision of this Agreement or of the Loan
Documents, as supplemented by this Agreement, nor consent to any departure by
any Additional Guarantor herefrom or therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent and,
with respect to any such amendment, by the Additional Guarantor or Holdings on
behalf of such Additional Guarantor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  This Agreement shall be construed as a separate agreement with respect
to each Additional Guarantor and may be amended, modified, supplemented, waived
or released with respect to any Additional Guarantor without the approval of any
other Additional Guarantor and without affecting the Obligations of any other
Additional Guarantor hereunder.
 
(b) This Agreement and the Loan Documents, as supplemented by this Agreement,
shall be binding upon each Additional Guarantor and its successors, transferees
and assigns and shall inure to the benefit of the Administrative Agent and each
Lender and their respective successors, transferees and assigns; provided,
however, that no Additional Guarantor may assign its obligations hereunder or
under any of the Loan Documents, as supplemented by this Agreement, without the
prior written consent of the Administrative Agent and any Lenders required by
Section 11.06 of the Credit Agreement.
 

 
 
I-3
Form of Joinder

--------------------------------------------------------------------------------

 


4.03. Survival of Agreement.  All covenants, agreements, representations and
warranties made by each Additional Guarantor in each Loan Document, as
supplemented by this Agreement, and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the execution and delivery of this Agreement, regardless of
any investigation made by any Lender or on its behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
until the date that (i) the Aggregate Commitments have been terminated and
(ii) the Obligations shall have been paid in full in cash (the “Termination
Date”).
 
.
 
4.04. Waivers.  No failure or delay by the Administrative Agent or any Lender in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  The rights, powers
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have.  Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.  No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.
 
4.05. Severability.  If any provision of this Agreement or any other Loan
Document, as supplemented by this Agreement, is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement or such other Loan Document shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
4.06. Counterparts, Integration, Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, as supplemented by this Agreement, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  This Agreement shall become effective as to an
Additional Guarantor when it shall have been executed by such Additional
Guarantor and when the Administrative Agent shall have received counterparts
hereof bearing the signature of such Additional Guarantor.  Delivery of an
executed counterpart of a signature page of this Agreement by
 

 
 
I-4
Form of Joinder

--------------------------------------------------------------------------------

 


telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
4.07. Headings.  Article and Section headings used herein are for the purpose of
reference only, are not part of this Agreement and are not to affect the
construction of or to be taken into consideration in interpreting, this
Agreement.
 
4.08. GOVERNING LAW; JURISDICTION; ETC.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  EACH ADDITIONAL GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  EACH ADDITIONAL GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
 
 
 
I-5
Form of Joinder

--------------------------------------------------------------------------------

 


SECTION 11.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
 
4.09. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
4.10. ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
SUPPLEMENTED BY THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR OR CONTEMPORANEOUS WRITTEN
AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Signature Pages Follow.]

 


 
I-6
Form of Joinder

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

Holdings: CENVEO, INC.          
 
By:
        Name:       Title:  

 
Additional
Guarantors:
[NAME OF ADDITIONAL GUARANTOR]          
 
By:
        Name:       Title:  

 
 
 
[NAME OF ADDITIONAL GUARANTOR]          
 
By:
        Name:       Title:  

 
 
 
[NAME OF ADDITIONAL GUARANTOR]          
 
By:
        Name:       Title:  

 
 
 
[NAME OF ADDITIONAL GUARANTOR]          
 
By:
        Name:       Title:  

 




 
Signature Page
Form of Joinder Agreement

--------------------------------------------------------------------------------

 


Exhibit J
 
FORM OF
TAX CERTIFICATE
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. federal Income Tax
Purposes)


 
Reference is made to that certain Credit Agreement, dated as of January 18, 2013
(the “Agreement”; the terms defined therein being used herein as therein
defined), among CENVEO CORPORATION, a Delaware corporation (the “Borrower”),
CENVEO, INC., a Colorado corporation and parent of the Borrower (“Holdings”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and MACQUARIE US TRADING LLC, as Administrative
Agent.
 
 
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 

     
By:
     
Name:
   
Title:
 

 
Date: ________ __, 20[  ]
 
 
 
 
J-1
Form of Tax Certificate

--------------------------------------------------------------------------------

 


 
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. federal Income Tax
Purposes)


 
Reference is made to that certain Credit Agreement, dated as of January 18, 2013
(the “Agreement”; the terms defined therein being used herein as therein
defined), among CENVEO CORPORATION, a Delaware corporation (the “Borrower”),
CENVEO, INC., a Colorado corporation and parent of the Borrower (“Holdings”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and MACQUARIE US TRADING LLC, as Administrative
Agent.
 
 
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (v) none of its partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code,.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
 

     
By:
     
Name:
   
Title:
 

 
Date: ________ __, 20[  ]
 



 
J-2
Form of Tax Certificate

--------------------------------------------------------------------------------

 
 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. federal Income Tax
Purposes)


 
Reference is made to that certain Credit Agreement, dated as of January 18, 2013
(the “Agreement”; the terms defined therein being used herein as therein
defined), among CENVEO CORPORATION, a Delaware corporation (the “Borrower”),
CENVEO, INC., a Colorado corporation and parent of the Borrower (“Holdings”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and MACQUARIE US TRADING LLC, as Administrative
Agent.
 
 
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
 

     
By:
     
Name:
   
Title:
 

 
Date: ________ __, 20[  ]



 
J-3
Form of Tax Certificate

--------------------------------------------------------------------------------

 
 
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. federal Income Tax
Purposes)


 
Reference is made to that certain Credit Agreement, dated as of January 18, 2013
(the “Agreement”; the terms defined therein being used herein as therein
defined), among CENVEO CORPORATION, a Delaware corporation (the “Borrower”),
CENVEO, INC., a Colorado corporation and parent of the Borrower (“Holdings”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and MACQUARIE US TRADING LLC, as Administrative
Agent.
 
 
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, and (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
 

     
By:
     
Name:
   
Title:
 

 
Date: ________ __, 20[  ]

 
 
 
J-4
Form of Tax Certificate